 



Exhibit 10.62
CONSTRUCTION LOAN AGREEMENT
for a loan in the amount of
$74,000,000
MADE BY AND BETWEEN
REPUBLIC 20TH STREET LLC,
a Delaware limited liability company,
As Borrower
AND
KEYBANK NATIONAL ASSOCIATION,
a national banking association,
127 Public Square,
Cleveland, Ohio 44114
as a Lender and as Administrative Agent
AND
KEYBANC CAPITAL MARKETS
as sole lead arranger and book manager
Dated as of February 16, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
ARTICLE 1
       INCORPORATION OF RECITALS AND EXHIBITS     1  
1.1
  Incorporation of Recitals     1  
1.2
  Incorporation of Exhibits     1  
ARTICLE 2
       DEFINITIONS     1  
2.1
  Defined Terms     1  
2.2
  Other Definitional Provisions     18  
ARTICLE 3
       BORROWER’S REPRESENTATIONS AND WARRANTIES     18  
3.1
  Representations and Warranties     18  
3.2
  Survival of Representations and Warranties     23  
ARTICLE 4
       LOAN AND LOAN DOCUMENTS     24  
4.1
  Agreement to Borrow and Lend; Lenders’ Obligation to Disburse     24  
4.2
  Loan Documents     25  
4.3
  Term of the Loan     26  
4.4
  Prepayments     27  
4.5
  Required Principal Payments     27  
4.6
  Late Charge     27  
4.7
  Funds for Payment     27  
4.8
  Notes     27  
4.9
  No Setoff     28  
ARTICLE 5
       INTEREST     28  
5.1
  Interest Rate     28  
5.2
  [Intentionally Omitted.]     30  
ARTICLE 6
       COSTS OF MAINTAINING LOAN     30  
6.1
  Increased Costs and Capital Adequacy     30  
6.2
  Borrower Withholding     32  
ARTICLE 7
       LOAN EXPENSE AND ADVANCES     32  
7.1
  Loan and Administration Expenses     32  
7.2
  Fees     32  
7.3
  [Intentionally Omitted.]     33  
7.4
  Agent’s Attorneys’ Fees and Disbursements     33  
7.5
  Time of Payment of Fees and Expenses     33  
7.6
  Expenses and Advances Secured by Loan Documents     33  
7.7
  Right of Lenders to Make Advances to Cure Borrower’s Defaults     33  
ARTICLE 8
       NON CONSTRUCTION REQUIREMENTS PRECEDENT TO THE OPENING OF THE LOAN     33
 

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
8.1
  Non-Construction Conditions Precedent     33  
ARTICLE 9
       CONSTRUCTION REQUIREMENTS PRECEDENT TO THE OPENING OF THE LOAN     36  
9.1
  Required Construction and Other Documents     36  
ARTICLE 10
       BUDGET AND CONTINGENCY FUND     38  
10.1
  Budget     38  
10.2
  Budget Line Items     38  
10.3
  Contingency Fund     39  
10.4
  Optional Method for Payment of Interest     39  
ARTICLE 11
       SUFFICIENCY OF LOAN     39  
11.1
  Loan In Balance     39  
ARTICLE 12
       CONSTRUCTION PAYOUT REQUIREMENTS     40  
12.1
  Applicability of Sections     40  
12.2
  Monthly Payouts     40  
12.3
  Documents to be Furnished for Each Disbursement     40  
12.4
  Retainages     42  
12.5
  Disbursements for Materials Stored On Site     42  
12.6
  Disbursements for Offsite Materials     42  
12.7
  Disbursements For Tenant Work and Allowances and Leasing Commissions     42  
12.8
  [Intentionally omitted.]     43  
ARTICLE 13
       FINAL DISBURSEMENT FOR CONSTRUCTION     44  
13.1
  Final Disbursement for Construction     44  
ARTICLE 14
       [reserved]     45  
ARTICLE 15
       OTHER COVENANTS     45  
15.1
  Additional Covenants     45  
15.2
  Authorized Representative     52  
ARTICLE 16
       CASUALTIES AND CONDEMNATION     53  
16.1
  Agent’s Election to Apply Proceeds on Indebtedness     53  
16.2
  Borrower’s Obligation to Rebuild and Use of Proceeds Therefor     53  
ARTICLE 17
       ASSIGNMENTS BY LENDERS AND BORROWER     54  
17.1
  Prohibition of Assignments and Transfers by Borrower     54  
17.2
  Prohibition of Transfers in Violation of ERISA     54  
17.3
  Successors and Assigns     55  
ARTICLE 18
       TIME OF THE ESSENCE     55  
18.1
  Time is of the Essence     55  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
ARTICLE 19
       EVENTS OF DEFAULT     55  
ARTICLE 20
       LENDERS’ REMEDIES IN EVENT OF DEFAULT     57  
20.1
  Remedies Conferred Upon Lenders     57  
ARTICLE 21
       GENERAL PROVISIONS     58  
21.1
  Captions     58  
21.2
  Modification; Waiver     58  
21.3
  Governing Law     59  
21.4
  Acquiescence Not to Constitute Waiver of Lenders’ Requirements     59  
21.5
  Disclaimer by Lenders     59  
21.6
  Partial Invalidity; Severability     60  
21.7
  Definitions Include Amendments     60  
21.8
  Execution in Counterparts     60  
21.9
  Entire Agreement     60  
21.10
  Waiver of Damages     60  
21.11
  Claims Against Agent or Lenders     61  
21.12
  Jurisdiction     61  
21.13
  Set-Offs     61  
21.14
  Distribution of Collateral Proceeds     62  
ARTICLE 22
       NOTICES     62  
ARTICLE 23
       WAIVER OF JURY TRIAL     64  
ARTICLE 24
       ASSIGNMENTS AND PARTICIPATIONS     64  
24.1
  Assignments and Participations     64  
24.2
  Several Liability     67  
ARTICLE 25
       AGENT     68  
25.1
  Appointment     68  
25.2
  Reliance on Agent     68  
25.3
  Powers     68  
25.4
  Disbursements     69  
25.5
  Distribution and Apportionment of Payments     70  
25.6
  Consents and Approvals     72  
25.7
  Agency Provisions Relating to Collateral     73  
25.8
  Lender Actions Against Borrower or the Collateral     74  
25.9
  Assignment and Participation     75  
25.10
  Ratable Sharing     75  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
25.11
  General Immunity     75  
25.12
  No Responsibility for Loan, Recitals, etc     76  
25.13
  Action on Instructions of Lenders     76  
25.14
  Employment of Agents and Counsel     77  
25.15
  Reliance on Documents; Counsel     77  
25.16
  Agent’s Reimbursement and Indemnification     77  
25.17
  Rights as a Lender     77  
25.18
  Lenders’ Credit Decisions     78  
25.19
  Notice of Events of Default     78  
25.20
  Successor Agent     78  
25.21
  Disclosure     79  

-iv-



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS TO LOAN AGREEMENT

     
Exhibit A
  Legal Description of Land
Exhibit B
  Permitted Exceptions
Exhibit C
  Form of Note
Exhibit D
  Intentionally Omitted
Exhibit E
  LIBOR Notice Election
Exhibit F
  Insurance Requirements
Exhibit G
  Architect’s Certificate
Exhibit H
  Initial Budget
Exhibit I
  Borrower’s Certificate
Exhibit J
  Soft and Hard Cost Requisition Form
Exhibit K
  Borrower’s Certificate of Compliance
Exhibit L
  Assignment and Assumption Agreement
Exhibit M
  Patriot Act and OFAC Transferee and Assignee Identifying Information Form

 



--------------------------------------------------------------------------------



 



CONSTRUCTION LOAN AGREEMENT
Project Commonly Known as
“1129 20th Street”
     THIS CONSTRUCTION LOAN AGREEMENT (“Agreement”) is made as of February 16,
2007, by and among REPUBLIC 20TH STREET LLC, a Delaware limited liability
company (“Borrower”), and KEYBANK NATIONAL ASSOCIATION, a national banking
association (“KeyBank”), its successors and assigns, individually and as a
lender and administrative agent (referred to in such capacity as “Agent” in this
Agreement), and each of the undersigned lending institutions (KeyBank, as a
lender, and each such lending institution, and their respective successors and
assigns, referred to individually as “Lender” or collectively as the “Lenders”).
W I T N E S S E T H:
RECITALS
     A. Borrower is the owner of a fee simple interest in the land located at
1129 20th Street in Washington, D.C., and which is legally described in
Exhibit A attached hereto (the “Land”). Borrower proposes to expand and renovate
such building.
     B. Borrower has applied to Lenders for a loan in the amount of up to
Seventy-Four Million and No/100 Dollars ($74,000,000.00) (the “Loan”) to
reimburse Borrower for and to pay for the acquisition and development of the
Project, and Lenders are willing to make the Loan on the terms and conditions
hereinafter set forth.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto agree as follows:
ARTICLE 1
INCORPORATION OF RECITALS AND EXHIBITS
1.1 Incorporation of Recitals.
     The foregoing preambles and all other recitals set forth herein are made a
part hereof by this reference.
1.2 Incorporation of Exhibits.
     Exhibits A through M, to this Agreement, attached hereto are incorporated
in this Agreement and expressly made a part hereof by this reference.
ARTICLE 2
DEFINITIONS
2.1 Defined Terms.
     The following terms as used herein shall have the following meanings:
     Adjusted LIBOR Rate: For any LIBOR Rate Interest Period, an interest rate
per annum equal to the sum of (A) the rate obtained by dividing (x) the LIBOR
Rate for such LIBOR Rate Interest Period by (y) a percentage equal to one
hundred percent (100%) minus the Reserve Percentage for such LIBOR Rate Interest
Period and (B) the LIBOR Rate Margin.
     Adjusted Base Rate: A rate per annum equal to the sum of (a) the Prime Rate
Margin and (b) the greater of (i) the Prime Rate or (ii) one percent (1%) in
excess of the Federal Funds Effective Rate. Any change in the Adjusted Base Rate
shall be effective immediately from and after a change in the Adjusted Base Rate
(or the Federal Funds Effective Rate, as applicable).

 



--------------------------------------------------------------------------------



 



     Affiliate: An Affiliate, as applied to any Person, shall mean any other
Person directly or indirectly Controlling, Controlled by, or under common
Control with, that Person.
     Agent’s Head Office: The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.
     Agent’s Special Counsel: McKenna Long & Aldridge LLP or such other counsel
as selected by Agent.
     Agreement: This Construction Loan Agreement.
     Applicable Margin. On any date, the Applicable Margin set forth below based
on the percentage of the Net Rentable Area of the Project (based upon the Net
Rentable Area to be in the Project after completion of Construction) that is
subject to Qualified Leases:

                          Percentage of Net Rentable Area   LIBOR Rate   Prime
Rate Pricing Level   Subject to Qualified Leases   Margin   Margin
Pricing Level 1
  Greater than or equal to 90%     1.25 %     0.00 %
 
                   
Pricing Level 2
  Greater than or equal to 40% but less than 90%     1.45 %     0.25 %
 
                   
Pricing Level 3
  Less than 40%     1.65 %     0.50 %

The initial Applicable Margin shall be at Pricing Level 3. The Applicable Margin
shall not be adjusted based upon such percentage, if at all, until the first
(1st) day of the first (1st) month following the delivery by Borrower to the
Agent of the Rent Roll at the end of a calendar month. In the event that
Borrower shall fail to deliver to the Agent a monthly Rent Roll on or before the
date required by Section 15.1(o), then without limiting any other rights of the
Agent and the Lenders under this Agreement, the Applicable Margin shall be at
Pricing Level 3 until such failure is cured within any applicable cure period,
in which event the Applicable Margin shall adjust, if necessary, on the first
(1st) day of the first (1st) month following receipt of such Rent Roll.
     Applicable Rate: As such term is defined in Section 5.1(a).
     Appraisal: An MAI appraisal of the value of the Project performed by an
independent appraiser selected by the Agent who is not an employee of the
Borrower, the Guarantors or any of their Affiliates, the Agent or a Lender, the
form and substance of such appraisal and the identity of the appraiser to be in
compliance with FIRREA, the rules and regulations adopted pursuant thereto and
all other regulatory laws and policies (both regulatory and internal) applicable
to the Lenders and otherwise acceptable to the Agent.
     Appraised Value: The stabilized market value of the Project as reflected in
the then-most recent Appraisal of the Project, obtained pursuant to this
Agreement; subject, however, to such reasonable adjustments to the value
determined thereby as may be required by the appraisal department of the Agent
in its good faith business judgment based on criteria and factors then generally
used and considered by the Agent in determining the value of similar properties,
which review shall be conducted prior to acceptance of such Appraisal by the
Agent.
     Architect: FOX Architects, LLC.
     Architect’s Certificate: A certificate in the form of Exhibit G attached
hereto executed by the Architect in favor of Lenders.
     Assignment and Assumption: An Assignment and Assumption Agreement in the
form of Exhibit L attached hereto and made a part hereof.

2



--------------------------------------------------------------------------------



 



     Assignment of Rents: An assignment of leases and rents made by Borrower in
favor of Agent assigning all leases, subleases and other agreements relating to
the use and occupancy of all or any portion of the Project, and all present and
future leases, rents, issues and profits therefrom.
     Authorized Representative: Gary R. Siegel, Michael Green or Mark Keller.
     Bankruptcy Code: Title 11 of the United States Code entitled “Bankruptcy”
as now or hereafter in effect, or any successor thereto or any other present or
future bankruptcy or insolvency statute.
     Board. As such term is defined in Change of Control.
     Bond: A Performance Bond and Labor and Material Payment Bond in a form
approved by Agent, with each Major Subcontractor as principal, with a surety
company acceptable to Agent and licensed to do business in the State, as surety,
with a dual obligee rider in favor of Agent.
     Breakage Costs: The cost to any Lender of re employing funds bearing
interest at an Adjusted LIBOR Rate (calculated based on a change in the LIBOR
Rate), incurred (or reasonably expected to be incurred) in connection with
(i) any payment of any portion of the Loan bearing interest at an Adjusted LIBOR
Rate prior to the termination of any applicable LIBOR Rate Interest Period,
(ii) the conversion of an Adjusted LIBOR Rate to any other applicable interest
rate on a date other than the last day of the relevant LIBOR Rate Interest
Period, or (iii) the failure of Borrower to draw down, on the first day of the
applicable LIBOR Rate Interest Period, any amount as to which Borrower has
elected a LIBOR Rate Option.
     Budget: The budget for the Project specifying all costs and expenses of
every kind and nature whatever to be incurred by Borrower in connection with the
Project prior to the Maturity Date.
     Budget Line Item: As such term is defined in Section 10.2.
     Business Day: A day of the year on which banks are not required or
authorized to close in Cleveland, Ohio.
     Capitalized Lease: A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with generally accepted accounting
principles.
     Change of Control: A Change of Control shall exist upon the occurrence of
any of the following:
          (a) any Person (including a Person’s Affiliates and associates) or
group (as that term is understood under Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and the rules and regulations
thereunder) shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of a percentage (based on voting power, in
the event different classes of stock shall have different voting powers) of the
voting stock of Parent Guarantor equal to at least twenty percent (20%) (or with
respect to Richard Kramer and Steven Grigg and their Affiliates, an aggregate of
at least forty percent (40%));
          (b) as of any date a majority of the Board of Directors or Trustees
(the “Board”) of Parent Guarantor consists of individuals who were not either
(i) directors or trustees of Parent Guarantor as of the corresponding date of
the previous year, or (ii) selected or nominated to become directors or trustees
by the Corporate Governance and Nominating Committee of Parent Guarantor, which
is comprised solely of independent directors, as required by the New York Stock
Exchange, and approved by a majority of the Board of Parent Guarantor, which
majority consisted of individuals described in clause (b)(i) above, or
(iii) selected or nominated to become directors or trustees by the Corporate
Governance and Nominating Committee of Parent Guarantor and approved by a
majority of the Board of Parent Guarantor, which majority consisted of
individuals described in clause (b)(i) above and individuals described in clause
(b)(ii), above (excluding, in the case of both clause (ii) and (iii) above, any
individual whose initial nomination for, or assumption of office as, a member of
the Board occurs as a result of an actual or threatened solicitation of proxies
or consents for the election or removal of one or more

3



--------------------------------------------------------------------------------



 



directors or trustees by any Person or group other than a solicitation for the
election of one or more directors or trustees by or on behalf of the Board); or
          (c) the OP Guarantor or Parent Guarantor consolidates with, is
acquired by, or merges into or with any Person (other than a merger permitted by
Section 22 of the Guaranty); or
          (d) Parent Guarantor fails to own, directly, at least fifty-one
percent (51%) of the economic, voting and beneficial interests in OP Guarantor;
or
          (e) Parent Guarantor shall fail to be the sole general partner of OP
Guarantor, shall fail to own such general partnership interest in OP Guarantor
free of any lien, encumbrance or other adverse claim, or shall fail to control
the management and policies of OP Guarantor; or
          (f) Mark R. Keller shall cease to be the Chief Executive Officer of
Parent Guarantor and a competent and experienced successor Chief Executive
Officer shall not be reasonably approved by the Required Lenders within six
(6) months of such event; or
          (g) OP Guarantor ceases to control the management of the Borrower and
to be the legal and beneficial owner of at least 51% of the membership interests
in Borrower; or
          (h) OP Guarantor or any other owner of Equity Interests in Borrower
shall create, incur, assume or suffer to exist any Lien on the Equity Interests
in Borrower owned by it.
     Change Order: Any request for changes in the Plans and Specifications
(other than minor field changes involving no extra cost).
     Code: The Internal Revenue Code of 1986, as amended.
     Collateral: All of (a) the property, rights and interests of the Borrower
that are or are intended to be subject to the security interests, assignments,
and mortgage liens created by the Security Documents, including, without
limitation, the Project, and (b) the Guaranty.
     Commitment: The maximum amount each Lender has agreed to lend to Borrower
as part of the Loan (which amounts are set forth below the signature line of
each Lender), subject to modification by each Assignment and Assumption.
     Completion Conditions: Delivery to Agent of the following items in form
satisfactory to the Agent:
               (A) Required Permits. Evidence that the Borrower has obtained all
Required Permits from such Governmental Authority as may be required under
applicable laws and requirements for the permanent use and occupancy of the
Improvements for their intended uses, together with copies of all such Required
Permits (it being acknowledged that with respect to any portion of the Project
to be occupied by a Tenant which has not been leased, Borrower shall deliver a
shell certificate of occupancy);
               (B) Approval by Lender’s Consultant. Notification from the
Lender’s Consultant to the effect that the Improvements have been completed in a
good and workmanlike manner in accordance with the Plans and Specifications;
               (C) Certificate of the Borrower’s Architect. Certificate of the
Borrower’s architect that the Improvements have been completed in accordance
with the Plans and Specifications and that the Improvements comply with all
applicable laws and requirements and Governmental Approvals and are in all
respects ready for use and occupancy;
               (D) Payment of Costs. Evidence satisfactory to Agent that all
sums due in connection with the construction of the Improvements have been paid
or discharged in full (whether by bonding or

4



--------------------------------------------------------------------------------



 



otherwise) and that no party claims or has a right to claim any statutory or
common law lien arising out of the construction of the Improvements for the
supplying of labor, material, equipment and/or services in connection therewith;
               (E) Final Lien Waivers. Final lien waivers in such form as may be
permitted by applicable law to remove or dissolve any unfiled lien claims, or
such other form satisfactory to the Agent from the General Contractor, and such
laborers, suppliers, subcontractors and materialmen as may be requested by the
Agent, duly executed and notarized (or with respect to any lien claims for which
final lien waivers are not provided, evidence satisfactory to Agent that such
lien claims have been discharged in full (whether by bonding or otherwise));
               (F) Acceptance by Tenants. Evidence satisfactory to Agent that
any Tenants of the Project for which Tenant Work has been completed have
accepted their leased premises in accordance with their Lease;
               (G) Debt Service Coverage. The Debt Service Coverage for the most
recently completed calendar quarter shall be not less than 1.25 to 1, and Agent
shall have received a duly executed Certificate of Compliance in the form of
Exhibit K attached hereto; and
               (H) Title Endorsement. An endorsement to the Title Policy fully
removing any exception for mechanics and materialman’s liens, whether filed or
unfiled.
     Completion Date: The first to occur of (i) the date that is eighteen
(18) months from the Construction Commencement Date and (ii) November 16, 2008,
subject to extension pursuant to Section 15.1(b).
     Construction or construction: The construction and equipping of the
Improvements in accordance with the Plans and Specifications, and all Tenant
Work and related improvements required to be performed by Borrower under Leases
and the installation of all personal property, fixtures and equipment required
for the operation of the Project.
     Construction Commencement Date: The first to occur of (i) May 16, 2007 and
(ii) the date that is 30 days from the Loan Opening Date.
     Construction Schedule: A schedule satisfactory to Agent and Lender’s
Consultant, establishing a timetable for completion of the Construction,
showing, on a monthly basis, the anticipated progress of the Construction and
also showing that the Improvements can be completed on or before the Completion
Date.
     Contingency Fund: A Budget Line Item which shall represent an amount
necessary to provide reasonable assurances to Lenders that additional funds are
available to be used if additional costs and expenses are incurred or additional
interest accrues on the Loan, or unanticipated events or problems occur.
     Control: For purposes of this definition, “Control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote twenty percent (20%) or more of the stock,
shares, voting trust certificates, beneficial interests, partnership interests,
member interests or other interests having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (b) the ownership of (i) a general
partnership interest, (ii) a managing member’s or manager’s interest in a
limited liability company or (iii) a limited partnership interest or preferred
stock (or other ownership interest) representing twenty percent (20%) or more of
the outstanding limited partnership interests, preferred stock or other
ownership interests of such Person.
     Debt Service Coverage: With respect to a particular period, the ratio of
(a) the Net Operating Income of the Project for the most recently completed
calendar quarter, annualized to (b) the Total Annual Debt Service.

5



--------------------------------------------------------------------------------



 



     Deed of Trust: A deed of trust, assignment of leases and rents, security
agreement and fixture filing, executed by Borrower for the benefit of Agent and
the Lenders securing this Agreement, the Notes, and all obligations of Borrower
in connection with the Loan, granting a first priority lien on Borrower’s fee
simple interest in the Project, subject only to the Permitted Exceptions.
     Default or default: Any event, circumstance or condition, which, if it were
to continue uncured, would, with notice or lapse of time or both, constitute an
Event of Default hereunder.
     Default Rate: A rate per annum equal to three percentage points (300 basis
points) in excess of the Adjusted Base Rate, but not at any time in excess of
the highest rate permitted by law.
     Defaulting Lender: As such term is defined in Section 25.5(b).
     Deficiency Deposit: As such term is defined in Section 11.1.
     Derivatives Contract: Any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.
     Derivatives Termination Value: In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).
     Eligible Assignee: (i) Any Lender; (ii) any commercial bank, savings bank,
savings and loan association or similar financial institution which (A) has
total assets of Five Billion Dollars ($5,000,000,000) or more, (B) is “well
capitalized” within the meaning of such term under the regulations promulgated
under the auspices of the Federal Deposit Insurance Corporation Improvement Act
of 1991, (C) in the reasonable judgment of the Agent, is engaged in the business
of lending money and extending credit, and buying loans or participations in
loans under credit facilities substantially similar to those extended under this
Agreement, and (D) in the reasonable judgment of the Agent, is operationally and
procedurally able to meet the obligations of a Lender hereunder to the same
degree as a commercial bank; (iii) any insurance company in the business of
writing insurance which (A) has total assets of Five Billion Dollars
($5,000,000,000) or more (B) is “best capitalized” within the meaning of such
term under the applicable regulations of the National Association of Insurance
Commissioners, and (C) meets the requirements set forth in subclauses (C) and
(D) of clause (ii) above; and (iv) any other financial institution having total
assets of Five Billion Dollars ($5,000,000,000) (including a mutual fund or
other fund under management of any investment manager having under its
management total assets of Five Billion Dollars ($5,000,000,000) or more) which
meets the requirement set forth in subclauses (C) and (D) of clause (ii) above;
provided that each Eligible Assignee must (w) be organized under the Laws of the
United States of America, any state thereof or the District of Columbia, or, if
a commercial bank, be organized under the Laws of the United States of America,
any state thereof or the District of Columbia, the Cayman Islands or any country
which is a member of the Organization for Economic Cooperation and Development,
or a political subdivision of such a country, (x) act under the Loan Documents
through a branch, agency or funding office located in the United States of
America, (y) be exempt from withholding of tax on interest

6



--------------------------------------------------------------------------------



 



and deliver the documents related thereto pursuant to the Internal Revenue Code
as in effect from time to time and (z) not be the Borrower or an Affiliate of
the Borrower.
     Engineering Report: An engineering report prepared by licensed engineer
satisfactory to Agent to the satisfaction of Agent that the existing
improvements at the Project will support the new improvements contemplated by
the Plans and Specifications.
     Environmental Indemnity: An environmental indemnity from the Borrower and
Guarantors, jointly and severally, indemnifying Agent and the Lenders with
regard to all matters related to Hazardous Material and other environmental
matters.
     Environmental Proceedings: Any environmental proceedings, whether civil
(including actions by private parties), criminal, or administrative proceedings,
relating to the Project.
     Environmental Report: An environmental report prepared at Borrower’s
expense by a qualified environmental consultant approved by Agent, dated not
more than three (3) months prior to the date of this Agreement and addressed to
Agent (or subject to separate letter agreement permitting Agent to rely on such
environmental report).
     Equity Interests: With respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing as of
any date of determination.
     ERISA: The Employee Retirement Income Security Act of 1974, as amended, and
the regulations promulgated thereunder from time to time.
     Event of Default: As such term is defined in Article 19.
     Extended Maturity Date: As such term is defined in Section 4.3.
     Extension Option: As such term is defined in Section 4.3.
     Extension Term: The period of time commencing on the day after the Initial
Maturity Date and ending on the Extended Maturity Date.
     Federal Funds Effective Rate: Shall mean, for any day, the rate per annum
(rounded upward to the nearest on one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”
     FIRREA: The Financial Institutions Reform, Recovery And Enforcement Act of
1989, as amended from time to time.
     General Contract: The general contract between Borrower and General
Contractor, pertaining to the construction of all onsite and offsite
improvements for the Project.
     General Contractor: Jones Lang LaSalle Construction, Limited Partnership.

7



--------------------------------------------------------------------------------



 



     Governmental Approvals: Collectively, all consents, licenses, and permits
and all other authorizations or approvals required from any Governmental
Authority for the Construction in accordance with the Plans and Specifications.
     Governmental Authority: Any federal, state, county or municipal government,
or political subdivision thereof, any governmental or quasi governmental agency,
authority, board, bureau, commission, department, instrumentality, or public
body, or any court, administrative tribunal, or public utility.
     Guarantor(s): Parent Guarantor and the OP Guarantor, individually or
collectively, as the context shall imply.
     Guaranty: That certain Guaranty dated of even date herewith, executed by
each Guarantor in favor of Agent and Lenders, as the same may be modified,
amended or ratified.
     Hazardous Material: Means and includes gasoline, petroleum, asbestos
containing materials, explosives, radioactive materials or any hazardous or
toxic material, substance or waste which is defined by those or similar terms or
is regulated as such under any Law of any Governmental Authority having
jurisdiction over the Project or any portion thereof or its use, including:
(i) any “hazardous substance” defined as such in (or for purposes of) the
Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C.A. § 9601(14) as may be amended from time to time, or any so called
“superfund” or “superlien” Law, including the judicial interpretation thereof;
(ii) any “pollutant or contaminant” as defined in 42 U.S.C.A. § 9601(33);
(iii) any material now defined as “hazardous waste” pursuant to 40 C.F.R.
Part 260; (iv) any petroleum, including crude oil or any fraction thereof;
(v) natural gas, natural gas liquids, liquefied natural gas, or synthetic gas
usable for fuel; (vi) any “hazardous chemical” as defined pursuant to 29 C.F.R.
Part 1910; (vii) any other toxic substance or contaminant that is subject to any
other Law or other past or present requirement of any Governmental Authority;
and (viii) any Mold or Mold Condition. Any reference above to a Law, includes
the same as it may be amended from time to time, including the judicial
interpretation thereof.
     Improvements: The improvements more particularly described in the Plans and
Specifications, and offsite improvements and together with any existing
improvements not to be demolished.
     In Balance or in balance: As such term is defined in Article 11.
     Including or including: Including but not limited to.
     Indebtedness: With respect to a Person, at the time of computation thereof,
all of the following (without duplication): (a) all obligations of such Person
in respect of money borrowed (other than trade debt incurred in the ordinary
course of business which is not more than sixty (60) days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) obligation of such Person
as a lessee or obligor under a Capitalized Lease; (d) all reimbursement
obligations of such Person under any letters of credit or acceptances (whether
or not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person in respect of any
purchase obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests), (g) net obligations under any Derivatives Contract not
entered into as a hedge against existing Indebtedness, in an amount equal to the
Derivatives Termination Value thereof; (h) all Indebtedness of other Persons
which such Person has guaranteed or is otherwise recourse to such Person
(including guaranties of customary exceptions for fraud, misapplication of
funds, environmental indemnities, violation of “special purpose entity”
covenants, and other similar exceptions to recourse liability), including
liability of a general partner in respect of liabilities of a partnership in
which it is a general partner which would constitute “Indebtedness” hereunder,
any obligation to supply funds to or in any manner to invest directly or
indirectly in a Person, to maintain working capital or equity capital of a
Person or otherwise to maintain net worth, solvency or other financial condition
of a Person, to purchase indebtedness, or to assure the owner of indebtedness
against loss,

8



--------------------------------------------------------------------------------



 



including, without limitation, through an agreement to purchase property,
securities, goods, supplies or services for the purpose of enabling the debtor
to make payment of the indebtedness held by such owner or otherwise; and (i) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation.
     Initial Maturity Date: February 16, 2010, or such earlier date on which the
Loan shall become due and payable pursuant to the terms hereof.
     Internal Revenue Code: The Internal Revenue Code of 1986, as amended from
time to time.
     Land: As such term is defined in Recital A.
     Late Charge: As such term is defined in Section 4.6.
     Laws: Collectively, all federal, state and local laws, statutes, codes,
ordinances, orders, rules and regulations, including judicial opinions or
precedential authority in the applicable jurisdiction.
     Leases: The collective reference to all leases, subleases and occupancy
agreements affecting the Project or any part thereof now existing or hereafter
executed and all amendments, modifications or supplements thereto approved in
writing by Agent.
     Lender(s): As defined in the opening paragraph of this Agreement.
     Lender’s Consultant: An independent consulting architect, inspector, and/or
engineer designated by Agent in Agent’s sole discretion.
     Lender Default Obligation: As such term is defined in Section 25.5(b).
     Lender Reply Period: As such term is defined in Section 25.6.
     Lien: Any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
     LIBOR Business Day: A Business Day on which dealings in U.S. dollars are
carried on in the London Interbank Market.
     LIBOR Rate: For any LIBOR Rate Interest Period, the average rate (rounded
upwards to the nearest 1/16th) as shown by Reuters at which deposits in U.S.
dollars are offered by first class banks in the London Interbank Market at
approximately 11:00 a.m. (London time) on the day that is two (2) LIBOR Business
Days prior to the first day of such LIBOR Rate Interest Period with a maturity
approximately equal to such LIBOR Rate Interest Period and in an amount
approximately equal to the amount to which such LIBOR Rate Interest Period
relates, adjusted for reserves and taxes if required by future regulations. If
Reuters no longer reports such rate or Agent determines in good faith that the
rate so reported no longer accurately reflects the rate available to Lenders in
the London Interbank Market, Agent may select a replacement index.
     LIBOR Rate Interest Period: With respect to each amount bearing interest at
a LIBOR based rate, a period of one, two, three or six months, to the extent
deposits with such maturities are available to Agent (provided that until such
time as Agent gives notice to Borrower that syndication of the Loan has been
completed, no LIBOR Rate Interest Period shall exceed one month), commencing on
a LIBOR Business Day, as selected by Borrower provided, however, that (i) any
LIBOR Rate Interest Period which would otherwise end on a day which is not a
LIBOR Business Day shall continue to and end on the next succeeding LIBOR
Business Day, unless the result would be that such LIBOR Rate Interest Period
would be extended to the next succeeding calendar month, in which case such
LIBOR Rate Interest Period shall end on the next preceding LIBOR Business Day,
(ii) any LIBOR Rate Interest

9



--------------------------------------------------------------------------------



 



Period which begins on a day for which there is no numerically corresponding
date in the calendar month in which such LIBOR Rate Interest Period would
otherwise end shall instead end on the last LIBOR Business Day of such calendar
month, and (iii) Borrower may not select a LIBOR Rate Interest Period which
would end after the Maturity Date.
     LIBOR Rate Margin: The rate per annum indicated in the definition of
Applicable Margin as the LIBOR Rate Margin.
     LIBOR Rate Option: As defined in Section 5.1(b).
     Loan: As defined in Recital B.
     Loan Amount: The maximum amount of the Loan as set forth in Section 4.1(a)
as reduced by principal payments made from time to time.
     Loan Documents: The collective reference to this Agreement, the documents
and instruments listed in Section 4.2, and all the other documents and
instruments entered into from time to time, evidencing or securing the Loan or
any obligation of payment thereof or performance of Borrower’s or Guarantors’
obligations in connection with the transaction contemplated hereunder, each as
amended.
     Loan Opening Date: The date of the first disbursement of proceeds of the
Loan, other than proceeds advanced as of the date of this Agreement for the
acquisition of the Project and closing costs.
     Major Subcontractor: Any subcontractor under a Major Subcontract.
     Major Subcontracts: All subcontracts between the General Contractor and any
subcontractors and material suppliers which provide for an aggregate contract
price equal to or greater than $100,000.00.
     Material Adverse Change or material adverse change: A Material Adverse
Change or material adverse change as to Borrower or the Project shall occur if
there is a material adverse effect on (a) the business activities, properties,
assets, financial condition or results of operations of Borrower, individually
or in the aggregate with other events in excess of $1,000,000.00 of value;
(b) the ability of Borrower to perform any of its obligations under the Loan
Documents; or (c) the validity or enforceability of any of the Loan Documents or
the rights or remedies of Agent or the Lenders thereunder. A Material Adverse
Change or material adverse change as to Guarantors shall occur if there is a
material adverse effect on (a) the business activities, properties, assets,
financial condition or results of operations of any Guarantor and its
Subsidiaries considered as a whole, individually or in the aggregate with other
events in excess of $10,000,000.00 of value; (b) the ability of any Guarantor to
perform any of its obligations under the Loan Documents; or (c) the validity or
enforceability of any of the Loan Documents or the rights or remedies of Agent
or the Lenders thereunder.
     Maturity Date: The Initial Maturity Date, provided, if Borrower timely
satisfies the conditions to extend the term of the Loan pursuant to
Section 4.3(b), then the Maturity Date shall be extended to the Extended
Maturity Date, or such earlier date on which the Loan shall become due and
payable pursuant to the terms hereof.
     Mold: Surficial or airborne microbial constituents, regardless of genus,
species, or whether commonly referred to as mildew, mold, mold spores, fungi,
bacteria or similar description.
     Mold Condition: The growth or existence of Mold, in such condition,
location or quantity as would, individually or in the aggregate, in the judgment
of a qualified environmental engineer, have any material adverse effect on
(i) human health or the environment; (ii) the value or condition of the Project;
or (iii) the business or financial condition as a whole of the Borrower or the
Project.
     Moody’s: Moody’s Investors Service, Inc. and its successors.

10



--------------------------------------------------------------------------------



 



     Net Operating Income: For any calendar quarter, the sum of (a) gross income
from operations of the Project derived from arm’s length leases with
unaffiliated third parties, service fees or charges, (excluding capital gains
income derived from the sale of assets and other items of income which the Agent
reasonably determines are unlikely to occur in any subsequent period), less
(b) operating expenses, including cleaning, utilities, administrative,
landscaping, repairs, management fees (equal to the greater of 2% per annum of
the aggregate gross revenues from the Project and the actual management fees
paid), a capital improvement reserve equal to $0.10 per square foot of Net
Rentable Area of the Project (based upon the Net Rentable Area to be in the
Project following completion of Construction), and fixed expenses (such as
insurance, real estate and other taxes), assuming for each of the foregoing
categories of expenses, for any period during which ninety-five percent (95%) of
the Net Rentable Area of the Project is not leased and occupied, a ninety-five
percent (95%) occupancy level. All operating expenses shall be related to the
Project, shall be for services from arm’s length third party transactions or
equivalent to the same, and shall exclude all expenses for capital improvements
and replacements, debt service and depreciation or amortization of capital
expenditures and other similar non-cash items. Income and expenses shall be
calculated on an annualized and “normalized” basis (rents shall be straight
lined and expenses not payable on a monthly basis (such as taxes and insurance)
shall be allocated across an annual period). In the event that actual occupancy
shall exceed ninety-five percent (95%), the gross revenues shall be reduced to
that level which would be received if occupancy did not exceed ninety-five
percent (95%). The vacancy factor to be applied to reduce the calculation of
income from the Project shall not be applicable to space leased to Tenants under
Qualified Leases (i) which Leases have a term of not less than 10 years and
(ii) which Tenants have a Rating of BBB-/Baaa3 or better (for clarification the
Net Rentable Area leased to such Tenants shall be subtracted from the total Net
Rentable Area of the Project, and the income vacancy factor shall be applied to
the balance of the Project).
     Net Rentable Area. With respect to the Project, the floor area of the
improvements available for leasing to tenants, the manner of such determination
to be reasonably acceptable to Agent.
     Notes: Promissory notes, aggregating the Loan Amount, executed by Borrower
and payable to the order of each Lender, in the amount of its respective
Commitment, evidencing the Loan.
     Notice: As defined in Article 22.
     Obligations. All indebtedness, obligations and liabilities of the Borrower
to any of the Lenders or the Agent existing on the date of this Agreement or
arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, in each case
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any disbursements of the Loan or the Notes or other instruments at
any time evidencing any thereof.
     OFAC: Office of Foreign Asset Control of the Department of the Treasury of
the United States of America
     OFAC Review Process: That certain review process established by Agent to
determine if any potential transferee of any interests or any assignee of any
portion of the Loan or any of their members, officers or partners are a party
with whom Agent and any Lender are restricted from doing business under (i) the
regulations of OFAC, including those Persons named on OFAC’s Specially
Designated and Blocked Persons list, or (ii) any other statute, executive order
or other governmental action or list (including the September 24, 2001 Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism.
     Off-Balance Sheet Obligations: Liabilities and obligations of the Borrower
in respect of “off-balance sheet arrangements” (as defined in the SEC
Off-Balance Sheet Rules) which Parent Guarantor would be required to disclose in
the “Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of Parent Guarantor’s report on Form 10-Q or Form 10-K (or
their equivalents) which Parent Guarantor is required to file with the
Securities and Exchange Commission (or any Governmental Authority substituted
therefore). As used in this definition, the term “SEC Off-Balance Sheet Rules”
means the Disclosure in Management’s Discussion and Analysis About Off-Balance
Sheet Arrangements, Securities Act Release No. 33-8182, 68 Fed. Reg. 5982 (Feb.
5, 2003) (codified at 17 CFR pts. 228, 229 and 249).

11



--------------------------------------------------------------------------------



 



     OP Credit Agreement: The Senior Secured Revolving Credit Agreement dated as
of May 1, 2006, by and among OP Guarantor, Parent Guarantor, KeyBank,
individually and as Agent, and the other banks from time to time a party
thereto, as the same may be modified, amended or restated.
     OP Guarantor: Republic Property Limited Partnership, a Delaware limited
partnership.
     Opening of the Loan or Loan Opening: The first disbursement of Loan
proceeds, other than proceeds advanced as of the date of this Agreement for the
acquisition of the Project and closing costs.
     Parent Guarantor. Republic Property Trust, a Maryland real estate
investment trust.
     Patriot Act Customer Identification Process: That certain customer
identification and review process established by the Agent pursuant to the
requirements of 31 U.S.C. §5318(1) and 31 C.F.R. §103.121 to verify the identity
of all permitted transferees of interests in the Borrower and any assignees of a
portion of the Loan hereunder.
     Percentage: With respect to each Lender, the percentage that its Commitment
constitutes of the maximum amount of the Loan.
     Permitted Exceptions: Those matters listed on Exhibit B to which title to
the Project may be subject at the date of this Agreement and thereafter such
other title exceptions as Agent may reasonably approve in writing.
     Person: Any individual, corporation, limited liability company,
partnership, trust, unincorporated association, business, or other legal entity,
and any government or any governmental agency or political subdivision thereof.
     Plans and Specifications: Detailed plans and specifications for the
Improvements, as approved by Agent pursuant to Section 9.1(f), as modified
hereafter with Agent’s prior written approval or as otherwise expressly
permitted by this Agreement.
     Pricing Level. Such term shall have the meaning set forth in the definition
of Applicable Margin.
     Prime Rate: That interest rate established from time to time by KeyBank
National Association as its prime rate, whether or not such rate is publicly
announced; the Prime Rate may not be the lowest interest rate charged by KeyBank
National Association for commercial or other extensions of credit.
     Prime Rate Margin. The rate per annum indicated in the definition of
Applicable Margin as the Prime Rate Margin.
     Pro-Forma Debt Service Coverage. The ratio of (a) stabilized net operating
income (based on the calculation of the stabilized first year income less
expenses of the Project projected in the Appraisal for the Project approved by
Agent) to (b) the Total Annual Debt Service.
     Pro-Forma Projection: A pro forma statement of projected income and
expenses of the Project.
     Project: The collective reference to (i) the fee simple interest in the
Land, together with all buildings, structures and improvements located or to be
located thereon, including the Improvements, (ii) all rights, privileges,
easements and hereditaments relating or appertaining thereto, and (iii) all
personal property, fixtures and equipment required or beneficial for the
operation thereof.
     Qualified Leases. A Qualified Lease shall be a Lease with respect to the
occupancy of the Project which satisfies each of the following requirements:
(i) such Lease is an arm’s-length transaction with a Person not related to or an
Affiliate of Borrower or any owner of Borrower or any Person owning a direct or
a 5% or greater indirect interest in Borrower; (ii) the annual rent payable
under such Lease is not less than ninety five percent (95%) of the pro forma
rental rates in the Appraisal for the Project approved by Agent; (iii) such
Lease shall have a minimum

12



--------------------------------------------------------------------------------



 



term of no less than seven (7) years; (iv) the tenant improvement allowance
shall be a commercially reasonable amount; (v) such Lease shall be on the form
approved by Agent or otherwise approved by Agent or the Required Lenders as
required by this Agreement; (vi) such Lease shall be in full force and effect
and no default by Borrower, a Tenant or any guarantor shall exist under such
Lease which has not been cured within any applicable notice and cure period; and
(vii) such Tenant and any guarantor of such Lease shall not be subject to any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation proceeding.
     Rating: The senior unsecured non-credit-enhanced debt rating of a Tenant as
determined by S&P and/or Moody’s from time to time.
     Record: The grid attached to any Note, or the continuation of such grid, or
any other similar record, including computer records, maintained by Agent with
respect to any Loan referred to in such Note.
     REIT Status: With respect to Parent Guarantor, its status as a real estate
investment trust as defined in §856(a) of the Code.
     Rent Roll. A report prepared by the Borrower showing for the Project its
occupancy, lease expiration dates, lease rent, security deposits, and other
information as Agent may reasonably require.
     Required Lenders: Lenders holding Percentages aggregating at least
sixty-six and two-thirds percent (66.66%).
     Required Permits: Collectively, all applicable building permits,
certificates of occupancy, environmental permits, utility permits, land use
permits, wetland permits and any other permits, approvals or licenses issued by
any Governmental Authority which are required in connection the Construction or
operation of the Project.
     Reserve Percentage: For any LIBOR Rate Interest Period, that percentage
which is specified three (3) Business Days before the first day of such LIBOR
Rate Interest Period by the Board of Governors of the Federal Reserve System (or
any successor) or any other governmental or quasi-governmental authority with
jurisdiction over Lenders for determining the maximum reserve requirement
(including, but not limited to, any marginal reserve requirement) for Lenders
with respect to liabilities constituting of or including (among other
liabilities) Eurocurrency liabilities in an amount equal to that portion of the
Loan affected by such LIBOR Rate Interest Period and with a maturity equal to
such LIBOR Rate Interest Period.
     Security Documents. The Deed of Trust, the Assignment of Rents, the
Environmental Indemnity, the Guaranty, and any other agreement, document or
instrument now or hereafter securing the Obligations.
     S&P: Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.
     State: The District of Columbia.
     Subcontracts: Subcontracts for labor or materials to be furnished to the
Project.
     Subsidiary. As defined in the OP Credit Agreement.
     Taking: Any condemnation for public use of, or damage by reason of, the
action of any Governmental Authority, or any transfer by private sale in lieu
thereof, either temporarily or permanently.
     Tax Protest: As defined in Section 3.1(cc).
     Tenant: The tenant under a Lease.
     Tenant Estoppel Certificate. A tenant estoppel certificate which shall be
fully completed by the Tenant and which shall be in form and substance
satisfactory to Agent.

13



--------------------------------------------------------------------------------



 



     Tenant Work. Work that Borrower is obligated to perform pursuant to Leases
for individual Tenants in their respective leased premises in the Improvements.
     Title Insurer: Commonwealth Land Title Insurance Company, or such other
title insurance company licensed in the State as may be approved in writing by
Agent.
     Title Policy: An ALTA Mortgagee’s Loan Title Insurance Policy with extended
coverage issued by the Title Insurer insuring the lien of the Deed of Trust as a
valid first, prior and paramount lien upon the Project and all appurtenant
easements, and subject to no other exceptions other than the Permitted
Exceptions.
     Total Annual Debt Service: The aggregate of debt service payments for a
12 month period on the stated principal amount of the Loan, assuming (i) a per
annum interest rate (herein, “Assumed Rate”) equal to the greater of (x) six
percent (6.00%), and (y) one and one-quarter percent (1.25%) above the yield on
ten year United States Treasury notes as of the close of business on the day
preceding the date of calculation, as announced on Bloomberg.com or another
reliable source selected by the Agent, and (ii) monthly payments of principal
and interest based on an amortization period of thirty (30) years.
     Transfer: Any sale, transfer, lease (other than a Lease approved by Agent
or which is permitted by the terms of this Agreement), conveyance, alienation,
pledge, assignment, mortgage, encumbrance hypothecation or other disposition of
(a) all or any portion of the Project or any portion of any other security for
the Loan, (b) all or any portion of the Borrower’s right, title and interest
(legal or equitable) in and to the Project or any portion of any other security
for the Loan, or (c) any interest in Borrower or any interest in any entity
which directly or indirectly holds an interest in, or directly or indirectly
controls, Borrower.
     Unavoidable Delay: Any delay in the construction of the Project, caused by
natural disaster, fire, earthquake, floods, explosion, extraordinary adverse
weather conditions, inability to procure or a general shortage of labor,
equipment, facilities, energy, materials or supplies in the open market, failure
of transportation, strikes or lockouts (but not as a result of disputes with or
actions by a Tenant) for which Borrower has notified Agent in writing.
     Voting Interests: Shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.
2.2 Other Definitional Provisions.
     All terms defined in this Agreement shall have the same meanings when used
in the Notes, Deed of Trust, any other Loan Documents, or any certificate or
other document made or delivered pursuant hereto. The words “hereof”, “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement.
ARTICLE 3
BORROWER’S REPRESENTATIONS AND WARRANTIES
3.1 Representations and Warranties.
     To induce Agent and Lenders to execute this Agreement and perform its
obligations hereunder, Borrower hereby represents and warrants to Agent and
Lenders as follows:
     (a) Borrower has good and marketable fee simple title to the Project,
subject only to the Permitted Exceptions.
     (b) Except as previously disclosed to Agent in writing, no litigation or
proceedings are pending, or to the best of Borrower’s knowledge threatened,
against Borrower or any Guarantor, which could, if adversely

14



--------------------------------------------------------------------------------



 



determined, cause a Material Adverse Change with respect to Borrower, any
Guarantor or the Project. There are no Environmental Proceedings and Borrower
has no knowledge of any threatened Environmental Proceedings or any facts or
circumstances which may give rise to any future Environmental Proceedings.
     (c) Borrower is a duly organized and validly existing Delaware limited
liability company and has full power and authority to execute, deliver and
perform all Loan Documents to which Borrower is a party, and such execution,
delivery and performance have been duly authorized by all requisite action on
the part of Borrower.
     (d) No consent, approval or authorization of or declaration, registration
or filing with any Governmental Authority or nongovernmental person or entity,
including any creditor, partner, or member of Borrower or any Guarantor, is
required in connection with the execution, delivery and performance of this
Agreement or any of the Loan Documents other than the recordation of the Deed of
Trust, Assignment of Leases and Rents and the filing of UCC 1 Financing
Statements and as to the performance of Borrower’s Construction obligations
hereunder, the issuance of the building permit for the Construction, except for
such consents, approvals or authorizations of or declarations or filings with
any Governmental Authority or non governmental person or entity where the
failure to so obtain would not have an adverse effect on Borrower or such
Guarantor or which have been obtained as of any date on which this
representation is made or remade.
     (e) The execution, delivery and performance of this Agreement, the
execution and payment of the Notes and the granting of the Deed of Trust and
other security interests under the other Loan Documents have not constituted and
will not constitute, upon the giving of notice or lapse of time or both, a
breach or default under any other agreement to which Borrower or Guarantor is a
party or may be bound or affected, or a violation of any law or court order
which may affect the Project, any part thereof, any interest therein, or the use
thereof; provided that Borrower may not commence Construction until the issuance
of a building permit.
     (f) There is no default under this Agreement, or any of the other Loan
Documents, nor any condition which, after notice or the passage of time or both,
would constitute a default or an Event of Default under said documents.
     (g) (i) No Taking of any portion of the Project, (ii) no Taking or
relocation of any roadways abutting the Project, (iii) no proceeding to deny
access to the Project from any point or planned point of access to the Project,
has commenced or, to the best of Borrower’s knowledge, is contemplated by any
Governmental Authority, and (iv) neither the Project nor any part thereof is now
materially damaged or injured as result of any fire, explosion, accident, flood
or other casualty (it being acknowledged that in connection with the
Construction there shall be demolition work to the existing shell).
     (h) The amounts set forth in the Budget present a full and complete
itemization by category of all costs, expenses and fees which Borrower
reasonably expects to pay or reasonably anticipates becoming obligated to pay to
complete the Construction and operate the Project (until the Project achieves
breakeven operations). Borrower is unaware of any other such costs, expenses or
fees which are material and are not covered by the Budget.
     (i) Neither the construction of the Improvements nor the use of the Project
when completed and the contemplated accessory uses will violate (i) any Laws
(including subdivision, zoning, building, environmental protection and wetland
protection Laws), or (ii) any building permits, restrictions of record, or
agreements affecting the Project or any part thereof. Neither the zoning
authorizations, approvals or variances nor any other right to construct or to
use the Project is to any extent dependent upon or related to any real estate
other than the Land. All Governmental Approvals required for the Construction in
accordance with the Plans and Specifications have been obtained or will be
obtained prior to the Loan Opening, except for those approved by Agent, and all
Laws relating to the Construction and operation of the Improvements have been
complied with and all permits and licenses required for the operation of the
Project which cannot be obtained until the Construction is completed can be
obtained if the Improvements are completed in accordance with the Plans and
Specifications.
     (j) The Project will have adequate water, gas and electrical supply, storm
and sanitary sewerage facilities, other required public utilities, fire and
police protection, and means of access between the Project and public highways;
none of the foregoing will be foreseeably delayed or impeded by virtue of any
requirements under

15



--------------------------------------------------------------------------------



 



any applicable Laws. No such utility services are subject to any moratorium, or,
to the best of Borrower’s knowledge, would be subject to any threatened
moratorium, imposed by any authority having jurisdiction.
     (k) No brokerage fees or commissions are payable by or to any person in
connection with this Agreement or the Loan to be disbursed hereunder.
     (l) (i) The Borrower has furnished to Agent: (a) the consolidated balance
sheet of Parent Guarantor and its Subsidiaries as of September 30, 2006 and the
related consolidated statement of income and cash flow for the calendar year
then ended certified by the chief financial or accounting officer of Parent
Guarantor, (b) as of the date of this Agreement, an unaudited statement of Net
Operating Income for the Project for the period ending December 31, 2007
reasonably satisfactory in form to the Agent and certified by the chief
financial or accounting officer of Parent Guarantor as fairly presenting the Net
Operating Income for such property for such period, and (c) certain other
financial information relating to the Borrower, the Guarantors and the Project.
Such balance sheet and statements have been prepared in accordance with
generally accepted accounting principles and fairly present the consolidated
financial condition of Parent Guarantor and its Subsidiaries as of such dates
and the consolidated results of the operations of Parent Guarantor and its
Subsidiaries for such periods. There are no liabilities, contingent or
otherwise, of the OP Guarantor, Parent Guarantor or any of their respective
Subsidiaries or Borrower involving material amounts not disclosed in said
financial statements and the related notes thereto.
          (ii) Since September 30, 2006 or the date of the most recent financial
statements delivered pursuant to the Loan Documents, as applicable, there has
occurred no materially adverse change in the financial condition, prospects or
business of any Guarantor and their respective Subsidiaries taken as a whole or
of Borrower as shown on or reflected in the consolidated balance sheet of the
Parent Guarantor as of September 30, 2006 or the balance sheet of Borrower as of
the date of this Agreement, or its consolidated (as applicable) statement of
income or cash flows for the calendar year then ended, other than changes in the
ordinary course of business that have not and could not reasonably be expected
to have a Material Adverse Change.
     (m) Except as disclosed by Borrower to Agent in writing, (i) the Project is
in a clean, safe and healthful condition, and, except for materials used in the
ordinary course of construction, maintenance and operation of the Project, is
free of all Hazardous Material other than de minimis quantities used in the
ordinary course of business of the Project and is in compliance with all
applicable Laws; (ii) neither Borrower nor, to the best knowledge of Borrower,
any other person or entity, has ever caused or permitted any Hazardous Material
to be placed, held, located or disposed of on, under, at or in a manner to
affect the Project, or any part thereof, and the Project has never been used
(whether by Borrower or, to the best knowledge of Borrower, by any other person
or entity) for any activities involving, directly or indirectly, the use,
generation, treatment, storage, transportation, or disposal of any Hazardous
Material; (iii) neither the Project nor Borrower is subject to any existing,
pending, or, to the best of Borrower’s knowledge, threatened investigation or
inquiry by any Governmental Authority, and the Project is not subject to any
remedial obligations under any applicable Laws pertaining to health or the
environment; and (iv) there are no underground tanks, vessels, or similar
facilities for the storage, containment or accumulation of Hazardous Material of
any sort on, under or affecting the Project.
     (n) The Project is taxed separately without regard to any other property
and for all purposes the Project may be mortgaged, conveyed and otherwise dealt
with as an independent parcel.
     (o) Except for Leases which have been provided to and approved by Agent in
writing or which are not required to be approved by Agent or the Required
Lenders hereunder, Borrower and its agents have not entered into any Leases,
subleases or other arrangements for occupancy of space within the Project. True,
correct and complete copies of all Leases, as amended, have been delivered to
Agent. All Leases are in full force and effect. Neither Borrower nor any Tenant
is in default under any Lease and Borrower has disclosed to Agent in writing any
material default by the Tenant under any Lease.
     (p) When the Construction is completed in accordance with the Plans and
Specifications, no building or other improvement will encroach upon any property
line, building line, setback line, side yard line or any recorded or visible
easement (or other easement of which Borrower is aware or has reason to believe
may exist) with respect to the Project.

16



--------------------------------------------------------------------------------



 



     (q) The Loan is not being made for the purpose of purchasing or carrying
“margin stock” within the meaning of Regulation T, U or X issued by the Board of
Governors of the Federal Reserve System, and Borrower agrees to execute all
instruments necessary to comply with all the requirements of Regulation U of the
Federal Reserve System.
     (r) Borrower is not a party in interest to any plan defined or regulated
under ERISA, and the assets of Borrower are not “plan assets” of any employee
benefit plan covered by ERISA or Section 4975 of the Internal Revenue Code.
     (s) Borrower is not a “foreign person” within the meaning of Section 1445
or 7701 of the Internal Revenue Code.
     (t) Borrower uses no trade name other than its actual name set forth
herein. The principal place of business of Borrower is as stated in Article 22
(although the Borrower may also maintain an office at the Project).
     (u) Borrower’s place of formation or organization is the State of Delaware.
As of the date of this Agreement, the OP Guarantor is the sole member of the
Borrower.
     (v) All statements set forth in the Recitals are true and correct.
     (w) Neither Borrower nor any Guarantor is (or will be) a person with whom
Lenders are restricted from doing business under OFAC (including, those Persons
named on OFAC’s Specially Designated and Blocked Persons list) or under any
statute, executive order (including, the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not engage in any dealings or transactions or otherwise be associated with
such persons. In addition, Borrower hereby agrees to provide the Lenders with
any additional information that the Lenders deem necessary from time to time in
order to ensure compliance with all applicable Laws concerning money laundering
and similar activities.
     (x) The execution and delivery of this Agreement and the other Loan
Documents to which the Borrower or the Guarantors are to become a party will
result in valid and legally binding obligations of such Person enforceable
against it in accordance with the respective terms and provisions hereof and
thereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought.
     (y) The Project is not owned or operated under or by reference to any
registered or protected trademark, tradename, servicemark or logo.
     (z) None of the Borrower or Guarantors is an “investment company”, or an
“affiliated company” or a “principal underwriter” of an “investment company”, as
such terms are defined in the Investment Company Act of 1940.
     (aa) The Plans and Specifications and construction of the Project pursuant
thereto and the use and occupancy of the Project contemplated thereby do not
violate any existing Leases.
     (bb) Each of the contracts for construction of the Project is in full force
and effect and the Borrower and the other parties thereto are in compliance with
their respective obligations therein.
     (cc) There are no unpaid or outstanding real estate or other taxes or
assessments on or against the Project or any part thereof which are payable by
the owner thereof. Except for the protest or reduction proceeding filed by
Borrower’s predecessor-in-interest with respect to real estate taxes assessed
against the Project for the fiscal year October 1, 2006 to September 30, 2007
(the “Tax Protest”), no abatement proceedings are pending with reference to any
real estate taxes assessed against the Project. To the best of Borrower’s
knowledge, there are no

17



--------------------------------------------------------------------------------



 



betterment assessments or other special assessments presently pending with
respect to any part of the Project, and the Borrower has received no written
notice of any such special assessment being contemplated.
     (dd) The Borrower has received no notice of, and otherwise has no knowledge
of, any violation of any applicable agreement affecting the Borrower or the
Project.
     (ee) The Borrower has furnished the Agent with true and complete sets of
the Plans and Specifications to date. The Plans and Specifications so furnished
to the Agent comply (and the Improvements when constructed in substantial
accordance with the Plans and Specifications will likewise comply) with all
Laws, all Government Approvals, and all restrictions, covenants, easements and
other agreements affecting the Project, and have been approved by the Tenants to
the extent required under the Leases and on or before the Opening of the Loan by
each Governmental Authority only to the extent required for construction of the
Improvements.
     (ff) The Budget accurately reflects all Budget Line Items as of the date
thereof or as of the date of any amendments thereto, as applicable.
     (gg) The Borrower has not received any written notice from any insurer or
its agent requiring performance of any work with respect to the Land or the
Improvements or canceling or threatening to cancel any policy of insurance, and
the Project complies with the requirements of the Borrower’s and General
Contractor’s insurance carriers, as applicable.
     (hh) As of the date of this Agreement and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, neither the Borrower nor any
Guarantor is insolvent on a balance sheet basis such that the sum of such
Person’s assets exceeds the sum of such Person’s liabilities, the Borrower and
each Guarantor is able to pay its debts as they become due, and the Borrower and
each Guarantor has sufficient capital to carry on its business.
     (ii) All of the representations and warranties made by or on behalf of the
Borrower or the Guarantors in this Agreement and the other Loan Documents or any
document or instrument delivered to the Agent or the Lenders pursuant to or in
connection with any of such Loan Documents are true and correct in all material
respects, and none of the Borrower or the Guarantors has failed to disclose such
information as is necessary to make such representations and warranties not
misleading.
3.2 Survival of Representations and Warranties.
     Borrower agrees that all of the representations and warranties set forth in
Section 3.1 and elsewhere in this Agreement are true as of the date hereof, and,
except for matters which have been disclosed by Borrower and approved by
Required Lenders in writing, will be true at the Loan Opening and at all times
thereafter. Each request for a disbursement under the Loan Documents shall
constitute a reaffirmation of such representations and warranties, as deemed
modified in accordance with the disclosures made and approved as aforesaid, as
of the date of such request. It shall be a condition precedent to the initial
advance upon the execution of this Agreement, the Loan Opening and each
subsequent disbursement that each of said representations and warranties is true
and correct as of the date of such requested disbursement as deemed modified in
accordance with the disclosures made and approved as aforesaid. Each
disbursement of Loan proceeds shall be deemed to be a reaffirmation by Borrower
that each of the representations and warranties is true and correct as of the
date of such disbursement as deemed modified in accordance with the disclosures
made and approved as aforesaid. In addition, at Agent’s request, Borrower shall
reaffirm such representations and warranties as deemed modified in accordance
with the disclosures made and approved as aforesaid in writing prior to each
disbursement hereunder.
ARTICLE 4
LOAN AND LOAN DOCUMENTS
4.1 Agreement to Borrow and Lend; Lenders’ Obligation to Disburse.

18



--------------------------------------------------------------------------------



 



     Subject to the terms, provisions and conditions of this Agreement and the
other Loan Documents, Borrower agrees to borrow from Lenders and Lenders agree
to lend to Borrower the Loan, for the purposes and subject to all of the terms,
provisions and conditions contained in this Agreement. If Lender consists of
more than one party, the obligations of each such party with respect to the
amount it has agreed to loan to Borrower shall be several (and not joint and
several) and shall be limited to its Percentage of the Loan and of each advance.
     (a) The principal amount of the Loan shall not exceed the lesser of
(a) Seventy-Four Million and No/100 Dollars ($74,000,000.00), (b) 70% of the
Appraised Value of the Project as set out in the Appraisal, (c) 75% of the total
cost of the Project as set out in the Budget approved by Agent hereunder, or
(d) the maximum principal amount as will result in a Pro Forma Debt Service
Coverage of at least 1.20 to 1. If after the date of this Agreement, the Lenders
determine that the Appraised Value of the Project is such that the Loan Amount
exceeds seventy percent (70%) of the Appraised Value of the Project, then the
Loan Amount shall be reduced to not greater than 70% of the Appraised Value of
the Project (or such lesser amount as provided in this Agreement), and Borrower
shall be required to provide evidence reasonably satisfactory to Agent that
Borrower has invested cash equity in the Project so that the Loan is deemed In
Balance.
     (b) Lenders agree, upon Borrower’s compliance with and satisfaction of all
conditions precedent to the Loan Opening and provided the Loan is In Balance, no
Material Adverse Change has occurred with respect to Borrower, any Guarantor, or
the Project and no default or Event of Default has occurred and is continuing
hereunder, to open the Loan to reimburse Borrower for or to pay for a portion of
the costs incurred by Borrower in connection with the acquisition and
development of the Project and the construction of the Improvements, to the
extent provided for in the Budget. Notwithstanding anything in this Agreement to
the contrary, the initial advance as of the date of this Agreement shall be
limited to the purchase price of the Land, and no other disbursements other than
disbursements from the interest reserve shall be made until the conditions to
the Opening of the Loan have been satisfied.
     (c) After the Opening of the Loan, Borrower shall be entitled to receive
further successive disbursements of the proceeds of the Loan in accordance with
Articles 9, 12 and 13 within ten (10) Business Days after compliance with all
conditions precedent thereto, provided that (i) the Loan remains In Balance;
(ii) Borrower has complied with all conditions precedent to disbursement from
time to time including the requirements of Section 3.2 and Articles 8, 9, 12 and
13; (iii) no Material Adverse Change has occurred with respect to Borrower, any
Guarantor, or the Project and (iv) no Event of Default and no default exists
hereunder or under any other Loan Document.
     (d) To the extent that Agent or any Lender may have acquiesced in
noncompliance with any requirements precedent to the initial advance, the
Opening of the Loan or precedent to any subsequent disbursement of Loan
proceeds, such acquiescence shall not constitute a waiver by Agent or Lenders,
and Agent and Lenders may at any time after such acquiescence require Borrower
to comply with all such requirements.
     (e) Notwithstanding anything in this Agreement to the contrary, as of the
date of this Agreement the Lenders shall disburse to Borrower the amount of
$61,750,000.00 for the payment of the purchase price of the Land. On or before
the date that is one (1) Business Day after the date of this Agreement, Borrower
shall pay to Agent for the account of the Lenders as a principal prepayment of
the Loan the sum of $30,457,729.50. Following such prepayment, such amount shall
be available to be reborrowed under this Agreement for the purposes set forth in
this Agreement.
4.2 Loan Documents.
     Borrower agrees that it will, on or before the date of this Agreement,
execute and deliver or cause to be executed and delivered to Lenders the
following documents in form and substance acceptable to Agent:
     (a) The Loan shall be evidenced by separate promissory notes of the
Borrower in substantially the form of Exhibit C attached hereto and made a part
hereof, dated of even date with this Agreement and completed with appropriate
insertions.

19



--------------------------------------------------------------------------------



 



     (b) The Deed of Trust.
     (c) The Assignment of Rents.
     (d) The Guaranty.
     (e) The Environmental Indemnity.
     (f) A collateral assignment of construction documents, including, without
limitation, the General Contract, all architecture and engineering contracts,
Plans and Specifications, permits, licenses, approvals and development rights,
together with consents to the assignment and continuation agreements from the
General Contractor, the architect and other parties reasonably specified by
Agent.
     (g) Such UCC financing statements as Agent determines are advisable or
necessary to perfect or notify third parties of the security interests intended
to be created by the Loan Documents.
     (h) Such other documents, instruments or certificates as Agent and its
counsel may reasonably require, including such documents as Agent in its sole
discretion deems necessary or appropriate to effectuate the terms and conditions
of this Agreement and the Loan Documents, and to comply with the laws of the
State.
4.3 Term of the Loan.
     (a) All principal, interest and other sums due under the Loan Documents
shall be due and payable in full on the Maturity Date. All references herein to
the Maturity Date shall mean the Initial Maturity Date, provided that Borrower
shall have the right to extend the Maturity Date for one (1) additional twelve
(12) month term (the “Extension Option”), thereby extending the Maturity Date to
the twelve (12) month anniversary of the Initial Maturity Date (the “Extended
Maturity Date”).
     (b) Borrower may only exercise the Extension Option upon satisfying the
following conditions:
          (i) Borrower shall have delivered to Agent written notice of such
election no earlier than ninety (90) days and no later than thirty (30) prior to
the Initial Maturity Date;
          (ii) There must be no material adverse change in Borrower’s or any
Guarantor’s financial condition;
          (iii) Construction of the Improvements has been completed in
accordance with all requirements of this Loan Agreement including, without
limitation, the Completion Conditions, and a final certificate of occupancy has
been issued (it being acknowledged that with respect to any portion of the
Project to be occupied by a Tenant which has not been leased, Borrower shall
deliver a shell certificate of occupancy);
          (iv) Such notice is accompanied by an extension fee in the amount of
15 basis points (0.15%) of the Loan Amount;
          (v) No Event of Default and no Default shall exist;
          (vi) The Debt Service Coverage is not less than 1.25: 1.00 (and
Borrower shall have delivered to the Agent a Certificate of Compliance so
certifying); and
          (vii) The representations and warranties made by the Borrower and the
Guarantors in the Loan Documents or otherwise made by on behalf of the Borrower
and the Guarantors in connection therewith or after the date thereof as deemed
modified in accordance with the disclosures made and approved as set forth in
Section 3.2 above shall have been true and correct in all material respects when
made and shall also be true and correct in all material respects on the date
Borrower gives notice of its desire to exercise the Extension Option and on the
Initial Maturity Date.

20



--------------------------------------------------------------------------------



 



Any unfunded portion of the Loan which is to be used to fund Tenant Work, tenant
allowances or leasing commissions after the initial Maturity Date shall be
included in the Loan Amount for the purposes of Section 4.3(b)(iv) and (vi).
4.4 Prepayments.
     Borrower shall have the right to make prepayments of the Loan, in whole or
in part, without prepayment penalty, at any time, upon not less than three
(3) days’ prior written notice to Agent. No prepayment of all or part of the
Loan shall be permitted unless same is made together with the payment of all
Breakage Costs.
4.5 Required Principal Payments.
     All principal shall be paid on the Maturity Date.
4.6 Late Charge.
     Any and all amounts due hereunder or under the other Loan Documents which
remain unpaid more than five (5) days after the date said amount was due and
payable shall incur a fee (the “Late Charge”) of four percent (4%) per annum of
said amount, which payment shall be in addition to all of Agent’s and Lenders’
other rights and remedies under the Loan Documents, provided that no Late Charge
shall apply to the final payment of principal on the Maturity Date.
4.7 Funds for Payment.
     All payments of principal, interest, facility fees, closing fees and any
other amounts due hereunder or under any of the other Loan Documents shall be
made to the Agent, for the respective accounts of the Lenders and the Agent, as
the case may be, at the Agent’s Head Office, not later than 2:00 p.m. (Cleveland
time) on the day when due, in each case in lawful money of the United States in
immediately available funds. The Agent is hereby authorized to charge the
accounts of the Borrower with KeyBank, on the dates when the amount thereof
shall become due and payable, with the amounts of the principal of and interest
on the Loan and all fees, charges, expenses and other amounts owing to the Agent
and/or the Lenders under the Loan Documents. Subject to the foregoing, all
payments made to Agent on behalf of the Lenders, and actually received by Agent,
shall be deemed received by the Lenders on the date actually received by Agent.
4.8 Notes.
     One Note shall be payable to the order of each Lender in the principal
amount equal to such Lender’s respective Commitment or, if less, the outstanding
amount of all disbursements of the Loan made by such Lender, plus interest
accrued thereon, as set forth below. The Borrower irrevocably authorizes Agent
to make or cause to be made, at or about the time of disbursements of the Loan
or at the time of receipt of any payment of principal thereof, an appropriate
notation on Agent’s Record reflecting the making of such disbursement or (as the
case may be) the receipt of such payment. The outstanding amount of the Loan set
forth on Agent’s Record shall be prima facie evidence of the principal amount
thereof owing and unpaid to such Lender, but the failure to record, or any error
in so recording, any such amount on Agent’s Record shall not limit or otherwise
affect the obligations of the Borrower hereunder or under any Note to make
payments of principal of or interest on any Note when due.
4.9 No Setoff.
     All payments by the Borrower to Agent for the account of the Lenders or
Agent hereunder and under any of the other Loan Documents shall be made without
setoff or counterclaim and free and clear of and without deduction for any
taxes, levies, imposts, duties, charges, fees, deductions, withholdings,
compulsory loans, restrictions or conditions of any nature now or hereafter
imposed or levied by any jurisdiction or any political subdivision thereof or
taxing or other authority therein unless the Borrower is compelled by law to
make such deduction or withholding.

21



--------------------------------------------------------------------------------



 



ARTICLE 5
INTEREST
5.1 Interest Rate.
     (a) The Loan will bear interest at the Applicable Rate, unless the Default
Rate is applicable. The Adjusted Base Rate shall be the “Applicable Rate”,
except that the Adjusted LIBOR Rate shall be the “Applicable Rate” with respect
to portions of the Loan as to which a LIBOR Rate Option is then in effect. For
each disbursement of proceeds of the Loan, Borrower shall deliver to Agent
irrevocable notice (which may be (A) verbal notice provided that Borrower
delivers to Agent facsimile confirmation within twenty four (24) hours of such
verbal notice or (B) electronic mail notice within twenty four (24) hours of
such verbal notice) of the requested amount of such disbursement (x) if such
disbursement is to bear interest at the Adjusted Base Rate, not later than
11:00 a.m. Cleveland time on the second Business Day prior to the desired date
of disbursement and (y) if such disbursement is to bear interest at an Adjusted
LIBOR Rate, not later than 11:00 a.m. Cleveland time on the third Business Day
prior to the desired date of disbursement. Borrower shall pay interest in
arrears on the first day of every calendar month in the amount of all interest
accrued and unpaid.
     (b) Provided that no Event of Default exists, Borrower shall have the
option (the “LIBOR Rate Option”) to elect from time to time in the manner and
subject to the conditions hereinafter set forth an Adjusted LIBOR Rate as the
Applicable Rate for all or any portion of the Loan which would otherwise bear
interest at the Adjusted Base Rate.
     (c) The only manner in which Borrower may exercise the LIBOR Rate Option is
by giving Agent irrevocable notice (which may be verbal notice provided that
Borrower delivers to Agent facsimile confirmation in the form of Exhibit E
attached hereto within twenty-four (24) hours) of such exercise not later than
11:00 a.m. Cleveland time on the second LIBOR Business Day prior to the proposed
commencement of the relevant LIBOR Rate Interest Period, which written notice
shall specify: (i) the portion of the Loan with respect to which Borrower is
electing the LIBOR Rate Option, (ii) the LIBOR Business Day upon which the
applicable LIBOR Rate Interest Period is to commence and (iii) the duration of
the applicable LIBOR Rate Interest Period. The Applicable Rate for any portion
of the Loan with respect to which Borrower has elected the LIBOR Rate Option
shall revert to the Adjusted Base Rate as of the last day of the LIBOR Rate
Interest Period applicable thereto (unless Borrower again exercises the LIBOR
Rate Option for such portion of the Loan). Agent shall be under no duty to
notify Borrower that the Applicable Rate on any portion of the Loan is about to
revert from an Adjusted LIBOR Rate to the Adjusted Base Rate. The LIBOR Rate
Option may be exercised by Borrower only with respect to any portion of the Loan
equal to or in excess of $1,000,000. At no time may there be more than six
(6) LIBOR Rate Interest Periods in effect with respect to the Loan.
Notwithstanding the foregoing, if Borrower shall elect a LIBOR Rate Option, only
so much of the outstanding principal amount of the Loan as would not become due
and payable during the applicable LIBOR Rate Interest Period shall accrue
interest at the Adjusted LIBOR Rate and the remaining principal balance shall
accrue interest at the Adjusted Base Rate.
     (d) If Agent determines (which determination shall be conclusive and
binding upon Borrower, absent manifest error) (i) that Dollar deposits in an
amount approximately equal to the portion of the Loan for which Borrower has
exercised the LIBOR Rate Option for the designated LIBOR Rate Interest Period
are not generally available at such time in the London interbank market for
deposits in Dollars, (ii) that the rate at which such deposits are being offered
will not adequately and fairly reflect the cost to Lenders of maintaining a
LIBOR Rate on such portion of the Loan or of funding the same for such LIBOR
Rate Interest Period due to circumstances affecting the London interbank market
generally, (iii) that reasonable means do not exist for ascertaining a LIBOR
Rate, or (iv) that an Adjusted LIBOR Rate would be in excess of the maximum
interest rate which Borrower may by law pay, then, in any such event, Agent
shall so notify Borrower and all portions of the Loan bearing interest at an
Adjusted LIBOR Rate that are so affected shall, as of the date of such
notification with respect to an event described in clause (ii) or (iv) above, or
as of the expiration of the applicable LIBOR Rate Interest Period with respect
to an event described in clause (i) or (iii) above, bear interest at the
Adjusted Base Rate until such time as the situations described above are no
longer in effect or can be avoided by Borrower exercising a LIBOR Rate Option
for a different LIBOR Rate Interest Period.

22



--------------------------------------------------------------------------------



 



     (e) Interest at the Applicable Rate (or Default Rate) shall be calculated
for the actual number of days elapsed on the basis of a 360-day year (or a
365-day year in the case that the Adjusted Base Rate shall be the Applicable
Rate), including the first date of the applicable period to, but not including,
the date of repayment. Whenever a payment hereunder or under any of the other
Loan Documents becomes due on a day that is not a Business Day, the due date for
such payment shall be extended to the next succeeding Business Day, and interest
shall accrue during such extension.
     (f) Borrower shall pay all Breakage Costs incurred from time to time by
Lenders upon demand within fifteen (15) Business Days of receipt of written
notice from Agent.
     (g) If the introduction of or any change in any Law, regulation or treaty,
or in the interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof, shall make it unlawful for any Lender
to maintain the Applicable Rate at an Adjusted LIBOR Rate with respect to the
Loan or any portion thereof, or to fund the Loan or any portion thereof in
Dollars in the London interbank market, or to give effect to its obligations
regarding the LIBOR Rate Option as contemplated by the Loan Documents, then
(1) Agent shall notify Borrower that Lenders are no longer able to maintain the
Applicable Rate at an Adjusted LIBOR Rate, (2) the LIBOR Rate Option shall
immediately terminate, (3) the Applicable Rate for any portion of the Loan for
which the Applicable Rate is then an Adjusted LIBOR Rate shall automatically be
converted to the Adjusted Base Rate, and (4) Borrower shall pay to Agent the
amount of Breakage Costs (if any) incurred by Lenders in connection with such
conversion. Thereafter, Borrower shall not be entitled to exercise the LIBOR
Rate Option until such time as the situation described herein is no longer in
effect or can be avoided by Borrower exercising a LIBOR Rate Option for a LIBOR
Rate Interest Period.
     (h) Notwithstanding anything in this Agreement or the other Loan Documents
to the contrary, all agreements between or among the Borrower, the Guarantors,
the Lenders and the Agent, whether now existing or hereafter arising and whether
written or oral, are hereby limited so that in no contingency, whether by reason
of acceleration of the maturity of any of the Obligations or otherwise, shall
the interest contracted for, charged or received by the Lenders exceed the
maximum amount permissible under applicable law. If, from any circumstance
whatsoever, interest would otherwise be payable to the Lenders in excess of the
maximum lawful amount, the interest payable to the Lenders shall be reduced to
the maximum amount permitted under applicable law; and if from any circumstance
the Lenders shall ever receive anything of value deemed interest by applicable
law in excess of the maximum lawful amount, an amount equal to any excessive
interest shall be applied to the reduction of the principal balance of the
Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to the Borrower. All interest paid or agreed to be paid to the Lenders
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest thereon for such full period shall not exceed the
maximum amount permitted by applicable law. The Borrower agrees to pay an
effective rate of interest that is the sum of the applicable rate as stated in
this Agreement plus any additional rate of interest resulting from any charges
of interest or in the nature of interest paid or to be paid in connection with
any of the Loan Documents. This Section shall control all agreements between or
among the Borrower, the Guarantor, the Lenders and the Agent.
5.2 [Intentionally Omitted.]
ARTICLE 6
COSTS OF MAINTAINING LOAN
6.1 Increased Costs and Capital Adequacy.
     (a) Borrower recognizes that the cost to Lenders of maintaining the Loan or
any portion thereof may fluctuate and, Borrower agrees to pay Agent additional
amounts to compensate Lenders for any increase in its actual costs incurred in
maintaining the Loan or any portion thereof outstanding or for the reduction of
any amounts received or receivable from Borrower as a result of:
          (i) any change after the date hereof in any applicable Law, regulation
or treaty, or in the interpretation or administration thereof, or by any
domestic or foreign court, (A) changing the basis of taxation of

23



--------------------------------------------------------------------------------



 



payments under this Agreement to any Lender (other than taxes imposed on all or
any portion of the overall net income or receipts of any Lender), or
(B) imposing, modifying or applying any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, credit
extended by, or any other acquisition of funds for loans by any Lender (which
includes the Loan or any applicable portion thereof) (provided, however, that
Borrower shall not be charged again the Reserve Percentage already accounted for
in the definition of the Adjusted LIBOR Rate), or (C) imposing on any Lender, or
the London interbank market generally, any other condition affecting the Loan,
provided that the result of the foregoing is to increase the cost to any Lender
of maintaining the Loan or any portion thereof or to reduce the amount of any
sum received or receivable from Borrower by any Lender under the Loan Documents;
or
          (ii) the maintenance by a Lender of reserves in accordance with
reserve requirements promulgated by the Board of Governors of the Federal
Reserve System of the United States with respect to “Eurocurrency Liabilities”
of a similar term to that of the applicable portion of the Loan (without
duplication for reserves already accounted for in the calculation of a LIBOR
Rate pursuant to the terms hereof).
     (b) If the application of any Law, rule, regulation or guideline adopted or
arising out of the report of the Basle Committee on Banking Regulations and
Supervisory Practices entitled “International Convergence of Capital Measurement
and Capital Standards”, or the adoption after the date hereof of any other Law,
rule, regulation or guideline regarding capital adequacy, or any change after
the date hereof in any of the foregoing, or in the interpretation or
administration thereof by any domestic or foreign Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender, with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency, has the effect of
reducing the rate of return on such Lender’s capital to a level below that which
such Lender would have achieved but for such application, adoption, change or
compliance (taking into consideration the policies of such Lender with respect
to capital adequacy), then, from time to time Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction with
respect to any portion of the Loan outstanding.
     (c) Any amount payable by Borrower under subsection (a) or subsection (b)
of this Section 6.1 shall be paid within fifteen (15) days of receipt by
Borrower of a certificate signed by an authorized officer of Agent setting forth
the amount due and the basis for the determination of such amount, which
statement shall be conclusive and binding upon Borrower, absent manifest error.
Failure on the part of Agent to demand payment from Borrower for any such amount
attributable to any particular period shall not constitute a waiver of a
Lender’s right to demand payment of such amount for any subsequent or prior
period. Agent shall use reasonable efforts to deliver to Borrower prompt notice
of any event described in subsection (a) or (b) above, of the amount of the
reserve and capital adequacy payments resulting therefrom and the reasons
therefor and of the basis of calculation of such amount; provided, however, that
any failure by Agent so to notify Borrower shall not affect Borrower’s
obligation to pay the reserve and capital adequacy payment resulting therefrom.
6.2 Borrower Withholding.
     If by reason of a change in any applicable Laws occurring after the date
hereof, Borrower is required by Law to make any deduction or withholding in
respect of any taxes (other than taxes imposed on or measured by the net income
of a Lender or any franchise tax imposed on a Lender), duties or other charges
from any payment due under the Notes to the maximum extent permitted by law, the
sum due from Borrower in respect of such payment shall be increased to the
extent necessary to ensure that, after the making of such deduction or
withholding, such Lender receives and retains a net sum equal to the sum which
it would have received had no such deduction or withholding been required to be
made.
ARTICLE 7
LOAN EXPENSE AND ADVANCES
7.1 Loan and Administration Expenses.
     Borrower unconditionally agrees to pay all expenses of the Loan, including
all amounts payable pursuant to Sections 7.2, 7.3 and 7.4 and any and all other
fees owing to Agent or Lenders pursuant to the Loan Documents or

24



--------------------------------------------------------------------------------



 



any separate fee agreement, and also including, without limiting the generality
of the foregoing, all recording, filing and registration fees and charges,
mortgage, intangible or documentary taxes, all insurance premiums, title
insurance premiums and other charges of the Title Insurer, printing and
photocopying expenses, survey fees and charges, cost of certified copies of
instruments, cost of premiums on surety company bonds and the Title Policy,
charges of the Title Insurer or other escrowee for administering disbursements,
all fees and disbursements of Lender’s Consultant, all appraisal fees, insurance
consultant’s fees, environmental consultant’s fees, travel related expenses and
all costs and expenses incurred by Agent and Lenders in connection with the
determination of whether or not Borrower has performed the obligations
undertaken by Borrower hereunder or has satisfied any conditions precedent to
the obligations of Lenders hereunder and, if any default or Event of Default
occurs hereunder or under any of the Loan Documents or if the Loan or Notes or
any portion thereof is not paid in full when and as due, all costs and expenses
of Agent and Lenders (including, without limitation, court costs and counsel’s
fees and disbursements and fees and costs of paralegals) incurred in attempting
to enforce payment of the Loan and in attempting to realize on any security or
incurred in connection with the sale or disposition (or preparation for sale or
disposition) of any security for the Loan. Borrower agrees to pay all brokerage,
finder or similar fees or commissions payable in connection with the
transactions contemplated hereby and shall indemnify and hold Agent and Lenders
harmless against all claims, liabilities, costs and expenses (including
attorneys’ fees and expenses) incurred in relation to any claim by broker,
finder or similar person.
7.2 Fees.
     The Borrower shall pay to KeyBank certain fees in connection with the Loan
as provided pursuant to a separate fee letter dated January 24, 2007 between OP
Guarantor and KeyBank, which fees shall be fully earned and non-refundable when
paid. All such fees shall be solely for the account of KeyBank as provided in
such agreement.
7.3 [Intentionally Omitted.]
7.4 Agent’s Attorneys’ Fees and Disbursements.
     Borrower agrees to pay Agent’s attorneys’ fees and disbursements incurred
in connection with this Loan, including (i) the preparation of this Agreement,
any intercreditor agreements and the other Loan Documents and the preparation of
the closing binders, (ii) the disbursement, syndication, amendment, and
administration of the Loan and (iii) the enforcement of the terms of this
Agreement and the other Loan Documents.
7.5 Time of Payment of Fees and Expenses.
     Borrower shall pay all expenses and fees incurred by Agent as of the date
of this Agreement, upon the execution and delivery of this Agreement. Borrower
shall from time to time pay within fifteen (15) days of request, the reasonable
fees and expenses of the Agent in connection with the satisfaction of the
requirements to the Opening of the Loan. At the time of the Opening of the Loan,
Lenders may pay from the proceeds of the disbursement of the Loan all Loan
expenses and all fees payable to Agent or Lenders. Agent may require the payment
of Agent’s outstanding fees and expenses as a condition to any disbursement of
the Loan. Agent is hereby authorized, without any specific request or direction
by Borrower, to make disbursements from time to time in payment of or to
reimburse Agent for all Loan expenses and fees (whether or not, at such time,
there may be any undisbursed amounts of the Loan allocated in the Budget for the
same).
7.6 Expenses and Advances Secured by Loan Documents.
     Any and all advances or payments made by Lenders under this Article 7 from
time to time, and any amounts expended by Agent pursuant to Section 20.1(a),
shall, as and when advanced or incurred, constitute additional indebtedness
evidenced by the Notes and secured by the Deed of Trust and the other Loan
Documents.
7.7 Right of Lenders to Make Advances to Cure Borrower’s Defaults.
     In the event that Borrower fails to perform any of Borrower’s covenants,
agreements or obligations contained in this Agreement or any of the other Loan
Documents (after the expiration of applicable notice and/or

25



--------------------------------------------------------------------------------



 



grace periods, except in the event of an emergency or other exigent
circumstances), Agent may (but shall not be required to) perform any of such
covenants, agreements and obligations, and any amounts expended by Agent in so
doing and shall constitute additional indebtedness evidenced by the Notes and
secured by the Deed of Trust and the other Loan Documents and shall bear
interest at the Default Rate.
ARTICLE 8
NON CONSTRUCTION REQUIREMENTS PRECEDENT
TO THE OPENING OF THE LOAN
8.1 Non-Construction Conditions Precedent.
     Borrower agrees that Lenders’ obligation to make the initial advance of the
Loan and thereafter to make further disbursements of proceeds thereof is
conditioned upon Borrower’s delivery, performance and satisfaction of the
following conditions precedent in form and substance satisfactory to Agent in
its reasonable discretion:
     (a) Equity: Borrower shall have provided evidence reasonably satisfactory
to Agent that Borrower’s cash equity invested in the Project is not less than
the difference between the total Project cost as set forth in the Budget and the
maximum Loan Amount; provided, however, in no event shall Borrower’s cash equity
in the Project be less than (x) twenty-five percent (25%) of the total cost of
the Project as set out in the Budget approved by Agent hereunder, or (y)
$32,147,570.00. Borrower’s cash equity must be either (i) deposited with the
Agent on or prior to the date of this Agreement and disbursed prior to the first
disbursement of Loan proceeds or (ii) used to pay direct Project costs approved
by Agent with evidence of payment delivered to Agent prior to the first
disbursement of Loan proceeds.
     (b) [Intentionally Omitted].
     (c) Tenant Estoppels: Borrower shall have delivered to Agent Tenant
Estoppel Certificates from such Tenants as Agent shall require;
     (d) [Intentionally Omitted].
     (e) Title and Other Documents: Borrower shall have furnished to Agent the
Title Policy, together with legible copies of all title exception documents
cited in the Title Policy and all other legal documents affecting the Project or
the use thereof;
     (f) Survey: Borrower shall have furnished to Agent a ALTA/ACSM “Class A”
Land Title Survey of the Project reasonably satisfactory to Agent. Said survey
shall be dated no earlier than ninety (90) days prior to the date of this
Agreement. Such survey shall be sufficient to permit issuance of the Title
Policy in the form required by this Agreement. Such survey shall include the
legal description of the Land;
     (g) Insurance Policies: Borrower shall have furnished to Agent not less
than ten (10) days prior to the date of this Agreement policies or binders
evidencing that insurance coverages are in effect with respect to the Project
and Borrower, in accordance with the Insurance Requirements attached hereto as
Exhibit F, for which the premiums have been fully prepaid with endorsements
satisfactory to Agent.
     (h) [Intentionally Omitted].
     (i) Utilities: Borrower shall have furnished to Agent (by way of utility
letters or otherwise) evidence establishing to the satisfaction of Agent that
the Project when constructed will have adequate water supply, storm and sanitary
sewerage facilities, telephone, gas, electricity, fire and police protection,
means of ingress and egress to and from the Project and public highways and any
other required public utilities and that the Project is benefited by insured
easements as may be required for any of the foregoing;

26



--------------------------------------------------------------------------------



 



     (j) Attorney Opinions: Borrower shall have furnished to Agent an opinion
from counsel for Borrower and Guarantors covering due authorization, execution
and delivery and enforceability of the Loan Documents and also containing such
other legal opinions as Agent shall require;
     (k) Appraisal: Agent shall have received the Appraisal and the Appraised
Value shall be such that the Loan Amount does not exceed 70% of the Appraised
Value. If the Appraisal has not been approved by all the Lenders and the
Appraised Value determined by all of the Lenders prior to the date of this
Agreement, then the Lenders shall have a reasonable amount of time after receipt
of the Appraisal to approve the Appraised Value.
     (l) Searches: Borrower shall have furnished to Agent current searches of
all Uniform Commercial Code financing statements filed in each place UCC
Financing Statements are to be filed hereunder, demonstrating the absence of
adverse claims;
     (m) Financial Statements: Borrower shall have furnished to Agent current
annual financial statements of Borrower, the Guarantors and such other persons
or entities connected with the Loan as Agent may request, each in form and
substance and certified by such individual as acceptable to Agent. Borrower and
the Guarantors shall provide such other additional financial information Agent
reasonably requires;
     (n) Pro Forma Projection: Borrower shall have furnished to Agent a Pro
Forma Projection covering the succeeding five year period;
     (o) Management Agreements: Borrower shall have delivered to Agent executed
copies of any leasing, management and development agreements entered into by
Borrower in connection with the Construction and/or the operation of the
Project;
     (p) Flood Hazard: Agent has received evidence that the Project is not
located in an area designated by the Secretary of Housing and Urban Development
as a special flood hazard area, or flood hazard insurance acceptable to Agent in
its sole discretion;
     (q) Zoning: If the Title Policy does not include a zoning endorsement,
Borrower shall have furnished to Agent a legal opinion or zoning letter as to
compliance of the Project with zoning and similar laws;
     (r) Organizational Documents: Borrower shall have furnished to Agent proof
satisfactory to Agent of authority, formation, organization and good standing in
the State of its incorporation or formation and, if applicable, qualification as
a foreign entity in good standing in the state of its incorporation or
formation, of all corporate, partnership, trust and limited liability company
entities (including Borrower and each Guarantor) executing any Loan Documents,
whether in their own name or on behalf of another entity. Borrower and each
Guarantor shall also provide certified resolutions in form and content
satisfactory to Agent, authorizing execution, delivery and performance of the
Loan Documents, and such other documentation as Agent may reasonably require to
evidence the authority of the persons executing the Loan Documents;
     (s) No Defaults: There shall be no uncured Default or Event of Default by
Borrower hereunder;
     (t) Easements: Borrower shall have furnished to Agent all easements
reasonably required for the construction, maintenance or operation of the
Project, if any, and such easements shall be insured by the Title Policy;
     (u) Pro Forma Debt Service Coverage: Agent shall have received evidence
reasonably satisfactory to Agent that the Pro Forma Debt Service Coverage for
the Project is greater than or equal to 1.20:1;
     (v) The Environmental Report. Borrower shall have delivered to Agent the
Environmental Report, which shall, at a minimum, (a) demonstrate the absence of
any existing or potential Hazardous Material contamination or violations of
environmental Laws at the Project, except as acceptable to Agent in its sole and
absolute discretion, (b) include the results of all sampling or monitoring to
confirm the extent of existing or potential Hazardous Material contamination at
the Project, including the results of leak detection tests for each underground

27



--------------------------------------------------------------------------------



 



storage tank located at the Project, if any, (c) describe response actions
appropriate to remedy any existing or potential Hazardous Material
contamination, and report the estimated cost of any such appropriate response,
(d) confirm that any prior removal of Hazardous Material or underground storage
tanks from the Project was completed in accordance with applicable Laws, and
(e) confirm whether or not the Land is located in a wetlands district;
     (w) Rent Roll: Borrower shall have furnished to Agent a certified copy of
the Rent Roll;
     (x) Standard Form Tenant Lease. Borrower shall furnish Agent its standard
form lease for the Project; and
     (y) Additional Documents: Borrower shall have furnished to Agent such other
materials, documents, papers or requirements regarding the Project, the Leases,
Borrower and any Guarantor as Agent shall reasonably request.
ARTICLE 9
CONSTRUCTION REQUIREMENTS PRECEDENT
TO THE OPENING OF THE LOAN
9.1 Required Construction and Other Documents.
     Borrower shall cause to be furnished to Agent the following, in form and
substance satisfactory to Agent and Lender’s Consultant in all respects, for
Agent’s approval in its reasonable discretion prior to the Opening of the Loan:
     (a) Fully executed copies of the following, each satisfactory to Agent and
Lender’s Consultant in all respects: (i) a fixed or guaranteed maximum price
General Contract; (ii) Major Subcontracts executed prior to the Opening of the
Loan; and (iii) all contracts with architects and engineers;
     (b) A schedule of values, including a trade payment breakdown, setting
forth a description of all contracts let by Borrower and/or the General
Contractor for the design, engineering, construction and equipping of the
Improvements;
     (c) An initial sworn statement of the General Contractor, approved by
Borrower, Architect and Lender’s Consultant covering all work done and to be
done, together with lien waivers covering all work and materials for which
payments have been made by Borrower prior to the Loan Opening;
     (d) Bonds in favor of Agent guaranteeing all of the obligations of each
Major Subcontractor under each Major Subcontract;
     (e) Copies of each of the Required Permits, except for those Required
Permits, approvals or licenses for operation of the Project which cannot be
issued until completion of Construction, in which event such Required Permits
will be obtained by Borrower on a timely basis in accordance with all recorded
maps and conditions, and applicable building, land use, zoning and environmental
codes, statutes and regulations and will be delivered to Agent at the earliest
possible date. In all events the Required Permits to be delivered prior to the
Opening of the Loan shall include full building permits.
     (f) Full and complete detailed Plans and Specifications for the
Improvements in duplicate, prepared by the Architect;
     (g) The Construction Schedule;
     (h) The Engineering Report;
     (i) A report from Lender’s Consultant which contains an analysis of the
Plans and Specifications, the Budget, the Construction Schedule, the General
Contract, all subcontracts then existing and the Engineering Report.

28



--------------------------------------------------------------------------------



 



Such report shall be solely for the benefit of Agent and each Lender and contain
(i) an analysis satisfactory to Agent demonstrating the adequacy of the Budget
to complete the Project and (ii) a confirmation that the Construction Schedule
is realistic. Lender’s Consultant shall monitor construction of the Project and
shall visit the Project at least one (1) time each month, and shall certify as
to amounts of construction costs for all requested fundings;
     (j) The Architect’s Certificate in favor of Agent, executed by the
Architect;
     (k) [Intentionally Omitted.]
     (l) Such consents to the assignment to Agent of the General Contract, the
contract with the Architect and any other contracts relating to the
construction, and such amendments to the Security Documents as Agent may
reasonably require to reflect such assignments;
     (m) Certification from an engineer or other professional acceptable to
Agent in a form acceptable to Agent confirming that any wetlands located on the
Land will not preclude the development of the Project;
     (n) Subordination, non-disturbance and attornment agreements from such
existing Tenants as Agent shall require in form acceptable to Agent;
     (o) A report or written confirmation from an inspecting architect or
engineer reasonably acceptable to Agent satisfactory in form and content to the
Agent, dated or updated not more than three (3) months prior to the Opening of
the Loan, addressing such matters as the Agent may reasonably require, including
without limitation that the condition of the existing Improvements is good, that
all existing Improvements were constructed and completed in a good and
workmanlike manner, that the existing Improvements satisfy all applicable
building, zoning and handicapped access laws applicable thereto, and whether or
not the Project is a conforming use under applicable zoning laws,
     (p) Written easements, agreements or permits from owners of adjoining
property or right of way as may be necessary to permit the construction of the
Project or the usage or storage of equipment or materials; and
     (q) Such other papers, materials and documents as Agent may require with
respect to the Construction.
ARTICLE 10
BUDGET AND CONTINGENCY FUND
10.1 Budget.
     Disbursement of the Loan shall be governed by the Budget for the Project,
in form and substance acceptable to Agent in Agent’s reasonable discretion. The
Budget shall specify the amount of cash equity invested in the Project, and all
costs and expenses of every kind and nature whatever to be incurred by Borrower
in connection with the Project. The Budget shall include, in addition to the
Budget Line Items described in Section 10.2 below, the Contingency Fund
described in Section 10.3 below, and amounts satisfactory to Agent for soft
costs and other reserves acceptable to Agent. The initial Budget is attached
hereto as Exhibit H and made a part hereof. Once the Budget is approved by
Lenders all changes to the Budget shall in all respects be subject to the prior
written approval of Agent.
10.2 Budget Line Items.
     The Budget shall include as line items (“Budget Line Items”), to the extent
determined to be applicable by Agent in its reasonable discretion, the cost of
all labor, materials, equipment, fixtures and furnishings needed for the
completion of the Construction, and all other costs, fees and expenses relating
in any way whatsoever to the Construction of the Improvements, leasing
commissions, tenant improvements and tenant allowances, operating deficits, real
estate taxes, and all other sums due in connection with Construction and
operation of the Project, the

29



--------------------------------------------------------------------------------



 



Loan, and this Agreement. Borrower agrees that all Loan proceeds disbursed by
Agent shall be used only for the Budget Line Items for which such proceeds were
disbursed.
     Borrower shall have the right to reallocate cost savings effected by final
change order or other appropriate final documentation to other Budget Line Items
subject to Agent’s prior written consent not to be unreasonably withheld.
     Subject to Borrower’s reallocation rights under this Section 10.2 and
Section 10.3 below, Lenders shall not be obligated to disburse any amount for
any category of costs set forth as a Budget Line Item which is greater than the
amount set forth for such category in the applicable Budget Line Item. Borrower
shall pay as they become due all amounts set forth in the Budget with respect to
costs to be paid for by Borrower.
10.3 Contingency Fund.
     The Budget shall contain a Budget Line Item designated for the Contingency
Fund. Borrower may at any time reallocate fifty percent (50%) of the Contingency
Fund without the prior approval of the Agent. Of the remaining fifty percent
(50%) of the Contingency Fund, Borrower may, without the prior approval of
Agent, reallocate the balance of such funds pro rata based on the percentage of
completion of Construction (provided that any hard cost contingency may only be
reallocated for hard costs, not soft costs). Any additional request to
reallocate funds from the Contingency Fund shall be subject to Agent’s written
approval in its reasonable discretion.
     Borrower agrees that the decision with respect to utilizing portions of the
Contingency Fund in order to keep the Loan “In Balance” shall be made by Agent
in its reasonable discretion, and that Agent may require Borrower to make a
Deficiency Deposit even if funds remain in the Contingency Fund.
10.4 Optional Method for Payment of Interest.
     For Borrower’s benefit, the Budget includes a Budget Line Item for interest
payments on the Loan. Borrower hereby authorizes Agent from time to time, for
the mutual convenience of Lenders and Borrower, to disburse Loan proceeds to pay
all the then accrued interest on the Notes, regardless of whether Borrower shall
have specifically requested a disbursement of such amount (and any such advance
made without the submission by Borrower of a disbursement request shall bear
interest at the Adjusted Base Rate). Any such disbursement, if made, shall be
added to the outstanding principal balance of the Notes and shall, when
disbursed, bear interest at the Applicable Rate. The authorization hereby
granted, however, shall not obligate Agent to make disbursements of the Loan for
interest payments (except upon Borrower’s qualifying for and requesting
disbursement of that portion of the proceeds of the Loan allocated for such
purposes in the Budget) nor prevent Borrower from paying accrued interest from
its own funds.
ARTICLE 11
SUFFICIENCY OF LOAN
11.1 Loan In Balance.
     Anything contained in this Agreement contained to the contrary
notwithstanding, it is expressly understood and agreed that in Agent’s
reasonable discretion the Loan shall at all times be “In Balance”, on a Budget
Line Item and an aggregate basis. A Budget Line Item shall be deemed to be “In
Balance” only if Agent in its reasonable discretion determines that the amount
of such Budget Line Item is sufficient for its intended purpose. The Loan shall
be deemed to be “In Balance” in the aggregate only when the total of the
undisbursed portion of the Loan less the Contingency Fund which Borrower may not
reallocate pursuant to Section 10.3 without Agent’s approval (subject to
Borrower’s reallocation rights under Section 10.3), equals or exceeds the
aggregate of (a) the costs required to complete the construction of the Project
in accordance with the Plans and Specifications and the Budget, including,
without limitation, all Tenant Work required to be performed by Borrower or
tenant allowances to be paid for by Borrower under Leases or reasonably
anticipated for unleased space; (b) the amounts to be paid as retainages to
persons who have supplied labor or materials to the Project; and (c) all other
hard and soft costs not yet paid for in connection with the Project, as such
costs and amounts described in clauses (a), (b) and (c) may be estimated and/or

30



--------------------------------------------------------------------------------



 



approved in writing by Agent from time to time. Borrower agrees that if for any
reason, in Agent’s reasonable discretion, the amount of such undistributed Loan
proceeds shall at any time be or become insufficient for such purpose regardless
of how such condition may be caused, Borrower will, within ten (10) days after
written request by Agent, deposit the deficiency with Agent (“Deficiency
Deposit”). The Deficiency Deposit shall first be exhausted before any further
disbursement of Loan proceeds shall be made. Lenders shall not be obligated to
make any Loan disbursements if and for as long as the Loan is not “In Balance”.
ARTICLE 12
CONSTRUCTION PAYOUT REQUIREMENTS
12.1 Applicability of Sections.
     The provisions contained in this Article 12 shall apply to the Opening of
the Loan and to all disbursements of proceeds during Construction.
12.2 Monthly Payouts.
     After the Opening of the Loan, further disbursements shall be made during
Construction from time to time as the Construction progresses, but no more
frequently than once in each calendar month. At Agent’s option following an
Event of Default, disbursements may be made by Agent into an escrow and
subsequently disbursed to Borrower by the Title Insurer. If such option is
exercised, those Loan proceeds shall be deemed to be disbursed to Borrower from
the date of deposit into that escrow and interest shall accrue on those proceeds
from that date, regardless of the date such proceeds are released by the Title
Insurer.
12.3 Documents to be Furnished for Each Disbursement.
     As a condition precedent to each disbursement of the Loan proceeds
(including the initial disbursement at the Opening of the Loan), Borrower shall
furnish or cause to be furnished to Agent the following documents covering each
disbursement, in form and substance satisfactory to Agent:
     (a) A completed Borrower’s Certificate in the form of Exhibit I attached
hereto and made a part hereof and a completed Soft and Hard Cost Requisition
Form in the form of Exhibit J attached hereto and made a part hereof, each
executed by the Authorized Representative;
     (b) A completed standard AIA Form G702 and Form G703 signed by the General
Contractor and the Project Architect, together with General Contractor’s sworn
statements and unconditional waivers of lien, and all subcontractors’, material
suppliers’ and laborers’ conditional waivers of lien, covering all work, to be
paid with the proceeds of the prior draw requests, together with such invoices,
contracts or other supporting data as Agent may require to evidence that all
costs for which disbursement is sought have been incurred;
     (c) Paid invoices of $10,000 or greater (for soft costs only) together with
an invoice register for all costs on a line-by-line basis, or other evidence
satisfactory to Agent that fixtures and equipment, if any, have been paid for
and are free of any lien or security interest therein;
     (d) An examination of title indicating no intervening lien or objection to
title and an endorsement to the Title Policy issued to Agent covering the date
of disbursement, increasing the coverage under the Title Policy to the amount of
the Loan that has been advanced, and showing the Deed of Trust as a first, prior
and paramount lien on the Project subject only to the Permitted Exceptions and
real estate taxes that have accrued but are not yet due and payable and
particularly that nothing has intervened to affect the validity or priority of
the Deed of Trust;
     (e) Copies of any proposed or executed Change Orders on standard AIA G701
form, which have not been previously furnished to Agent;
     (f) Copies of the General Contract and all Major Subcontracts which have
been executed since the last disbursement, together with any Bonds obtained or
required to be obtained with respect thereto;

31



--------------------------------------------------------------------------------



 



     (g) All Required Permits and all other Governmental Approvals which have
been obtained since the last disbursement and are then needed in connection with
the Project;
     (h) An updated spreadsheet in form and substance reasonably satisfactory to
Agent summarizing the status of completion of the Project, the comparison of the
Budget and costs incurred to date by line item, comparison of actual status of
construction to the Construction Schedule, the amount of equity and proceeds of
the Loan funded for construction of the Project, and certifying that Borrower is
in compliance with the terms of the General Contract;
     (i) Such other instruments, documents and information as Agent or the Title
Insurer may reasonably request;
     (j) An updated Survey if reasonably required by the Title Insurance Company
or the Agent if the Agent shall reasonably believe that there exists any
encroachment, any matter which might materially and adversely affect title to
the Project, or any material deviation from the Plans and Specifications, which
in each case would be reflected in an updated Survey, in which event additional
updated Surveys may be required by the Agent; and
     (k) At the option of Agent, an amendment to the Security Documents which
specifically identifies any furniture, fixtures or equipment purchased by
Borrower for use in connection with the Project.
     Disbursements shall be made ten (10) business days after receipt of all
information required by Lenders to approve the requested disbursements.
12.4 Retainages.
     At the time of each disbursement of Loan proceeds until completion of fifty
percent (50%) of the Construction (as reasonably estimated by Architect and
approved by Lender’s Consultant), ten percent (10%) of the total amount then due
the General Contractor and the various contractors, subcontractors and material
suppliers for costs of the Construction shall be withheld from the amount
disbursed, and thereafter no additional retainage shall be withheld unless
Borrower is withholding retainage as to the General Contractor or any other
contractors, subcontractors or suppliers, and then retainage shall be held in
such amount. The retained Loan amounts for the Construction costs will be
disbursed only at the time of the final disbursement of Loan proceeds under
Article 13 below; provided, however, upon the satisfactory completion of one
hundred percent (100%) of the work with respect to any trade (including any
trade performed by the General Contractor), Tenant Work or the delivery of all
materials pursuant to a purchase order in accordance with the Plans and
Specifications as certified by the Architect and the Lender’s Consultant, Agent
may decide on a case by case basis (but shall not be obligated) to permit
retainages with respect to such trade or order, as the case may be, to be
disbursed to Borrower upon the Lender’s Consultant’s approval of all work and
materials and Agent’s receipt of a final waiver of lien with respect to such
completed work or delivered materials.
12.5 Disbursements for Materials Stored On Site.
     Any requests for disbursements which in whole or in part relate to
materials, equipment or furnishings which Borrower owns and which are not
incorporated into the Improvements as of the date of the request for
disbursement, but are to be temporarily stored at the Project, shall be made in
an aggregate amount not to exceed $250,000. Any such request must be accompanied
by evidence satisfactory to Agent that (i) such stored materials are included
within the coverages of insurance policies carried by Borrower, (ii) the
ownership of such materials is vested in Borrower free of any liens and claims
of third parties, (iii) such materials are properly insured and protected
against theft or damage, (iv) the materials used in the Construction are not
commodity items but are uniquely fabricated for the Construction, (v) the
Lender’s Consultant has viewed and inspected the stored materials, and (vi) in
the opinion of the Lender’s Consultant the stored materials are physically
secured and can be incorporated into the Project within forty five (45) days.
Agent may require separate Uniform Commercial Code financing statements to cover
any such stored materials.
12.6 Disbursements for Offsite Materials.

32



--------------------------------------------------------------------------------



 



     Agent may in its sole discretion, but shall not be obligated to, approve
disbursements for materials stored off site, in which event all of the
requirements of Section 12.5 shall be applicable to such disbursement as well as
any other requirements which Agent may, in its sole discretion, determine are
appropriate under the circumstances.
12.7 Disbursements For Tenant Work and Allowances and Leasing Commissions.
     (a) Lenders shall not be obligated to make any disbursements for tenant
allowances or Tenant Work unless the applicable Tenant has accepted in writing
the premises demised by its Lease, all required certificates of occupancy or
other permits have been issued with respect to such demised premises and
pursuant to such Tenant’s Lease, such Tenant is required to commence paying rent
within three (3) months from such date. These requirements shall apply
notwithstanding any contrary requirements of any Lease. Agent may in its
reasonable discretion agree to approve interim disbursements for Tenant Work or
tenant allowances for credit tenants whose financial condition and Lease terms
are satisfactory to Agent. Disbursements for Tenant Work or allowances shall not
exceed $60 per square foot for space within floors 9 and 10 of the Project, or
$50 per square foot for space within floors 1-8 of the Project. Disbursements
for leasing commissions shall not exceed 4.5% of base rental due under the
applicable Lease.
     (b) In addition to the other requirements in this Agreement, the first
request for disbursement for Tenant Work in connection with a specific leased
space in the Project shall be accompanied by the following, all of which shall
be subject to the approval of Agent:
          (i) copies of all contracts, if not previously delivered to Agent, for
the performance of such Tenant Work;
          (ii) a cost breakdown for each trade performing Tenant Work in such
leased space, and an estimated commencement and completion date;
          (iii) an estimate of all direct costs of the Tenant Work to be
performed in such leased space which has not been contracted for or made subject
to a work order or order to proceed;
          (iv) plans and specifications for the leased space, together with a
certificate from an architect acceptable to Agent that such plans and
specifications comply with all Laws affecting the Project and the lease covering
such leased space; and
          (v) a fully executed Lease approved by Agent or the Required Lenders
as required by this Agreement covering such leased space.
     (c) Disbursements for leasing commissions shall be subject to the following
conditions and receipt of the following, all of which shall be subject to the
approval of Agent:
          (i) a fully executed Lease approved by Agent or the Required Lenders
as required by this Agreement covering such leased space;
          (ii) an amount not to exceed fifty percent (50%) of the leasing
commission due with respect to a Lease shall be paid upon the full execution of
the Lease, and the balance of the commissions shall not be payable prior to
receipt by Agent of an executed acceptance by the applicable Tenant of the
leased premises in form and substance reasonably satisfactory to Agent; and
          (iii) such certificates, lien waiver and affidavits that the Agent may
reasonably request.
12.8 [Intentionally omitted.]

33



--------------------------------------------------------------------------------



 



ARTICLE 13
FINAL DISBURSEMENT FOR CONSTRUCTION
13.1 Final Disbursement for Construction.
     Lenders will advance to Borrower the final disbursement for the cost of the
Construction (including any undisbursed retainages) when the following
conditions have been complied with, provided that all other conditions in this
Agreement for disbursements have been complied with:
     (a) The Improvements have been fully completed and equipped in accordance
with the Plans and Specifications free and clear of mechanics’ liens and
security interests and are ready for occupancy;
     (b) Borrower shall have furnished to Agent “all risks” casualty insurance
in form and amount and with companies satisfactory to Agent in accordance with
the requirements contained herein;
     (c) Borrower shall have furnished to Agent copies of all licenses and
permits required by any Governmental Authority having jurisdiction for the
occupancy of the Improvements and the operation thereof, including a certificate
of occupancy from the municipality in which the Project is located, or a letter
from the appropriate Governmental Authority that no such certificate is issued;
     (d) All Tenants for whom Tenant Work has been completed shall have executed
acknowledgments of acceptance of their respective premises in form and substance
reasonably satisfactory to Agent;
     (e) Borrower shall have furnished an as-built plat of survey covering the
completed Improvements reasonably satisfactory to Agent;
     (f) All fixtures, furnishings, furniture, equipment and other property
required for the operation of the Project shall have been installed free and
clear of all liens and security interests, except in favor of Agent;
     (g) Borrower shall have furnished to Agent copies of all final waivers of
lien and sworn statements from contractors, subcontractors and material
suppliers and an affidavit from the General Contractor in accordance with the
mechanic’s lien law of the State or as otherwise established by Agent;
     (h) Borrower shall have furnished to Agent a certificate from the Architect
or other evidence satisfactory to Agent dated at or about the Completion Date
stating that (i) the Improvements have been completed in accordance with the
Plans and Specifications, and (ii) the Improvements as so completed comply with
all applicable Laws; and
     (i) Agent shall have received a certificate from the Lender’s Consultant
for the sole benefit of Agent and Lenders that the Improvements have been
satisfactorily completed in accordance with the Plans and Specifications.
     If Borrower fails to comply with and satisfy any of the final disbursement
conditions contained in this Section 13.1 within sixty (60) days after the
Completion Date, such failure shall constitute an Event of Default hereunder.
     Notwithstanding the foregoing, Borrower may complete Tenant Work following
the Completion Date (provided that Borrower shall remain obligated to complete
such work in accordance with the applicable Lease), and the completion of such
Work shall not be a condition to such final disbursement. Borrower shall be
required to satisfy the provisions of this Agreement before the advance of Loans
in order to obtain advances for Tenant Work, tenant allowances and leasing
commissions.

34



--------------------------------------------------------------------------------



 



ARTICLE 14
[RESERVED]
ARTICLE 15
OTHER COVENANTS
15.1 Additional Covenants.
     Borrower further covenants and agrees as follows.
     (a) Opening of Loan on or Prior to Loan Opening Date. All conditions
precedent to the Opening of the Loan shall be complied with on or prior to
April 16, 2007. If Borrower has not satisfied all conditions precedent to, and
otherwise qualified for, the Opening of the Loan on or before said date Agent
may (and at the request of the Required Lenders shall) terminate Lenders’
obligation to fund the Loan by written notice to Borrower and the Obligations
shall immediately become due and payable.
     (b) Construction of Improvements. The Improvements shall be constructed and
fully equipped in a good and workmanlike manner with materials of high quality,
strictly in accordance with the Plans and Specifications (or in accordance with
any changes therein that may be approved in writing by Agent or as to which
Agent’s approval is not required), and such construction and equipping will be
commenced on or before the Construction Commencement Date and prosecuted with
due diligence and continuity in accordance with the Construction Schedule and
fully completed not later than the Completion Date. Notwithstanding the
foregoing, amounts to be funded pursuant to this Agreement to pay for Tenant
Work, tenant allowances and leasing commissions pursuant to Section 12.7 may be
funded (and the corresponding work completed) after the Completion Date. The
Completion Date shall be extended in writing by Agent by the number of days
resulting from any Unavoidable Delay in the construction of the Project, (but
under no circumstances shall Agent or Lenders be obligated to extend the
Completion Date by more than ninety (90) days, provided that Agent shall not be
obligated to grant any such extension unless (a) Borrower gives notice of such
delay to Agent within ten (10) days of learning of the event resulting in such
delay, (b) after giving effect to the consequences of such delay, the Loan shall
remain “In Balance” and (c) such delay is permitted under each of the Leases, or
Borrower obtains a written extension from each Tenant whose Lease does not
permit such delay.
     (c) Changes in Plans and Specifications. No changes will be made in the
Plans and Specifications without the prior written approval of Agent; provided,
however, that Borrower may make changes to the Plans and Specifications if
(i) Borrower notifies Agent in writing of such change within seven (7) days
thereafter; (ii) Borrower obtains the approval of all parties whose approval is
required, including any Tenants under Leases, sureties, and any Governmental
Authority to the extent approval from such parties is required; (iii) the
structural integrity of the Improvements is not impaired; (iv) no material
change in architectural appearance is effected; (v) the performance of the
mechanical, electrical, and life safety systems of the Improvements is not
affected; (vi) the cost of or reduction resulting from such change (x) does not
exceed $500,000 and (y) when added to all other changes which have not been
approved by Agent in writing, the resulting aggregate cost or does not exceed
$1,000,000. Changes in the scope of construction work or to any construction
related contract must be documented with a change order on the AIA Form G701 or
equivalent form.
     (d) Inspection by Agent and Lenders. Borrower will cooperate with Agent in
arranging for inspections by representatives of Agent of the progress of the
Construction from time to time including an examination of (i) the Improvements,
(ii) all materials to be used in the Construction, (iii) all plans and shop
drawings which are or may be kept at the construction site, (iv) any contracts,
bills of sale, statements, receipts or vouchers in connection with the
Improvements, (v) all work done, labor performed, materials furnished in and
about the Improvements, (vi) all books, contracts and records with respect to
the Improvements, and (vii) any other documents relating to the Improvements or
the Construction. Borrower shall cooperate with Lender’s Consultant to enable
him to perform his functions hereunder. The Borrower shall permit the Lenders,
through the Agent or any representative designated by the Agent, and the
Lender’s Consultant, at the Borrower’s expense, to visit and inspect the Project
and all materials to be used in the construction thereof and will cooperate with
the Agent and the Lender’s Consultant during such inspections (including making
available working drawings of the Plans and Specifications); provided that this
provision shall not be deemed to impose on the Lenders, the Agent or the
Lender’s Consultant any obligation to undertake such inspections. Borrower
shall, upon Agent’s or Lender’s Consultant’s request, correct any defect in the
Construction or any failure of the Construction to comply with the Plans and
Specifications.

35



--------------------------------------------------------------------------------



 



     (e) Mechanics’ Liens and Contest Thereof. Borrower will not suffer or
permit any mechanics’ lien claims to be filed or otherwise asserted against the
Project or any funds due to the General Contractor, and will promptly discharge
the same in case of the filing of any claims for lien or proceedings for the
enforcement thereof, provided, however, that Borrower shall have the right to
contest in good faith and with reasonable diligence the validity of any such
lien or claim provided that Borrower posts a statutory lien bond which removes
such lien from title to the Project within twenty (20) days of written notice by
Agent to Borrower of the existence of the lien. Lenders will not be required to
make any further disbursements of the proceeds of the Loan until any mechanics’
lien claims have been removed and Lenders may, at their option, restrict
disbursements to reserve sufficient sums to pay 150% of the lien.
     (f) Settlement of Mechanics’ Lien Claims. If Borrower shall fail promptly
either (i) to discharge any such lien, or (ii) post a statutory lien bond in the
manner provided in Section 15.1(e) Agent may, at its election (but shall not be
required to), procure the release and discharge of any such claim and any
judgment or decree thereon and, further, may in its sole discretion effect any
settlement or compromise of the same, or may furnish such security or indemnity
to the Title Insurer, and any amounts so expended by Agent, including premiums
paid or security furnished in connection with the issuance of any surety company
bonds, shall be deemed to constitute disbursement of the proceeds of the Loan
hereunder. In settling, compromising or discharging any claims for lien, Agent
shall not be required to inquire into the validity or amount of any such claim.
     (g) Renewal of Insurance. Borrower shall cause insurance policies to be
maintained in compliance with Exhibit F at all times. Borrower shall timely pay
all premiums on all insurance policies required hereunder, and as and when
additional insurance is required, from time to time, during the progress of
Construction, and as and when any policies of insurance may expire, furnish to
Agent, premiums prepaid, additional and renewal insurance policies with
companies, coverage and in amounts satisfactory to Agent in accordance with
Section 8.1(g).
     (h) Payment of Taxes. Borrower shall pay all real estate taxes and
assessments and charges of every kind upon the Project before the same become
delinquent, provided, however, that Borrower shall have the right to pay such
tax under protest or to otherwise contest any such tax or assessment, but only
if (i) such contest has the effect of preventing the collection of such taxes so
contested and also of preventing the sale or forfeiture of the Project or any
part thereof or any interest therein, (ii) Borrower has notified Agent of
Borrower’s intent to contest such taxes, and (iii) Borrower has deposited
security in form and amount satisfactory to Agent, in its sole discretion, and
has increased the amount of such security so deposited promptly after Agent’s
request therefor. If Borrower fails to commence such contest or, having
commenced to contest the same, and having deposited such security required by
Agent for its full amount, shall thereafter fail to prosecute such contest in
good faith or with due diligence, or, upon adverse conclusion of any such
contest, shall fail to pay such tax, assessment or charge, Agent may, at its
election (but shall not be required to), pay and discharge any such tax,
assessment or charge, and any interest or penalty thereon, and any amounts so
expended by Agent shall be deemed to constitute disbursements of the Loan
proceeds hereunder (even if the total amount of disbursements would exceed the
face amount of the Notes). Borrower shall furnish to Agent evidence that taxes
are paid at least five (5) days prior to the last date for payment of such taxes
and before imposition of any penalty or accrual of interest. Borrower shall keep
Agent informed of any material developments in connection with, and the
resolution of, the Tax Protest.
     (i) Escrow Accounts. Borrower shall, following the occurrence of any Event
of Default, make insurance and tax escrow deposits, in amounts reasonably
determined by Agent from time to time as being needed to pay taxes and insurance
premiums when due, in an interest bearing escrow account held by Agent in
Agent’s name and under its sole dominion and control. All payments deposited in
the escrow account, and all interest accruing thereon, are pledged as additional
collateral for the Loan. Notwithstanding Agent’s holding of the escrow account,
nothing herein shall obligate Agent or any Lender to pay any insurance premiums
or real property taxes with respect to any portion of the Project unless the
Event of Default has been cured to the satisfaction of Agent. If the Event of
Default has been satisfactorily cured, Agent shall make available to Borrower
such funds as may be deposited in the escrow account from time to time for
Borrower’s payment of insurance premiums or real property taxes due with respect
to the Project.
     (j) Personal Property. All of Borrower’s personal property, fixtures,
attachments and equipment delivered upon, attached to or used in connection with
the Construction or the operation of the Project shall always be located at the
Project and shall be kept free and clear of all liens, encumbrances and security
interests.

36



--------------------------------------------------------------------------------



 



     (k) Leasing Restrictions. Without the prior written consent of Agent,
Borrower and Borrower’s agents shall not (i) enter into any lease which is not a
Qualified Lease without the prior written approval of the Required Lenders, and
in addition Borrower shall not enter into any Lease (or combination of Leases
with the same or a related Tenant) for more than 10,000 square feet of Net
Rentable Area without the prior written approval of the Agent, (ii) modify,
amend or waive any provision of any Lease for more than 10,000 square feet or
terminate any Lease, or (iii) accept any rental payment more than one (1) month
in advance of its due date. Borrower shall provide Agent with a copy of all
Leases for more than 10,000 square feet or amendments thereto no less than ten
(10) days prior to execution of such Leases, and copies of any other Leases or
amendments promptly after execution. Borrower shall provide Agent with a copy of
the fully executed original of all Leases promptly following their execution.
All such Leases shall be on a form approved by Agent without material
modification unless otherwise approved by Agent or the Required Lenders, as
applicable. At Agent’s request, Borrower shall cause all new Tenants to execute
subordination, non-disturbance and attornment agreements reasonably satisfactory
to Agent. Agent reserves the right to subordinate the Deed of Trust to any
Lease.
     (l) Defaults Under Leases. Borrower will not suffer or permit any breach or
default to occur in any of Borrower’s obligations under any of the Leases,
suffer or permit to occur any condition which would permit any Tenant to set
off, withhold or otherwise abate rent nor suffer or permit the same to terminate
by reason of any failure of Borrower to meet any requirement of any Lease
including those with respect to any time limitation within which any of
Borrower’s work is to be done or the space is to be available for occupancy by
the lessee. Borrower shall notify Agent promptly in writing in the event a
Tenant commits a material default under a Lease.
     (m) Agent and Lenders’ Attorneys’ Fees for Enforcement of Agreement. In
case of any default or Event of Default hereunder, Borrower (in addition to
Lenders’ and Agent’s attorneys’ fees, if any, to be paid pursuant to
Section 7.3) will pay Agent’s and Lenders’ attorneys’ and paralegal fees
(including, without limitation, any attorney and paralegal fees and costs
incurred in connection with any litigation or bankruptcy or administrative
hearing and any appeals therefrom and any post-judgment enforcement action
including, without limitation, supplementary proceedings) in connection with the
enforcement of this Agreement; without limiting the generality of the foregoing,
if at any time or times hereafter Agent or Lenders employ counsel (whether or
not any suit has been or shall be filed and whether or not other legal
proceedings have been or shall be instituted) for advice or other representation
with respect to the Project, this Agreement, or any of the other Loan Documents,
or to protect, collect, lease, sell, take possession of, or liquidate any of the
Project, or to attempt to enforce any security interest or lien in any portion
of the Project, or to enforce any rights of Agent and Lenders or Borrower’s
obligations hereunder, then in any of such events all of the attorneys’ fees
arising from such services, and any expenses, costs and charges relating thereto
(including fees and costs of paralegals), shall constitute an additional
liability owing by Borrower to Agent and Lenders, payable on demand.
     (n) Appraisals. Agent shall have the right to obtain a new or updated
Appraisal of the Project from time to time. Borrower shall cooperate with Agent
in this regard. If the Appraisal is obtained to comply with this Agreement or
any applicable law or regulatory requirement, or bank policy promulgated to
comply therewith, or if an Event of Default exists, Borrower shall pay for any
such Appraisal upon Agent’s request.
     (o) Furnishing Information. Borrower shall deliver or cause to be delivered
to Agent with respect to Borrower quarterly financial statements within
forty-five (45) days after the end of each calendar quarter and an annual
financial statement within ninety (90) days after the end of each calendar year.
All such financial statements shall be in a format approved in writing by Agent
in Agent’s sole discretion, shall be unaudited and shall be certified by OP
Guarantor as fairly presenting the Borrower’s financial condition. Each
financial statement shall be certified as true, complete and correct by its
preparer and by Borrower. Borrower shall deliver to Agent with respect to
Borrower and each Guarantor annual Federal Income Tax Returns, if applicable,
within ten (10) days after timely filing if requested by Agent. In addition,
thirty (30) days prior to the opening of the Project and thereafter not later
than thirty (30) days before the end of each fiscal year of Borrower, Borrower
shall deliver to Agent the Project’s updated annual operating budget for the
following fiscal year. Within thirty (30) days after completion of the Project,
and within thirty (30) days following the end of each calendar month thereafter,
Borrower shall deliver to Agent: (i) monthly unaudited operating cash flow
statements for the Project, certified as true, complete and correct by Borrower
showing actual sources and uses of cash during the preceding month, and (ii) a
current rent roll and a summary of all leasing activity then taking place with
respect to the Project, particularly describing the status of all pending lease
negotiations, if any. Borrower and the Guarantors shall provide such additional
financial information

37



--------------------------------------------------------------------------------



 



as Agent reasonably requires. Borrower shall during regular business hours
permit Agent or any of its agents or representatives to have access to and
examine all of its books and records regarding the development and operation of
the Project.
     (p) Sign and Publicity. Upon Agent’s request, Borrower shall promptly erect
a sign approved in advance by Agent in a conspicuous location on the Project
during the Construction indicating that the financing for the Project is
provided by Agent and Lenders. Agent and Lenders reserve the right to publicize
the making of the Loan.
     (q) Lost Note. Upon any Lender’s furnishing to Borrower an affidavit to
such effect, Borrower shall, if any Note is mutilated, destroyed, lost or
stolen, deliver to such Lender, in substitution therefor, a new note containing
the same terms and conditions as such Note.
     (r) Indemnification. Borrower shall indemnify Agent and each Lender,
including each party owning an interest in the Loan and their respective
officers, directors, employees and consultants (each, an “Indemnified Party”)
and defend and hold each Indemnified Party harmless from and against all claims,
injury, damage, loss and liability, cost and expense (including attorneys’ fees,
costs and expenses) of any and every kind to any persons or property by reason
of (i) the Construction; (ii) the operation or maintenance of the Project;
(iii) any breach of representation or warranty, default or Event of Default; or
(iv) any other matter arising in connection with the Loan, Borrower, Guarantor,
any Tenant, or the Project, including without limitation, any mortgage,
recording or intangible taxes and any penalties. No Indemnified Party shall be
entitled to be indemnified against its own gross negligence or willful
misconduct. The foregoing indemnification shall survive repayment of the Loan
and shall continue to benefit each Lender following any assignment of the Loan
with respect to matters arising or accruing prior to such assignment.
     (s) No Additional Debt. Except for the Loan, Borrower shall not incur any
Indebtedness (whether personal or nonrecourse, secured or unsecured).
     (t) Compliance With Laws. Borrower shall comply with all applicable
requirements (including applicable Laws) of any Governmental Authority having
jurisdiction over Borrower or the Project including, without limitation, all
licenses and permits required by applicable laws and regulations for the conduct
of its business or the development, ownership, use or operation of the Project.
     (u) Organizational Documents. Borrower shall not, without the prior written
consent of Agent, permit or suffer (i) a material amendment or modification of
its organizational documents, (ii) the admission of any new member, partner or
shareholder (except that provided no default or Event of Default has occurred
and is continuing, OP Guarantor may transfer to a Person approved by Agent, such
approval not to be unreasonably withheld, up to 49% of the membership interests
in Borrower, provided that no Change of Control occurs, or (iii) any dissolution
or termination of its existence.
     (v) Furnishing Reports. Upon Agent’s request, Borrower shall provide Agent
with copies of all inspections, reports, test results and other information
received by Borrower, which in any way relate to the Project or any part
thereof.
     (w) Management Contracts. Borrower shall not enter into, modify, amend,
terminate or cancel any management contracts for the Project or agreements with
agents or brokers, without the prior written approval of Agent, not to be
unreasonably withheld. Agent hereby approves the Management Agreement between
Borrower and Republic Property TRS LLC.
     (x) Furnishing Notices. Borrower shall provide Agent with copies of all
default notices pertaining to the Project received by Borrower from any Tenant,
and any material notices pertaining to the Project from any Governmental
Authority or insurance company, in each case within seven (7) days after such
notice is received.
     (y) Construction Contracts. Borrower shall not enter into, modify, amend,
terminate or cancel any contracts for the Construction, without the prior
written approval of Agent, which approval shall not be

38



--------------------------------------------------------------------------------



 



unreasonably withheld (provided that Agent’s prior consent shall not be required
for any contract to perform Tenant Work). Borrower will furnish Agent promptly
after execution thereof executed copies of all contracts between Borrower,
architects, engineers and contractors and all subcontracts between the General
Contractor or contractors and all of their subcontractors and suppliers, which
contracts and subcontracts may not have been furnished pursuant to Section
9.1(a) at the time of the Opening of the Loan.
     (z) Correction of Defects. Within five (5) days after Borrower acquires
knowledge of or receives notice of a defect in the Improvements or any departure
from the Plans and Specifications, or any other requirement of this Agreement,
Borrower will commence, and thereafter proceed with diligence to correct all
such defects and departures.
     (aa) Hold Disbursements in Trust. Borrower shall receive and hold in trust
for the sole benefit of Lenders (and not for the benefit of any other person,
including, but not limited to, contractors or any subcontractors) all advances
made hereunder directly to Borrower, for the purpose of paying or reimbursing
costs of the Construction in accordance with the Budget. Borrower shall use the
proceeds of the Loan solely for the payment of costs as specified in the Budget.
Borrower will pay all other costs, expenses and fees relating to the
acquisition, equipping, use and operation of the Project.
     (bb) [Intentionally Omitted.]
     (cc) Alterations. Without the prior written consent of Agent, Borrower
shall not make any material alterations to the Project (other than completion of
the Construction in accordance with the Plans and Specifications and Tenant Work
in accordance with this Agreement).
     (dd) Cash Distributions. Borrower shall not make any distributions to
partners, members or shareholders, provided that after completion of
Construction and achievement of breakeven operations Borrower may distribute Net
Operating Income not needed to pay amounts payable under the Loan Documents or
other operating expenses so long as no Event of Default exists or would arise as
a result thereof.
     (ee) Compliance. The Borrower shall comply with all agreements and
instruments to which it is a party, or by which it or any of its properties may
be bound.
     (ff) Notices.
          (i) Notice of Litigation and Judgments. The Borrower and the
Guarantors will give notice to the Agent in writing within fifteen (15) days of
becoming aware of any litigation or proceedings threatened in writing or any
pending litigation and proceedings affecting the Project or affecting Borrower
or a Guarantor or to which any of such Persons is to become a party involving an
uninsured claim against any of such Persons that could reasonably be expected to
have a materially adverse effect on such Person and stating the nature and
status of such litigation or proceedings; and
          (ii) Defaults. The Borrower and the Guarantors will promptly notify
the Agent in writing of the occurrence of any default or Event of Default,
specifying the nature and existence of such default or Event of Default and what
action the Borrower or applicable Guarantor is taking or propose to take with
respect thereto.
     (gg) Registered Servicemark. The Project shall not be owned or operated by
the Borrower under any registered or protected trademark, tradename, servicemark
or logo.
     (hh) Restrictions on Easements, Covenants and Restrictions. After the date
of this Agreement, the Borrower will not create or suffer to be created or to
exist any easement, right of way, restriction, covenant, condition, license or
other right in favor of any Person which affects or might affect title to the
Project or the use and occupancy of the Project or any part thereof without
(i) submitting to the Agent the proposed instrument creating such easement,
right of way, covenant, condition, license or other right, accompanied by a
survey showing the exact proposed location thereof and such other information as
the Agent may reasonably request, and (ii) obtaining the prior approval of the
Agent, which approval shall not be unreasonably withheld.

39



--------------------------------------------------------------------------------



 



     (ii) Merger. Borrower will not become a party to any merger, consolidation
or other business combination, or agree to or effect any asset acquisition or
stock acquisition or other acquisition of beneficial or legal ownership
interests. Borrower shall not sell all or substantially all of its assets except
in the event the Obligations are paid in full and the obligations of the Lenders
hereunder terminate in connection therewith.
     (jj) Additional Covenants with Respect to Operations. Notwithstanding
anything in this Agreement to the contrary, Borrower represents, warrants and
covenants as of the date hereof and until such time as the Obligations are paid
in full that Borrower:
          (i) does not own and will not own any asset other than the Project,
and such incidental personal property as such Borrower considers necessary,
advisable, convenient or appropriate in connection with the ownership of such
assets; and
          (ii) is not engaged and will not engage in any business other than the
ownership and operation and sale of its assets described in (jj)(i).
     (kk) Letters of Credit. Borrower shall transfer any letter of credit
provided by a Tenant as a security deposit or other security under a Lease to
Agent, designating Agent as beneficiary under such letter of credit. Agent
agrees that any such letter of credit shall be drawn by Agent only upon
compliance with the conditions set forth in the applicable Lease for application
to the tenant’s security deposit. In the event that Borrower is entitled under
the applicable Lease to draw on any such letter of credit, Borrower shall
promptly notify Agent. Agent shall have no obligation to determine whether or
when Borrower may be entitled to make a draw on such letter of credit. Agent may
then submit a draw on such letter of credit, or alternatively Agent may transfer
such letter of credit to Borrower for the purposes of Borrower making a draw on
such letter of credit. So long as no Event of Default has occurred and is
continuing, any funds paid under such letter of credit shall be deposited with
the Agent as additional equity and be deemed contributed to the line item in the
Budget for Tenant Work, tenant allowances and leasing commissions, and may be
disbursed as provided in this Agreement. Upon the occurrence and during the
continuation of an Event of Default, Agent shall have the right, but not the
obligation, to disburse and apply any such funds paid under any such letter of
credit to the Obligations in such order as Agent may determine.
15.2 Authorized Representative.
     Borrower hereby appoints Gary R. Siegel, Mike Green and Mark Keller, any of
whom may act, as its Authorized Representative for purposes of dealing with
Agent and Lenders on behalf of Borrower in respect of any and all matters in
connection with this Agreement, the other Loan Documents, and the Loan. The
Authorized Representative shall have the power, in his discretion, to give and
receive all notices, monies, approvals, and other documents and instruments, and
to take another action on behalf of Borrower. All actions by the Authorized
Representative shall be final and binding on Borrower. Agent and Lenders may
rely on the authority given to the Authorized Representative until actual
receipt by Agent of a duly authorized resolution substituting a different person
as the Authorized Representative.
ARTICLE 16
CASUALTIES AND CONDEMNATION
16.1 Agent’s Election to Apply Proceeds on Indebtedness.
     (a) Subject to the provisions of Section 16.1(b) below, Agent may elect to
collect, retain and apply upon the indebtedness of Borrower under this Agreement
or any of the other Loan Documents all proceeds of insurance or condemnation
(individually and collectively referred to as “Proceeds”) after deduction of all
expenses of collection and settlement, including attorneys’ and adjusters’ fees
and charges. Any proceeds remaining after repayment of the indebtedness under
the Loan Documents shall be paid by Agent to Borrower.
     (b) Borrower hereby irrevocably authorizes and empowers Agent, at Agent’s
option and in Agent’s sole discretion, as attorney in fact for Borrower, to make
proof of such loss, to adjust and compromise any claim under insurance policies,
to appear in and prosecute any action arising from such insurance policies, to
collect and

40



--------------------------------------------------------------------------------



 



receive insurance proceeds, and to deduct therefrom Agent’s expenses incurred in
the collection of such proceeds. Borrower authorizes Agent, at Agent’s option
(but in no event shall Agent be obligated to), as attorney in fact for Borrower,
to commence, appear in and prosecute, in Agent or Borrower’s name, any action or
proceeding relating to any Taking of the Project and to settle or compromise any
claim in connection with such Taking. Borrower may not settle, adjust or
compromise any casualty or Taking without the prior written consent of the
Agent, which consent shall not be unreasonably withheld or delayed.
Notwithstanding anything in Section 16.1(a) to the contrary, in the event of any
casualty to the Improvements or any condemnation of part of the Project, Agent
agrees to make available the Proceeds to restoration of the Improvements if (i)
no Event of Default exists, (ii) all Proceeds are deposited with Agent, (iii) in
Agent’s reasonable judgment, the amount of Proceeds available for restoration of
the Improvements (together with undisbursed proceeds of the Loan, if any,
allocated for the cost of the Construction and any sums or other security
acceptable to Agent deposited with Agent by Borrower for such purpose) is
sufficient to pay the full and complete costs of such restoration, (iv) no
Leases in effect at the time of such casualty or Taking are or will be
terminated or rent decreased as a result of such casualty or Taking, (v) if the
cost of restoration exceeds ten percent (10%) of the Loan Amount, in Agent’s
sole determination after completion of restoration the Loan Amount will not
exceed 70% of the fair market value of the Project, (vi) in Agent’s reasonable
determination, the Project can be restored to an architecturally and
economically viable project in compliance with applicable Laws, (vii) each
Guarantor reaffirms the Guaranty in writing, and (viii) in Agent’s reasonable
determination, such restoration is likely to be completed not later than three
months prior to the Maturity Date.
16.2 Borrower’s Obligation to Rebuild and Use of Proceeds Therefor.
     In case Agent does not elect to apply or does not have the right to apply
the Proceeds to the indebtedness, as provided in Section 16.1 above, Borrower
shall:
     (a) Proceed with diligence to make settlement with insurers or the
appropriate Governmental Authorities and cause the Proceeds to be deposited with
Agent;
     (b) In the event of any delay in making settlement with insurers or the
appropriate Governmental Authorities or effecting collection of the Proceeds,
deposit with Agent the full amount required to complete construction as
aforesaid;
     (c) In the event the Proceeds and the available proceeds of the Loan are
insufficient to assure the Agent that the Loan will be In Balance, promptly
deposit with Agent any amount necessary to place the Loan In Balance; and
     (d) Promptly proceed with the resumption of construction of the
Improvements, including the repair of all damage resulting from such fire,
condemnation or other cause and restoration to its former condition.
     Any request by Borrower for a disbursement by Agent of Proceeds and funds
deposited by Borrower shall be treated by Agent as if such request were for an
advance of the Loan hereunder, and the disbursement thereof shall be conditioned
upon Borrower’s compliance with and satisfaction of the same conditions
precedent as would be applicable under this Agreement for an advance of the
Loan.
ARTICLE 17
ASSIGNMENTS BY LENDERS AND BORROWER
17.1 Prohibition of Assignments and Transfers by Borrower.
     Borrower shall not assign or attempt to assign its rights under this
Agreement and any purported assignment shall be void. Without the prior written
consent of Agent, in Agent’s sole discretion, Borrower shall not suffer or
permit (a) any change in the management (whether direct or indirect) of the
Project or of Borrower, or (b) any Transfer (provided that so long as no Event
of Default has occurred and is continuing, OP Guarantor may transfer to a Person
up to 49% of the membership interests in Borrower provided that such Transfer
does not result in a Change of Control). Notwithstanding the foregoing, any
Transfer of ownership interests in Parent Guarantor or

41



--------------------------------------------------------------------------------



 



OP Guarantor shall not cause a violation of this Section 17.1 so long as such
Transfer does not result in a Change of Control.
17.2 Prohibition of Transfers in Violation of ERISA.
     In addition to the prohibitions set forth in Section 17.1 above, Borrower
shall not assign, sell, pledge, encumber, transfer, hypothecate or otherwise
dispose of its interest or rights in this Agreement or in the Project, or
attempt to do any of the foregoing or suffer any of the foregoing, nor shall any
party owning a direct or indirect interest in Borrower assign, sell, pledge,
mortgage, encumber, transfer, hypothecate or otherwise dispose of any of its
rights or interest (direct or indirect) in Borrower, attempt to do any of the
foregoing or suffer any of the foregoing, if such action would cause the Loan,
or the exercise of any of Agent’s or Lenders’ rights in connection therewith, to
constitute a prohibited transaction under ERISA or the Internal Revenue Code or
otherwise result in Agent or any Lender being deemed in violation of any
applicable provision of ERISA. Borrower agrees to indemnify and hold Agent and
each Lender free and harmless from and against all losses, costs (including
attorneys’ fees and expenses), taxes, damages (including consequential damages)
and expenses Agent or such Lender may suffer by reason of the investigation,
defense and settlement of claims and in obtaining any prohibited transaction
exemption under ERISA necessary or desirable in Agent or any Lender’s sole
judgment or by reason of a breach of the foregoing prohibitions. The foregoing
indemnification shall be a recourse obligation of Borrower and shall survive
repayment of the Notes, notwithstanding any limitations on recourse contained
herein or in any of the Loan Documents.
17.3 Successors and Assigns.
     Subject to the foregoing restrictions on transfer and assignment contained
in this Article 17, this Agreement shall inure to the benefit of and shall be
binding on the parties hereto and their respective successors and permitted
assigns.
ARTICLE 18
TIME OF THE ESSENCE
18.1 Time is of the Essence.
     Borrower agrees that time is of the essence under this Agreement.
ARTICLE 19
EVENTS OF DEFAULT
     The occurrence of any one or more of the following shall constitute an
“Event of Default” as said term is used herein:
     (a) Failure of Borrower (i) (A) to make any principal payment when due
(including without limitation the obligation under Section 4.1(e)), (B) to pay
any interest within five (5) days after the date when due or (C) to observe or
perform any of the other covenants or conditions by Borrower to be performed
under the terms of this Agreement or any other Loan Document concerning the
payment of money, for a period of ten (10) days after written notice from Agent
that the same is due and payable; or (ii) for a period of thirty (30) days after
written notice from Agent, to observe or perform any non-monetary covenant or
condition contained in this Agreement or any other Loan Documents, or if such
failure is of such a nature that it cannot be cured within such thirty (30) day
period but such failure is of a nature that it is capable of being cured, in the
event that Borrower in good faith promptly commences such cure within such
thirty (30) day period and thereafter diligently, continuously and in good faith
prosecutes such cure to completion, such period shall be extended for an
additional thirty (30) days provided that such extended cure period shall not in
Lender’s judgment cause any delays in Construction, cause a default under a
Lease or result in a Material Adverse Change; and provided further that if a
different notice or grace period is specified under any other subsection of this
Section 19.1 with respect to a particular breach, or if another subsection of
this Section 19.1 applies to a particular breach and does not expressly provide
for a notice or grace period the specific provision shall control; provided,
however, that if a different notice or grace period or no notice and cure

42



--------------------------------------------------------------------------------



 



period is specified under Article 19 of the Loan Agreement (or elsewhere in the
Loan Agreement or any other Loan Document) in which such particular breach will
become an Event of Default, the specific provision shall control.
     (b) The disapproval by Agent or Lender’s Consultant at any time of any
construction work and failure of Borrower to cause the same to be corrected to
the satisfaction of Agent within the cure period provided in Section 19.1(a)(ii)
above.
     (c) A delay in the Construction or a discontinuance for a period of thirty
(30) days after written notice from Agent concerning such delay or
discontinuance (other than Unavoidable Delays), or in any event a delay in the
Construction so that the same is not, in Agent’s judgment (giving due
consideration to the assessment of Lender’s Consultant), likely to be completed
on or before the Completion Date.
     (d) The bankruptcy or insolvency of General Contractor and failure of
Borrower to procure a contract with a new contractor satisfactory to Agent
within thirty (30) days from the occurrence of such bankruptcy or insolvency.
     (e) Any Transfer or other disposition in violation of Sections 17.1 or
17.2; provided, however, no cure period shall be available to Borrower upon any
such occurrence.
     (f) [Intentionally Omitted.]
     (g) If any warranty, representation, statement, report or certificate made
now or hereafter by Borrower or any Guarantor is untrue or incorrect in any
material manner at the time made, delivered or repeated.
     (h) Borrower or any Guarantor shall commence a voluntary case concerning
Borrower or such Guarantor under the Bankruptcy Code; or an involuntary
proceeding is commenced against Borrower or any Guarantor under the Bankruptcy
Code and relief is ordered against Borrower or such Guarantor, or the petition
is controverted but not dismissed or stayed within sixty (60) days after the
commencement of the case, or a custodian (as defined in the Bankruptcy Code) is
appointed for or takes charge of all or substantially all of the property of
Borrower or any Guarantor; or the Borrower or any Guarantor commences any other
proceedings under any reorganization, arrangement, readjustment of debt, relief
of debtors, dissolution, insolvency or liquidation or similar Law of any
jurisdiction whether now or hereafter in effect relating to the Borrower or any
Guarantor; or there is commenced against Borrower or any Guarantor any such
proceeding which remains undismissed or unstayed for a period of sixty
(60) days; or the Borrower or any Guarantor fails to controvert in a timely
manner any such case under the Bankruptcy Code or any such proceeding, or any
order of relief or other order approving any such case or proceeding is entered;
or the Borrower or any Guarantor by any act or failure to act indicates its
consent to, approval of, or acquiescence in any such case or proceeding or the
appointment of any custodian or the like of or for it for any substantial part
of its property or suffers any such appointment to continue undischarged or
unstayed for a period of sixty (60) days.
     (i) Borrower or any Guarantor shall make an assignment for the benefit of
creditors, or shall admit in writing its inability to pay its debts generally as
they become due, or shall consent to the appointment of a receiver or trustee or
liquidator of all of its property or the major part thereof or if all or a
substantial part of the assets of Borrower or any Guarantor are attached,
seized, subjected to a writ or distress warrant, or are levied upon, or come
into the possession of any receiver, trustee, custodian or assignee for the
benefit of creditors.
     (j) If Borrower is permanently or temporarily (for a period of thirty
(30) days or more) enjoined, restrained or in any way prevented by any court
order from constructing or operating the Project.
     (k) Failure by Borrower to make any Deficiency Deposit with Agent within
the time and in the manner required by Article 11 hereof.
     (l) One or more final, unappealable judgments are entered (i) against
Borrower in amounts aggregating in excess of $100,000 or (ii) against any
Guarantor in amounts aggregating in excess of $10,000,000, and said judgments
are not stayed or bonded over within thirty (30) days after entry.

43



--------------------------------------------------------------------------------



 



     (m) An “Event of Default” (as defined in the OP Credit Agreement) shall
occur.
     (n) If a Material Adverse Change occurs with respect to Borrower, the
Project or any Guarantor.
     (o) The occurrence of a Change of Control.
     (p) The occurrence of any other event or circumstance denominated as an
Event of Default in this Agreement or under any of the other Loan Documents and
the expiration of any applicable grace or cure periods, if any, specified for
such Event of Default herein or therein, as the case may be.
ARTICLE 20
LENDERS’ REMEDIES IN EVENT OF DEFAULT
20.1 Remedies Conferred Upon Lenders.
     Upon the occurrence of any Event of Default, Agent may, and at the request
of the Required Lenders shall, pursue any one or more of the following remedies
concurrently or successively, it being the intent hereof that none of such
remedies shall be to the exclusion of any other:
     (a) Take possession of the Project and complete the Construction and do
anything which is necessary or appropriate in its sole judgment to fulfill the
obligations of Borrower under this Agreement and the other Loan Documents,
including either the right to avail itself of and procure performance of
existing contracts or let any contracts with the same contractors or others.
Without restricting the generality of the foregoing and for the purposes
aforesaid, Borrower hereby appoints and constitutes Agent its lawful attorney in
fact with full power of substitution in the Project to complete the Construction
in the name of Borrower; to use unadvanced funds remaining under the Notes or
which may be reserved, escrowed or set aside for any purposes hereunder at any
time, or to advance funds in excess of the face amount of the Notes, to complete
the Construction; to make changes in the Plans and Specifications which shall be
necessary or desirable to complete the Construction in substantially the manner
contemplated by the Plans and Specifications; to retain or employ new general
contractors, subcontractors, architects, engineers and inspectors as shall be
required for said purposes; to pay, settle or compromise all existing bills and
claims, which may be liens or security interests, or to avoid such bills and
claims becoming liens against the Project; to execute all applications and
certificates in the name of Borrower prosecute and defend all actions or
proceedings in connection with the Improvements or Project; to take action and
require such performance as it deems necessary under any of the Bonds to be
furnished hereunder and to make settlements and compromises with the surety or
sureties thereunder, and in connection therewith, to execute instruments of
release and satisfaction; and to do any and every act which the Borrower might
do in its own behalf; it being understood and agreed that this power of attorney
shall be a power coupled with an interest and cannot be revoked;
     (b) Withhold further disbursement of the proceeds of the Loan and/or
terminate Lenders’ obligations to make further disbursements hereunder;
     (c) Declare the Notes to be immediately due and payable;
     (d) Use and apply any monies or letters of credit deposited by Borrower
with Agent or Lenders regardless of the purposes for which the same was
deposited, to cure any such default or to apply on account of any indebtedness
under this Agreement which is due and owing to Agent and Lenders;
     (e) Exercise or pursue any other remedy or cause of action permitted under
this Agreement or any other Loan Documents, or conferred upon Agent or Lenders
by operation of Law.
     Notwithstanding the foregoing, upon the occurrence of any Event of Default
under Section 19.1(h) with respect to the Borrower, all amounts evidenced by the
Notes shall automatically become due and payable, without any presentment,
demand, protest or notice of any kind to Borrower.

44



--------------------------------------------------------------------------------



 



ARTICLE 21
GENERAL PROVISIONS
21.1 Captions.
     The captions and headings of various Articles, Sections and subsections of
this Agreement and Exhibits pertaining hereto are for convenience only and are
not to be considered as defining or limiting in any way the scope or intent of
the provisions hereof.
21.2 Modification; Waiver.
     Subject to the provisions of Section 25.6 herein, no modification, waiver,
amendment or discharge of this Agreement or any other Loan Document shall be
valid unless the same is in writing and signed by the party against which the
enforcement of such modification, waiver, amendment or discharge is sought. The
Borrower agrees to enter into (and to cause Guarantors to enter into) such
modifications or amendments of this Agreement or the other Loan Documents as
reasonably may be requested by Agent in connection with the syndication of the
Loan, provided that no such amendment or modification materially affects or
increases any of the obligations of the Borrower or Guarantors hereunder or
thereunder.
21.3 Governing Law.
     Irrespective of the place of execution and/or delivery, this Agreement
shall be governed by, and shall be construed in accordance with, the laws of the
District of Columbia.
21.4 Acquiescence Not to Constitute Waiver of Lenders’ Requirements.
     Each and every covenant and condition for the benefit of Lenders and Agent
contained in this Agreement may be waived by Agent, Lenders or the Required
Lenders as provided herein, provided, however, that to the extent that Agent or
any Lender may have acquiesced in any noncompliance with any construction or
nonconstruction conditions precedent to the Opening of the Loan or to any
subsequent disbursement of Loan proceeds, such acquiescence shall not be deemed
to constitute a waiver by Agent or any Lender of such requirements with respect
to any future disbursements of Loan proceeds.
21.5 Disclaimer by Lenders.
     This Agreement is made for the sole benefit of Borrower and Lenders, and no
other person or persons shall have any benefits, rights or remedies under or by
reason of this Agreement, or by reason of any actions taken by Lenders pursuant
to this Agreement. Lenders shall not be liable to any contractors,
subcontractors, supplier, architect, engineer, tenant or other party for labor
or services performed or materials supplied in connection with the Construction.
Lenders shall not be liable for any debts or claims accruing in favor of any
such parties against Borrower or others or against the Project. Lenders, by
making the Loan or taking any action pursuant to any of the Loan Documents,
shall not be deemed a partner or a joint venturer with Borrower or fiduciary of
Borrower. No payment of funds directly to a contractor or subcontractor or
provider of services shall be deemed to create any third party beneficiary
status or recognition of same by the Lenders. Without limiting the generality of
the foregoing:
     (a) Lenders shall have no liability, obligation or responsibility
whatsoever with respect to the Construction. Any inspections of the Construction
made by or through Lenders are for purposes of administration of the Loan only
and neither Borrower nor any third party is entitled to rely upon the same with
respect to the quality, adequacy or suitability of materials or workmanship,
conformity to the Plans and Specifications, state of completion or otherwise;
     (b) Lenders neither undertake nor assume any responsibility or duty to
Borrower to select, review, inspect, supervise, pass judgment upon or inform
Borrower of any matter in connection with the Project, including matters
relating to the quality, adequacy or suitability of: (i) the Plans and
Specifications, (ii) architects, contractors,

45



--------------------------------------------------------------------------------



 



subcontractors and material suppliers employed or utilized in connection with
the Construction, or the workmanship of or the materials used by any of them, or
(iii) the progress or course of Construction and its conformity or nonconformity
with the Plans and Specifications; Borrower shall rely entirely upon its own
judgment with respect to such matters, and any review, inspection, supervision,
exercise of judgment or supply of information to Borrower by Lenders in
connection with such matters is for the protection of Lenders only, and neither
Borrower nor any third party is entitled to rely thereon; and
     (c) Lenders owe no duty of care to protect Borrower, any Guarantor or any
Tenant against negligent, faulty, inadequate or defective building or
construction.
     Notwithstanding anything herein to the contrary, each reference in this
Section 21.5 to Lenders shall also be deemed to refer to Agent.
21.6 Partial Invalidity; Severability.
     If any of the provisions of this Agreement, or the application thereof to
any person, party or circumstances, shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement, or the application of such
provision or provisions to persons, parties or circumstances other than those as
to whom or which it is held invalid or unenforceable, shall not be affected
thereby, and every provision of this Agreement shall be valid and enforceable to
the fullest extent permitted by law.
21.7 Definitions Include Amendments.
     Definitions contained in this Agreement which identify documents,
including, but not limited to, the Loan Documents, shall be deemed to include
all amendments and supplements to such documents from the date hereof, and all
future amendments, modifications, and supplements thereto entered into from time
to time to satisfy the requirements of this Agreement or otherwise with the
consent of Agent (and, to the extent applicable, the Required Lenders).
Reference to this Agreement contained in any of the foregoing documents shall be
deemed to include all amendments and supplements to this Agreement.
21.8 Execution in Counterparts.
     This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
21.9 Entire Agreement.
     This Agreement, taken together with all of the other Loan Documents and all
certificates and other documents delivered by Borrower to Agent or Lenders,
embody the entire agreement and supersede all prior agreements, written or oral,
relating to the subject matter hereof.
21.10 Waiver of Damages.
     In no event shall Lenders or Agent be liable to Borrower for punitive,
exemplary or consequential damages, including, without limitation, lost profits,
whatever the nature of a breach by any Lender or Agent of its obligations under
this Agreement or any of the Loan Documents, and Borrower for itself and
Guarantors waive all claims for punitive, exemplary or consequential damages.
21.11 Claims Against Agent or Lenders.
     Agent and Lenders shall not be in default under this Agreement, or under
any other Loan Documents, unless a written notice specifically setting forth the
claim of Borrower shall have been given to Agent within three (3) months after
Borrower first had knowledge of the occurrence of the event which Borrower
alleges gave rise to such claim and Agent or such Lender, as applicable, does
not remedy or cure the default, if any there be, promptly

46



--------------------------------------------------------------------------------



 



thereafter. Borrower waives any claim, set-off or defense against Agent and
Lenders arising by reason of any alleged default by Agent or Lenders as to which
Borrower does not give such notice timely as aforesaid. Borrower acknowledges
that such waiver is or may be essential to Agent’s and Lenders’ ability to
enforce its remedies without delay and that such waiver therefore constitutes a
substantial part of the bargain between Agent, Lenders and Borrower with regard
to the Loan. No Guarantor or Tenant is intended to have any rights as a
third-party beneficiary of the provisions of this Section 21.11.
21.12 Jurisdiction.
     TO THE GREATEST EXTENT PERMITTED BY LAW, BORROWER HEREBY WAIVES ANY AND ALL
RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY AGENT AND LENDERS. WITH RESPECT TO
ANY SUIT, ACTION OR PROCEEDINGS RELATING TO THIS AGREEMENT (EACH, A
“PROCEEDING”), BORROWER IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF THE LOCAL AND FEDERAL COURTS HAVING JURISDICTION IN THE DISTRICT
OF COLUMBIA, AND (B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE
LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM
THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES
THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDING, THAT SUCH COURT DOES NOT
HAVE JURISDICTION OVER SUCH PARTY. NOTHING IN THIS AGREEMENT SHALL PRECLUDE
AGENT OR LENDERS FROM BRINGING A PROCEEDING IN ANY OTHER JURISDICTION NOR WILL
THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE JURISDICTIONS PRECLUDE THE
BRINGING OF A PROCEEDING IN ANY OTHER JURISDICTION. BORROWER FURTHER AGREES AND
CONSENTS THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR
UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY PROCEEDING IN ANY LOCAL OR
UNITED STATES COURT SITTING IN THE DISTRICT OF COLUMBIA MAY BE MADE BY CERTIFIED
OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO BORROWER AT THE
ADDRESS INDICATED BELOW, AND SERVICE SO MADE SHALL BE COMPLETE UPON RECEIPT;
EXCEPT THAT IF BORROWER SHALL REFUSE TO ACCEPT DELIVERY, SERVICE SHALL BE DEEMED
COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.
21.13 Set-Offs.
     After the occurrence and during the continuance of an Event of Default,
Borrower hereby irrevocably authorizes and directs Lenders from time to time to
charge Borrower’s accounts and deposits with such Lender (or its Affiliates),
and to pay over to such Lender an amount equal to any amounts from time to time
due and payable to such Lender hereunder, under the Notes or under any other
Loan Document; provided that no Lender shall exercise its right of set-off under
this Section without the prior written approval of Agent. Borrower hereby grants
to Lenders a security interest in and to all such accounts and deposits
maintained by the Borrower with Lenders (or their Affiliates).
21.14 Distribution of Collateral Proceeds.
     In the event that, following the occurrence and during the continuance of
any Event of Default, any monies are received in connection with the enforcement
of any of the Loan Documents, or otherwise with respect to the realization upon
any of the Collateral or other assets of Borrower or the Guarantors, such monies
shall be distributed for application as follows:
     (a) First, to the payment of, or (as the case may be) the reimbursement of
the Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid, incurred or sustained by
the Agent to protect or preserve the Collateral or in connection with the
collection of such monies by the Agent, for the exercise, protection or
enforcement by the Agent of all or any of the rights, remedies, powers and
privileges of the Agent or the Lenders under this Agreement or any of the other
Loan Documents or in respect of the Collateral or in support of any provision of
adequate indemnity to the Agent against any taxes or liens which by law shall
have, or may have, priority over the rights of the Agent or the Lenders to such
monies;

47



--------------------------------------------------------------------------------



 



     (b) Second, to all other Obligations (including any interest, expenses or
other obligations incurred after the commencement of a bankruptcy) in such order
or preference as the Required Lenders shall determine; provided, that
(i) distributions in respect of such other Obligations shall include, on a pari
passu basis, the Agent’s fee payable pursuant to Section 7.2; (ii) in the event
that any Lender shall have wrongfully failed or refused to make an advance under
Section 25.4 and such failure or refusal shall be continuing, advances made by
other Lenders during the pendency of such failure or refusal shall be entitled
to be repaid as to principal and accrued interest in priority to the other
Obligations described in this subsection (b), and (iii) except as otherwise
provided in clause (ii), Obligations owing to the Lenders with respect to each
type of Obligation such as interest, principal, fees and expenses shall be made
among the Lenders pro rata; and provided, further that the Required Lenders may
in their discretion make proper allowance to take into account any Obligations
not then due and payable; and
     (c) Third, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.
ARTICLE 22
NOTICES
     Each notice, demand, election or request provided for or permitted to be
given pursuant to this Agreement (hereinafter in this Article 22 referred to as
“Notice”), but specifically excluding to the maximum extent permitted by law any
notices of the institution or commencement of foreclosure proceedings, must be
in writing and shall be deemed to have been properly given or served by personal
delivery or by sending same by overnight courier or by depositing same in the
United States Mail, postpaid and registered or certified, return receipt
requested, or as expressly permitted herein, by telegraph, telecopy, telefax or
telex, and addressed as follows:
     If to Borrower:
Republic 20th Street LLC
13861 Sunrise Valley Drive, Suite 410
Herndon, Virginia 20171
Attention: Gary R. Siegel
Telephone: (703) 880-2900
Facsimile: (703) 880-2901
     With a copy to:
Glazer, Winston Honigman Ellick
5301 Wisconsin Avenue
Suite 740
Washington, DC 20015
Attention: Lori J. Honigman
Telephone: (202) 537-5500
Facsimile: (202) 537-5505
     If to Agent or KeyBank:
KeyBank National Association, as Agent
127 Public Square, 8th Floor
OH 01-27-0844
Cleveland, Ohio 44114
Attention: Michael P. Szuba
Telephone: (216) 689-5984
Facsimile: (216) 689-4997

48



--------------------------------------------------------------------------------



 



     With a copy to:
McKenna Long & Aldridge LLP
303 Peachtree Street, N.E.; Suite 5300
Atlanta, Georgia 30308
Attention: William F. Timmons, Esq.
Telephone: (404) 527-8380
Facsimile: (404) 527-4198
to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
notice was given shall be deemed to be receipt of the Notice sent. By giving at
least fifteen (15) days prior Notice thereof, the Borrower, a Lender or Agent
shall have the right from time to time and at any time during the term of this
Agreement to change their respective addresses and each shall have the right to
specify as its address any other address within the United States of America.
ARTICLE 23
WAIVER OF JURY TRIAL
     BORROWER, AGENT AND LENDERS EACH WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS OR RELATING THERETO OR ARISING FROM THE LENDING
RELATIONSHIP WHICH IS THE SUBJECT OF THIS AGREEMENT AND AGREE THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
ARTICLE 24
ASSIGNMENTS AND PARTICIPATIONS
24.1 Assignments and Participations.
     (a) Each Lender shall have the right to assign, transfer, sell, negotiate,
pledge or otherwise hypothecate this Agreement and any of its rights and
security hereunder and under the other Loan Documents to any other Eligible
Assignee with the prior written consent of the Agent and with the prior written
consent of Borrower, which consents by the Agent and the Borrower shall not be
unreasonably withheld, conditioned or delayed (provided that no consent of
Borrower shall be required if the Eligible Assignee is also a Lender or if an
Event of Default then exists) and no consent of the Agent shall be required if
the Eligible Assignee is also a Lender; provided, however, that (i) the parties
to each such assignment shall execute and deliver to Agent, for its approval and
acceptance, an Assignment and Assumption, (ii) each such assignment shall be of
a constant, and not a varying, percentage of the assigning Lender’s rights and
obligations under this Agreement, (iii) if the potential assignee is not already
a Lender hereunder, at least ten (10) days prior to the date of the assignment,
the potential assignee shall deliver to Agent the fully completed Patriot Act
and OFAC forms attached as Exhibit M hereto and such other information as Agent
shall require to successfully complete the Agent’s Patriot Act Customer
Identification Process and OFAC Review Process, (iv) unless the Agent and, so
long as no Event of Default exists, Borrower otherwise consent, the aggregate
amount of the Commitment of the assigning Lender being assigned pursuant to each
such assignment shall in no event be less than Five Million Dollars ($5,000,000)
and integral multiples of One Million Dollars ($1,000,000) in excess thereof,
(v) the Agent shall receive from the assigning Lender a processing fee of Three
Thousand Five Hundred Dollars ($3,500), and (vi) if the assignment is less than
the assigning Lender’s entire interest in the Loan, the assigning Lender must
retain at least a Five Million Dollar ($5,000,000) interest in the Loan. The
Agent may designate any Eligible Assignee accepting an assignment of a specified
portion of the Loan to be a Co-Agent, an

49



--------------------------------------------------------------------------------



 



“Arranger” or similar title, but such designation shall not confer on such
Assignee the rights or duties of the Agent. Upon such execution, delivery,
approval and acceptance, and upon the effective date specified in the applicable
Assignment and Assumption, (a) the Eligible Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Assumption, have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and
Borrower hereby agrees that all of the rights and remedies of Lenders in
connection with the interest so assigned shall be enforceable against Borrower
by an Eligible Assignee with the same force and effect and to the same extent as
the same would have been enforceable but for such assignment, and (b) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder and under the other Loan Documents have been assigned by it pursuant
to such Assignment and Assumption, relinquish its rights and be released from
its obligations hereunder and thereunder.
     (b) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the Eligible Assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) except as provided in
such Assignment and Assumption, such assigning Lender and Agent make no
representation or warranty and assume no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or any other Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document or any other instrument or document furnished in connection
therewith; (ii) such assigning Lender and Agent make no representation or
warranty and assume no responsibility with respect to the financial condition of
the Borrower or the performance or observance by the Borrower of any of its
obligations under any Loan Document or any other instrument or document
furnished in connection therewith; (iii) such Eligible Assignee confirms that it
has received a copy of this Agreement together with such financial statements,
Loan Documents and other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into the Assignment and
Assumption and to become a Lender hereunder; (iv) such Eligible Assignee will,
independently and without reliance upon Agent, the assigning Lender or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such Eligible Assignee appoints and authorizes
the Agent to take such action as the Agent on its behalf and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto; and (vi) such Eligible Assignee agrees that it
will perform in accordance with their terms all of the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.
     (c) Agent shall maintain a copy of each Assignment and Assumption delivered
to and accepted by it and shall record in its records the names and address of
each Lender and the Commitment of, and Percentage of the Loan owing to, such
Lender from time to time. Borrower, the Agent and Lenders may treat each entity
whose name is so recorded as a Lender hereunder for all purposes of this
Agreement. In the case of any assignment by a Lender, within five Business Days
after its receipt of such notice, the Borrower, at its own expense, shall, if
requested by the applicable Lender, execute and deliver to the Agent in exchange
for the surrendered Note or Notes a new Note to the order of such Eligible
Assignee in an amount equal to the Commitment assumed by it pursuant to such
Assignment and Assumption and, if any assigning Lender has retained a Commitment
hereunder, a new Note to the order of such assigning Lender in an amount equal
to the Commitment retained by it hereunder. Such new Note or Notes, if any,
shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Note or Notes, shall be dated the effective date of
such Assignment and Assumption and shall otherwise be in substantially the form
of Exhibit C hereto.
     (d) Upon receipt of an Assignment and Assumption executed by an assigning
Lender and an Eligible Assignee, Agent shall, if such Assignment and Assumption
has been properly completed and consented to if required herein, accept such
Assignment and Assumption, and record the information contained therein in its
records, and the Agent shall use its best efforts to give prompt notice thereof
to Borrower (provided that neither the Agent nor the Lenders shall be liable for
any failure to give such notice).
     (e) Borrower shall use reasonable efforts to cooperate with Agent and each
Lender in connection with the assignment of interests under this Agreement or
the sale of participations herein but shall not be required to assume any
material expense or material additional obligations in connection therewith.

50



--------------------------------------------------------------------------------



 



     (f) Anything in this Agreement to the contrary notwithstanding, and without
the need to comply with any of the formal or procedural requirements of this
Agreement, including this Section, any Lender may at any time and from time to
time pledge and assign all or any portion of its rights under all or any of the
Loan Documents to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from its obligations hereunder. To
facilitate any such pledge or assignment, the Agent shall, at the request of
such Lender, enter into a letter agreement with the Federal Reserve Bank in, or
substantially in, the form of the exhibit to Appendix C to the Federal Reserve
Bank of New York Operating Circular No. 12.
     (g) Anything in this Agreement to the contrary notwithstanding, any Lender
may assign all or any portion of its rights and obligations under this Agreement
to another branch or affiliate of such Lender without first obtaining the
approval of any Agent or the Borrower, provided that (i) such Lender remains
liable hereunder unless the Borrower and Agent shall otherwise agree, (ii) at
the time of such assignment such Lender is not a Defaulting Lender, (iii) such
Lender gives the Agent and Borrower at least fifteen (15) days prior written
notice of any such assignment; (iv) the parties to each such assignment execute
and deliver to Agent an Assignment and Assumption, and (v) the Agent receives
from the assigning Lender a processing fee of One Thousand Five Hundred Dollars
($1,500).
     (h) Each Lender shall have the right, without the consent of the Borrower,
to sell participations to one or more Eligible Assignees in or to all or a
portion of its rights and obligations under the Loan and the Loan Documents;
provided, however, that (i) such Lender’s obligations under this Agreement
(including without limitation its Commitment to Borrower hereunder) shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations (iii) the Borrower, the Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
with regard to any and all payments to be made under this Agreement and (iv) the
holder of any such participation shall not be entitled to voting rights under
this Agreement or the other Loan Documents (but such holder may contract with
the Lender selling such Eligible Assignee its interest in such Lender’s share of
the Loan as to voting of such Lender’s interest under Section 25.6(b), but not
under any other section of this Agreement, provided that any such agreement by a
Lender shall bind only such Lender alone and not Borrower, the other Lenders or
the Agent).
     (i) No Eligible Assignee of any rights and obligations under this Agreement
shall be permitted to subassign such rights and obligations. No participant in
any rights and obligations under this Agreement shall be permitted to sell
subparticipations of such rights and obligations.
     (j) Borrower acknowledges and agrees that Lenders may provide to any
Eligible Assignee or participant originals or copies of this Agreement, any
other Loan Document and any other documents, instruments, certificates,
opinions, insurance policies, letters of credit, reports, requisitions and other
materials and information of every nature or description, and may communicate
all oral information, at any time submitted by or on behalf of Borrower or
received by any Lender in connection with the Loan or with respect to Borrower,
provided that prior to any such delivery or communication, such Eligible
Assignees or participants shall agree to preserve the confidentiality of any of
the foregoing to the same extent that such Lender agreed to preserve such
confidentiality. In order to facilitate assignments to Eligible Assignees and
sales to Eligible Assignees, Borrower shall execute such further documents,
instruments or agreements as Lenders may reasonably require; provided, that
Borrower shall not be required (i) to execute any document or agreement which
would materially decrease its rights, or materially increase its obligations,
relative to those set forth in this Agreement or any of the other Loan Documents
(including financial obligations, personal recourse, representations and
warranties and reporting requirements), or (ii) to expend more than incidental
sums of money or incidental administrative time for which it does not receive
reasonable reimbursement in order to comply with any requests or requirements of
any Lender in connection with such assignment or sale arrangement. In addition,
Borrower agrees to cooperate fully with Lenders in the exercise of Lenders’
rights pursuant to this Section, including providing such information and
documentation regarding Borrower as any Lender or any potential Eligible
Assignee or participant may reasonably request and to meet with potential
Eligible Assignees.
24.2 Several Liability.

51



--------------------------------------------------------------------------------



 



     Anything in this Agreement contained to the contrary notwithstanding, the
obligations of each Lender to Borrower under this Agreement are several and not
joint and several; each Lender shall only be obligated to fund its Percentage of
each disbursement to be made hereunder up to the amount of its Commitment.
During any time, and only during such time, as Agent is the sole Lender and has
not assigned any portion or portions of its interest in the Loan to another
Lender pursuant to an Assignment and Assumption Agreement, Agent in its
individual capacity shall be liable for all of the obligations of the Lender
under this Agreement and the other Loan Documents. From and after the date that
Agent as the sole Lender assigns any portion or portions of its interest in the
Loan to another Lender pursuant to an Assignment and Assumption Agreement, then
Agent shall act as the administrative agent on behalf of itself as a Lender and
the other Lenders.
ARTICLE 25
AGENT
25.1 Appointment.
     KeyBank National Association is hereby appointed as Agent hereunder and
under each other Loan Document, and each Lender hereby irrevocably authorizes
the Agent to act as agent for Lenders and to take such actions as Agent is
obligated or entitled to take under the provisions of this Agreement and the
other Loan Documents. Agent agrees to act as such upon the express conditions
contained in this Article in substantially the same manner that it would act in
dealing with a loan held for its own account. The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or to create an agency or fiduciary
relationship. Agent shall act as the contractual representative of the Lenders
hereunder, and notwithstanding the use of the term “Agent”, it is understood and
agreed that Agent shall not have any fiduciary duties or responsibilities to any
Lender by reason of this Agreement or any other Loan Document and is acting as
an independent contractor, the duties and responsibilities of which are limited
to those expressly set forth in this Agreement and the other Loan Documents.
     The provisions of this Article are solely for the benefit of the Agent and
the Lenders, and Borrower shall not have any rights to rely on or enforce any of
the provisions hereof except as provided in Sections 25.2 and 25.20 below. In
performing its functions and duties under this Agreement, the Agent shall act
solely as agent of Lenders and does not assume, and shall not be deemed to have
assumed, any obligations toward or relationship of agency or trust with or for
the Borrower.
25.2 Reliance on Agent.
     All acts of and communications by the Agent, as agent for the Lenders,
shall be deemed legally conclusive and binding; and Borrower or any third party
(including any court) shall rely on any and all communications or acts of the
Agent with respect to the exercise of any rights or the granting of any consent,
waiver or approval on behalf of a Lender in all circumstances where an action by
such Lender is required or permitted pursuant to this Agreement or the
provisions of any other Loan Document or by applicable law without the right or
necessity of making any inquiry of any individual Lender as to the authority of
Agent with respect to such matter. In no event shall any of the foregoing limit
the rights or obligations of any Lender with respect to any other Lender
pursuant to this Article 25.
25.3 Powers.
     The Agent shall have and may exercise such powers under the Loan Documents
as are specifically delegated to the Agent by the terms of each thereof,
together with such powers as are reasonably incidental thereto or are otherwise
necessary or desirable in connection with the administration of the Loan, and
may exercise all other powers of Lenders as are not made subject to the consent
of the Required Lenders pursuant to Section 25.6(a) or to the consent of all
Lenders pursuant to Section 25.6(b). Without limiting the foregoing, the Agent
may consent to or execute easements, plats, dedications, subordination and
non-disturbance agreements, release of minor portions of the collateral and
similar documents. The Agent shall not be considered, or be deemed, a separate
agent of the Lenders hereunder, but is, and shall be deemed, acting in its
contractual capacity as Agent, exercising such rights and powers under the Loan
Documents as are specifically delegated to the Agent or Agent is otherwise
entitled to

52



--------------------------------------------------------------------------------



 



take hereunder. Agent shall have no implied duties to the Lenders, or any
obligation to the Lenders to take any action except any action specifically
provided by the Loan Documents to be taken by the Agent.
25.4 Disbursements.
     (a) At least one (1) Business Day (by 11:00 a.m. Cleveland time) prior to
each date a disbursement of the Loan is to be made hereunder pursuant to this
Agreement (or at least two (2) LIBOR Business Days by 11:00 a.m. Cleveland time
for any disbursements to be made at the Adjusted LIBOR Rate), the Agent shall
notify each Lender of the proposed disbursement. Each Lender shall make
available to Agent (or the funding Lender or entity designated by the Agent),
the amount of such Lender’s Percentage of such disbursement (with respect to
such Lender, such amount being referred to herein as an “Advance”) in
immediately available funds not later than 11:00 a.m. (Cleveland time) on the
date such disbursement is to be made (such date being referred to herein as a
“Funding Date”). Unless the Agent shall have been notified by any Lender prior
to such time for funding in respect of any Advance that such Lender does not
intend to make available to the Agent such Lender’s Advance, the Agent may
assume that such Lender has made such amount available to the Agent and the
Agent, in its sole discretion, may, but shall not be obligated to, make
available to Borrower a corresponding amount. If such corresponding amount is
not in fact made available to the Agent by such Lender on or prior to the
respective Funding Date, such Lender agrees to pay and Borrower agrees to repay
to Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to Borrower
until the date such amount is paid or repaid to Agent, at (A) in the case of
such Lender, the Federal Funds Effective Rate, and (B) in the case of Borrower,
the interest rate applicable at the time to a disbursement made on such Funding
Date. If such Lender shall pay to Agent such corresponding amount, such amount
so paid shall constitute such Lender’s Advance, and if both such Lender and
Borrower shall have paid and repaid, respectively, such corresponding amount,
Agent shall promptly return to Borrower such corresponding amount in same day
funds.
     (b) Requests by the Agent for funding by the Lenders of disbursements of
the Loan will be made by facsimile. Each Lender shall make its Advance available
to the Agent in dollars and in immediately available funds to such Lender and
account as the Agent may designate, not later than Noon (Cleveland time) on the
Funding Date. Nothing in this Section 25.4 shall be deemed to relieve any Lender
of its obligation hereunder to make any Advance on any Funding Date, nor shall
any Lender be responsible for the failure of any other Lender to perform its
obligations to make any Advance hereunder, and the Commitment of any Lender
shall not be increased or decreased as a result of the failure by any other
Lender to perform its obligation to make any Advances hereunder.
     (c) As soon as practical Agent will promptly forward to each Lender copies
of the Draw Request documents described in Sections 12.3(a), (b) and (d), and
cause the Lender’s Consultant to forward to each Lender a copy of the Lender’s
Consultant’s most recent inspection. Delivery of the Draw Request documents and
the Lender’s Consultant’s inspection report shall not be a condition to funding
any Advance.
25.5 Distribution and Apportionment of Payments.
     (a) Subject to Section 25.5(b), payments actually received by Agent for the
account of the Lenders shall be paid to them promptly after receipt thereof by
Agent, but in any event within one (1) Business Day, provided that, if any such
payments are not distributed to the Lenders within one (1) Business Day after
Agent’s receipt thereof, Agent shall pay to such Lenders interest thereon, at
the lesser of (i) the Federal Funds Effective Rate and (ii) if the applicable
payment represents repayment of a portion of the principal of the Loan, the rate
of interest applicable to such portion of the Loan, from the date of receipt of
such funds by Agent until such funds are paid in immediately available funds to
such Lenders provided such funds are received by Agent not later than 11:00 A.M.
(Cleveland time) on the date of receipt. All payments of principal and interest
in respect of the Loan, all payments of the fees described in this Agreement
(but not in the Agreement Regarding Fees or any separate fee letter except to
the extent expressly set forth therein), and all payments in respect of any
other obligations of Borrower under the Loan Documents shall be allocated among
such of Lenders as are entitled thereto, in proportion of their respective
Percentages or otherwise as provided herein in the other Loan Documents, as the
case may be. The Agent shall distribute to each Lender at its primary address
set forth herein or in its Assignment and Assumption, or at such other address
as a Lender may request in writing, such funds as it may be entitled to receive,
provided that the Agent shall in any event not be bound to inquire into or
determine the validity, scope or priority of any interest or entitlement of any
Lender and may suspend all payments and seek appropriate relief (including
without limitation

53



--------------------------------------------------------------------------------



 



instructions from the Required Lenders, or all Lenders, as applicable, or an
action in the nature of interpleader) in the event of any doubt or dispute as to
any apportionment or distribution contemplated hereby. The order of priority
herein is set forth solely to determine the rights and priorities of the Lenders
as among themselves and may at any time or from time to time be changed by the
Lenders as they may elect, in writing, without necessity of notice to or consent
of or approval by Borrower. If in the opinion of the Agent the distribution of
any amount received by it in such capacity hereunder, under the Notes or under
any of the other Loan Documents might involve it in liability, it may refrain
from making such distribution until its right to make such distribution shall
have been adjudicated by a court of competent jurisdiction. If a court of
competent jurisdiction shall adjudge that any amount received and distributed by
the Agent is to be repaid, each Person to whom any such distribution shall have
been made shall either repay to the Agent its proportionate share of the amount
so adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.
     (b) If a Lender (a “Defaulting Lender”) defaults in making any Advance or
paying any other sum payable by it hereunder, such sum together with interest
thereon at the Default Rate from the date such amount was due until repaid (such
sum and interest thereon as aforesaid referred to, collectively, as the “Lender
Default Obligation”) shall be payable by the Defaulting Lender (i) to any
Lender(s) which elect, at their sole option (and with no obligation to do so),
to fund the amount which the Defaulting Lender failed to fund or (ii) to Agent
or any other Lender which under the terms of this Agreement is entitled to
reimbursement from the Defaulting Lender for the amounts advanced or expended.
Notwithstanding any provision hereof to the contrary, until such time as a
Defaulting Lender has repaid the Lender Default Obligation in full, all amounts
which would otherwise be distributed to the Defaulting Lender shall instead be
applied first to repay the Lender Default Obligation (to be applied first to
interest at the Default Rate and then to principal) until the Lender Default
Obligation has been repaid in full (whether by such application or by cure by
the Defaulting Lender), whereupon such Lender shall no longer be a Defaulting
Lender. Any interest collected from Borrower on account of principal advanced by
any Lender(s) on behalf of a Defaulting Lender shall be paid to the Lender(s)
who made such advance and shall be credited against the Defaulting Lender’s
obligation to pay interest on the amount advanced at the Default Rate. If no
other Lender makes an advance a Defaulting Lender failed to fund, a portion of
the indebtedness of Borrower to the Defaulting Lender equal to the Lender
Default Obligation shall be subordinated to the indebtedness of Borrower to all
other Lenders and shall be paid only after the indebtedness of Borrower to all
other Lenders is paid. The provisions of this Section shall apply and be
effective regardless of whether an Event of Default occurs and is then
continuing, and notwithstanding (i) any other provision of this Agreement to the
contrary or (ii) any instruction of Borrower as to its desired application of
payments. No Defaulting Lender shall have the right to vote on matters which are
subject to the consent or approval of Required Lenders or all Lenders and while
any Lender is a Defaulting Lender the requisite percentage of Lenders which
constitutes the Required Lenders shall be calculated exclusive of the Percentage
of the Defaulting Lender. The Agent shall be entitled to (i) withhold or set
off, and to apply to the payment of the Lender Default Obligation any amounts to
be paid to such Defaulting Lender under this Agreement, and (ii) bring an action
or suit against such Defaulting Lender in a court of competent jurisdiction to
recover the Lender Default Obligation and, to the extent such recovery would not
fully compensate the Lenders for the Defaulting Lender’s breach of this
Agreement, to collect damages. In addition, the Defaulting Lender shall
indemnify, defend and hold Agent and each of the other Lenders harmless from and
against any and all claims, actions, liabilities, damages, costs and expenses
(including attorneys’ fees and expenses), plus interest thereon at the Default
Rate, for funds advanced by Agent or any other Lender on account of the
Defaulting Lender or any other damages such persons may sustain or incur by
reason of or as a direct consequence of the Defaulting Lender’s failure or
refusal to abide by its obligations under this Agreement.
     (c) At least five Business Days prior to the first date on which interest
or fees are payable hereunder for the account of any Lender, each Lender that is
not incorporated under the laws of the United States of America, or a state
thereof, agrees that it will deliver to the Agent two duly completed copies of
United States Internal Revenue Service Form W-8 BEN or W-8 ECI, certifying in
either case that such Lender is entitled to receive payments under this
Agreement and the Notes without deduction or withholding of any United States
federal income taxes. Each Lender which so delivers a Form W-8 BEN or W-8 ECI
further undertakes to deliver the Agent two additional copies of such form (or a
successor form) on or before the date that such form expires or becomes obsolete
or after the occurrence of any event requiring a change in the most recent forms
so delivered by it, and such amendments thereto or extensions or renewals
thereof as may be reasonably requested by the Agent, in each case certifying
that such Lender is entitled to receive payments under this Agreement and the
Notes without deduction or withholding of any United States federal income
taxes, unless an event (including without limitation any change in

54



--------------------------------------------------------------------------------



 



treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form with respect to it and such Lender advises the Agent that it is not capable
of receiving payments without any deduction or withholding of United States
federal income tax.
25.6 Consents and Approvals.
     (a) Each of the following shall require the approval or consent of the
Required Lenders:
               (A) The exercise of any rights and remedies under the Loan
Documents following an Event of Default, provided that absent any direction from
the Required Lenders, Agent may exercise any right or remedy under the Loan
Documents as Agent may determine in good faith to be necessary or appropriate to
protect the Lenders or the collateral securing the Loan;
               (B) Appointment of a successor Agent;
               (C) Approval of Post-Default Plan (defined in Section 25.7(d));
and
               (D) Except as referred to in subsection (b) below, approval of
any amendment or modification of this Agreement or any of the other Loan
Documents, or issuance of any waiver of any material provision of this Agreement
or any of the other Loan Documents;
     (b) Each of the following shall require the approval or consent of all the
Lenders:
               (A) Extension of the Maturity Date (beyond any extension
permitted herein) or forgiveness of all or any portion of the principal amount
of the Loan or any accrued interest thereon, or any other amendment of this
Agreement or the other Loan Documents which would reduce the interest rate or
interest rate options or the rate at which fees are calculated or forgive any
loan fee, or extend the time of payment of any principal, interest or fees;
               (B) Reduction of the percentage specified in the definition of
Required Lenders;
               (C) Increasing the amount of the Loan or any non-consenting
Lender’s Commitment;
               (D) Release of any lien on any material collateral (except as
Borrower is entitled to under the Loan Documents);
               (E) The release or forgiveness of any Guarantor; and
               (F) Amendment of the provisions of this Section 25.6.
     (c) In addition to the required consents or approvals referred to in
subsections (a) and (b) above, the Agent may at any time request instructions
from the Required Lenders with respect to any actions or approvals which, by the
terms of this Agreement or of any of the Loan Documents, the Agent is permitted
or required to take or to grant without instructions from any Lender, and if
such instructions are promptly requested, the Agent shall be absolutely entitled
to refrain from taking any action or to withhold any approval and shall not be
under any liability whatsoever for refraining from taking any action or
withholding any approval under any of the Loan Documents until it shall have
received such instructions from the Required Lenders. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against any Agent
as a result of such Agent acting or refraining from acting under this Agreement
or any of the other Loan Documents in accordance with the instructions of the
Required Lenders or, where applicable, all Lenders. The Agent shall promptly
notify each Lender at any time that the Required Lenders have instructed the
Agent to act or refrain from acting pursuant hereto.

55



--------------------------------------------------------------------------------



 



     (d) Each Lender authorizes and directs the Agent to enter into the Loan
Documents other than this Agreement for the benefit of the Lenders. Each Lender
agrees that any action taken by the Agent at the direction or with the consent
of the Required Lenders in accordance with the provisions of this Agreement or
any other Loan Document, and the exercise by the Agent at the direction or with
the consent of the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all Lenders, except for actions specifically
requiring the approval of all Lenders. All communications from the Agent to the
Lenders requesting Lenders’ determination, consent, approval or disapproval
(i) shall be given in the form of a written notice to each Lender, (ii) shall be
accompanied by a description of the matter or item as to which such
determination, approval, consent or disapproval is requested, or shall advise
each Lender where such matter or item may be inspected, or shall otherwise
describe the matter or issue to be resolved, (iii) shall include, if reasonably
requested by a Lender and to the extent not previously provided to such Lender,
written materials and a summary of all oral information provided to the Agent by
Borrower in respect of the matter or issue to be resolved, and (iv) shall
include the Agent’s recommended course of action or determination in respect
thereof. Each Lender shall reply promptly, but in any event within ten (10) days
after receipt of the request therefor from the Agent (the “Lender Reply
Period”). Unless a Lender shall give written notice to the Agent that it objects
to the recommendation or determination of the Agent (together with a written
explanation of the reasons behind such objection) within the Lender Reply
Period, such Lender shall be deemed to have approved of or consented to such
recommendation or determination. With respect to decisions requiring the
approval of the Required Lenders or all Lenders, the Agent shall upon receiving
the required approval or consent follow the course of action or determination
recommended to the Lenders by the Agent or such other course of action
recommended by the Required Lenders.
25.7 Agency Provisions Relating to Collateral.
     (a) The Agent is hereby authorized on behalf of all Lenders, without the
necessity of any notice to or further consent from any Lender, at any time and
from time to time, to take any action with respect to any collateral for the
Loan or any Loan Document which may be necessary to preserve and maintain such
collateral or to perfect and maintain perfected the liens upon such collateral
granted pursuant to this Agreement and the other Loan Documents.
     (b) Except as provided in this Agreement, the Agent shall have no
obligation whatsoever to any Lender or to any other person or entity to assure
that any collateral exists or is owned by Borrower or is cared for, protected or
insured or has been encumbered or that the liens granted herein or in any of the
other Loan Documents or pursuant hereto or thereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority.
     (c) Should the Agent commence any proceeding or in any way seek to enforce
the Agent’s or the Lenders’ rights or remedies under the Loan Documents,
irrespective of whether as a result thereof the Agent shall acquire title to any
collateral, each Lender, upon demand therefor from time to time, shall
contribute its share (based on its Percentage) of the reasonable costs and/or
expenses of any such enforcement or acquisition, including, but not limited to,
fees of receivers or trustees, court costs, title company charges, filing and
recording fees, appraisers’ fees and fees and expenses of attorneys to the
extent not otherwise reimbursed by Borrower. Without limiting the generality of
the foregoing, each Lender shall contribute its share (based on its Percentage)
of all reasonable costs and expenses incurred by the Agent (including reasonable
attorneys’ fees and expenses) if the Agent employs counsel for advice or other
representation (whether or not any suit has been or shall be filed) with respect
to any collateral for the Loan or any part thereof, or any of the Loan
Documents, or the attempt to enforce any security interest or lien on any
collateral, or to enforce any rights of the Agent or the Lenders or any of
Borrower’s or any other party’s obligations under any of the Loan Documents, but
not with respect to any dispute between Agent and any other Lender(s).
     (d) In the event that all or any portion of the collateral for the Loan is
acquired by the Agent as the result of the exercise of any remedies hereunder or
under any other Loan Document, or is retained in satisfaction of all or any part
of Borrower’s obligations under the Loan Documents, title to any such collateral
or any portion thereof shall be held in the name of the Agent or a nominee or
subsidiary of Agent, as agent, for the ratable benefit of the Agent and the
Lenders. The Agent shall prepare a recommended course of action for such
collateral (the “Post-Default Plan”), which shall be subject to the approval of
the Required Lenders. The Agent shall administer

56



--------------------------------------------------------------------------------



 



the collateral in accordance with the Post-Default Plan, and upon demand
therefor from time to time, each Lender will contribute its share (based on its
Percentage) of all reasonable costs and expenses incurred by the Agent pursuant
to the Post-Default Plan, including without limitation, any operating losses and
all necessary operating reserves. To the extent there is net operating income
from such collateral, the Agent shall, in accordance with the Post-Default Plan,
determine the amount and timing of distributions to Lenders. All such
distributions shall be made to Lenders in accordance with their respective
Percentages. In no event shall the provisions of this subsection or the
Post-Default Plan require the Agent or any Lender to take an action which would
cause such Lender to be in violation of any applicable regulatory requirements.
25.8 Lender Actions Against Borrower or the Collateral.
     Each Lender agrees that it will not take any action, nor institute any
actions or proceedings, against Borrower or any other person hereunder or under
any other Loan Documents with respect to exercising claims against the Borrower
or rights in any collateral without the consent of the Required Lenders. With
respect to any action by the Agent to enforce the rights and remedies of the
Agent and Lenders with respect to the Borrower and any collateral in accordance
with the terms of this Agreement, each Lender hereby consents to the
jurisdiction of the court in which such action is maintained. In the event a
bankruptcy or other insolvency proceeding is commenced by or against Borrower or
any Guarantor with respect to the Obligations, the Agent shall have the sole and
exclusive right to file and pursue a joint proof claim on behalf of all Lenders.
Any votes with respect to such claims or otherwise with respect to such
proceedings shall be subject to the vote of the Required Lenders or all of the
Lenders as required by this Agreement. Each Lender irrevocably waives its right
to file or pursue a separate proof of claim in any such proceedings unless Agent
fails to file such claim within thirty (30) days after receipt of written notice
from the Lenders requesting that Agent file such proof of claim.
25.9 Assignment and Participation
     No Lender shall be permitted to assign or sell all or any portion of its
rights and obligations under this Agreement to Borrower or any Affiliate of
Borrower.
25.10 Ratable Sharing
     Subject to Sections 25.4 and 25.5, Lenders agree among themselves that (i)
with respect to all amounts received by them which are applicable to the payment
of the Loan, equitable adjustment will be made so that, in effect, all such
amounts will be shared among them ratably in accordance with their Percentages,
whether received by voluntary payment, by the exercise of the right of set-off
or bankers’ lien, by counterclaim or cross action or by the enforcement of any
or all of the Loan Documents or any collateral and (ii) if any of them shall by
voluntary payment or by the exercise of any right of counterclaim, set-off,
bankers’ lien or otherwise, receive payment of a proportion of the aggregate
amount of the Loan held by it which is greater than its Percentage of the
payments on account of the Loan, the one receiving such excess payment shall
purchase, without recourse or warranty, an undivided interest and participation
(which it shall be deemed to have done simultaneously upon the receipt of such
payment) in such obligations owed to the others so that all such recoveries with
respect to such obligations shall be applied ratably in accordance with their
Percentages; provided, that if all or part of such excess payment received by
the purchasing party is thereafter recovered from it, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to that party to the extent necessary to adjust for such recovery, but without
interest except to the extent the purchasing party is required to pay interest
in connection with such recovery. Borrower agrees that any Lender so purchasing
a participation from another Lender pursuant to this Section may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off) with respect to such participation as fully as if such Lender were
the direct creditor of Borrower in the amount of such participation.
25.11 General Immunity
     Neither Agent nor any of its directors, officers, agents or employees shall
be liable to Borrower or any Lender for any action taken or omitted to be taken
by it or them hereunder or under any other Loan Document or in connection
herewith or therewith, except for its or their own gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction after the
expiration of all applicable appeal periods. In the absence of gross negligence,
the Agent shall not be liable for any apportionment or distribution of payments
made by it in

57



--------------------------------------------------------------------------------



 



good faith pursuant to Section 25.5, and if any such apportionment or
distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due, but not made, shall be to
recover from the recipients of such payments any payment in excess of the amount
to which they are determined to have been entitled.
25.12 No Responsibility for Loan, Recitals, etc.
     The Agent shall not be responsible for the execution or validity or
enforceability of this Agreement, the Notes, any of the other Loan Documents or
any instrument at any time constituting, or intended to constitute, collateral
security for the Notes, or for the value of any such collateral security or for
the validity, enforceability or collectability of any such amounts owing with
respect to the Notes, or for any recitals or statements, warranties or
representations made herein, or any agreement, instrument or certificate
delivered in connection therewith or in any of the other Loan Documents or in
any certificate or instrument hereafter furnished to it by or on behalf of the
Borrower, the Guarantors, or be bound to ascertain or inquire as to the
performance or observance of any of the terms, conditions, covenants or
agreements herein or in any of the other Loan Documents. The Agent shall not be
bound to ascertain whether any notice, consent, waiver or request delivered to
it by the Borrower, the Guarantors or any holder of any Note shall have been
duly authorized or is true, accurate and complete. The Agent has not made nor
does it now make any representations or warranties, express or implied, nor does
it assume any liability to the Lenders, with respect to the creditworthiness or
financial condition of the Borrower, the Guarantors, or the value of the
Collateral or any other assets of the Borrower or the Guarantors. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents. Agent’s Special Counsel has only represented Agent and
KeyBank in connection with the Loan Documents and the only attorney client
relationship or duty of care is between Agent’s Special Counsel and Agent or
KeyBank. Each Lender has been independently represented by separate counsel on
all matters regarding the Loan Documents and the granting and perfecting of
liens in the Collateral.
25.13 Action on Instructions of Lenders
     The Agent shall in all cases be fully protected in acting, or in refraining
from acting, hereunder and under any other Loan Document in accordance with
written instructions signed by all the Lenders (or the Required Lenders, if such
action may be directed hereunder by the Required Lenders), and such instructions
and any action taken or failure to act pursuant thereto shall be binding on all
of Lenders; provided, however that the Agent need not comply with any such
direction to the extent that the Agent reasonably believes the Agent’s
compliance with such direction to be unlawful in any applicable jurisdiction or
commercially unreasonable under the UCC as enacted in any applicable
jurisdiction. Each Lender, severally to the extent of its Percentage, hereby
agrees to indemnify Agent against and hold it harmless from any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action, provided that the foregoing shall not release Agent
from liability for its gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction after the expiration of all
applicable appeal periods.
25.14 Employment of Agents and Counsel
     The Agent may undertake any of its duties as Agent hereunder and under any
other Loan Document by or through employees, agents, and attorneys-in-fact and
shall not be liable to Lenders, except as to money or securities received by
them or their authorized agents, for the default or misconduct of any such
agents or attorneys-in-fact selected by it with reasonable care. The Agent shall
be entitled to take and rely upon advice of counsel concerning all matters
pertaining to the agency hereby created and its duties hereunder and under any
other Loan Document.
25.15 Reliance on Documents; Counsel
     The Agent shall be entitled to rely upon any notice, consent, certificate,
affidavit, letter, telegram, statement, paper or document believed by it to be
genuine and correct and to have been signed or sent by the proper

58



--------------------------------------------------------------------------------



 



person or persons, and, in respect to legal matters, upon the opinion of counsel
selected by the Agent, which counsel may be an employee of Agent, provided that
the foregoing shall not release the Agent from liability for its gross
negligence or willful misconduct.
25.16 Agent’s Reimbursement and Indemnification
     Lenders agree to reimburse and indemnify Agent ratably based upon their
Percentage (i) for any amounts (excluding principal and interest on the Loan and
loan fees) not reimbursed by Borrower for which Agent is entitled to
reimbursement under the Loan Documents, (ii) for any other expenses incurred by
Agent on behalf of Lenders, in connection with the preparation, execution,
delivery, administration and enforcement of the Loan Documents, if not paid by
Borrower, (iii) for any expenses incurred by Agent on behalf of Lenders which
may be necessary or desirable to preserve and maintain collateral or to perfect
and maintain perfected the liens upon the collateral granted pursuant to this
Agreement and the other Loan Documents, if not paid by Borrower, (iv) for any
amounts and other expenses incurred by Agent on behalf of Lenders in connection
with any default by any Lender hereunder or under the other Loan Documents, if
not paid by such Lender, and (v) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against Agent in any way relating to or arising out of the Loan
Documents or any other document delivered in connection therewith or the
transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent they arise from the gross negligence or
willful misconduct of Agent as finally determined by a court of competent
jurisdiction after the expiration of all applicable appeal periods. The
agreements of this Section 25.16 shall survive the termination of this Agreement
and the payment of all amounts payable under the Loan Documents.
25.17 Rights as a Lender
     With respect to its Commitment, if any, Agent shall have the same rights,
powers and obligations hereunder and under any other Loan Document as any Lender
and may exercise such rights and powers as though it were not an Agent, and the
term “Lender” or “Lenders” shall, unless the context otherwise indicates,
include Agent in its individual capacities. The Borrower and each Lender
acknowledge and agree that Agent and/or its affiliates may act as trustee under
indentures, serve as financial advisor of, accept deposits from, lend money to,
hold other investments in, and generally engage in any kind of trust, debt,
equity or other transaction or have other relationships, in addition to those
contemplated by this Agreement or any other Loan Document, with Borrower or any
of its affiliates in which Borrower or such affiliate is not restricted hereby
from engaging with any other person. The Lenders acknowledge that, pursuant to
such activities, Agent, or its affiliates may receive information regarding such
Persons (including, information that may subject to confidentiality obligations
in favor of such Person) and acknowledge that the Agent shall be under no
obligation to provide such information to them.
25.18 Lenders’ Credit Decisions
     Each Lender acknowledges that it has, independently and without reliance
upon the Agent or any other Lender and based on the financial statements and
other information prepared by Borrower and such other documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and the other Loan Documents. Each Lender also acknowledges
that it will, independently and without reliance upon Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the other Loan Documents.
25.19 Notice of Events of Default
     Should Agent receive any written notice of the occurrence of a default or
Event of Default, or should the Agent send Borrower a notice of Default or Event
of Default, the Agent shall promptly furnish a copy thereof to each Lender. The
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Agent for the account of
the Lenders, unless the Agent has received notice from a Lender or the Borrower
referring

59



--------------------------------------------------------------------------------



 



to the Loan Documents and describing with reasonable specificity such Default or
Event of Default and stating that such notice is a “notice of default”.
25.20 Successor Agent
     (a) Agent may resign from the performance of all its functions and duties
hereunder at any time by giving at least thirty (30) days prior written notice
to Lenders and Borrower. Such resignation shall take effect on the date set
forth in such notice or as otherwise provided below. Such resignation by Agent
as agent shall not affect its obligations hereunder, if any, as a Lender.
     (b) Upon resignation by the Agent, or any successor Agent, the Required
Lenders shall appoint a successor Agent with the consent of Borrower, which
shall not be unreasonably withheld, conditioned or delayed (provided that no
consent of Borrower shall be required if the successor Agent is also a Lender or
if an Event of Default then exists). If no successor Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment
within thirty (30) days after the retiring Agent’s giving notice of resignation,
then the retiring Agent may appoint a successor Agent with the consent of
Borrower, which shall not be unreasonably withheld, conditioned or delayed
(provided that no consent of Borrower shall be required if the successor Agent
is also a Lender or if an Event of Default then exists). Upon the acceptance of
any appointment as an Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the Agent and the Agent, and the retiring Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents other than its liability, if any, for duties and obligations accrued
prior to its retirement. After any retiring Agent’s resignation hereunder as an
Agent, the provisions of this Article 25 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as an Agent hereunder and under the other Loan Documents.
25.21 Disclosure
     Borrower agrees to promptly cooperate with any Lender in connection with
any proposed assignment or participation of all or any portion of its
Commitment. The Borrower agrees that in addition to disclosures made in
accordance with standard banking practices any Lender may disclose information
obtained by such Lender pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder. Each Lender agrees for itself
that it shall use reasonable efforts in accordance with its customary procedures
to hold confidential all non-public information obtained from Parent Guarantor,
OP Guarantor or Borrower that has been identified verbally or in writing as
confidential by any of them, and shall use reasonable efforts in accordance with
its customary procedures to not disclose such information to any other Person,
it being understood and agreed that, notwithstanding the foregoing, a Lender may
make (a) disclosures to its participants (provided such Persons are advised of
the provisions of this Section 25.21), (b) disclosures to its directors,
officers, employees, Affiliates, accountants, appraisers, legal counsel and
other professional advisors of such Lender (provided that such Persons who are
not employees of such Lender are advised of the provision of this Section
25.21), (c) disclosures customarily provided or reasonably required by any
potential or actual bona fide assignee, transferee or participant or their
respective directors, officers, employees, Affiliates, accountants, appraisers,
legal counsel and other professional advisors in connection with a potential or
actual assignment or transfer by such Lender of any Loans or any participations
therein (provided such Persons are advised of the provisions of this
Section 25.21), (d) disclosures to bank regulatory authorities or
self-regulatory bodies with jurisdiction over such Lender, or (e) disclosures
required or requested by any other governmental authority or representative
thereof or pursuant to legal process; provided that, unless specifically
prohibited by applicable law or court order, each Lender shall notify Borrower
of any request by any governmental authority or representative thereof prior to
disclosure (other than any such request in connection with any examination of
such Lender by such government authority) for disclosure of any such non-public
information prior to disclosure of such information. In addition, each Lender
may make disclosure of such information to any contractual counterparty in swap
agreements or such contractual counterparty’s professional advisors (so long as
such contractual counterparty or professional advisors agree to be bound by the
provisions of this Section 25.21). Non-public information shall not include any
information which is or subsequently becomes publicly available other than as a
result of a disclosure of such information by a Lender, or prior to the delivery
to such Lender is within the possession of such Lender if such information is
not known by such Lender to be subject to another confidentiality agreement with
or other obligations of secrecy to Parent Guarantor, OP Guarantor or the

60



--------------------------------------------------------------------------------



 



Borrower, or is disclosed with the prior approval of Borrower. Nothing herein
shall prohibit the disclosure of non-public information to the extent necessary
to enforce the Loan Documents.
[CONTINUED ON NEXT PAGE]

61



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first set forth above.

              BORROWER:   REPUBLIC 20TH STREET LLC, a Delaware limited
liability company    
 
           
 
  By:   /s/ Gary R. Siegel    
 
                Name: Gary R. Siegel         Title: Chief Operating Officer    
 
                Borrower’s Tax ID No.: 20-3241959    

62



--------------------------------------------------------------------------------



 



              AGENT AND LENDER:   KEYBANK NATIONAL ASSOCIATION, individually and
as Agent    
 
           
 
  By:   /s/ Michael P. Szuba    
 
                Name: Michael P. Szuba         Title: Vice-President    
 
                Commitment: $74,000,000.00    

63



--------------------------------------------------------------------------------



 



EXHIBIT A
Legal Description of Land
All that certain property located in the City of Washington, District of
Columbia, known as Lot numbered 75 in Square numbered 117 in a subdivision made
by Ralph L. Feltman and Ruth S. Feltman as per plat recorded in Liber 154 at
folio 17 in the Office of the Surveyor for the District of Columbia and
described as now surveyed:
Beginning for the same at an x-cut in concrete located at the westerly corner
common to Lots 75 and 84, Square 117, said point located also on the easterly
line of 20th Street, N.W. (90 feet wide, nominal) and running thence with and
along the easterly line of 20th Street, N.W.

(1)   North, 144.75 feet (record), North, 144.94 feet (measured) to an x-cut in
concrete at the northwest corner of Lot 75, and running thence with and along
the south line of a public alley (15 feet wide)   (2)   East, 135.83 feet
(record & measured) to a nail set; thence   (3)   South 45° 00’ 00” East, 7.07
feet (record & measured) to a nail set on the west line of a public alley (10
feet wide); thence   (4)   South, 139.75 feet (record), South, 139.94 feet
(measured) to an x-cut in concrete at the easterly corner common to Lot 75 and
Lot 84, Square 117 and running thence with and along the line between said lots
  (5)   West, 140.83 feet (record & measured) to the point of beginning,
containing 20,372.64 square feet (record), 20,399 square feet (measured) of
land.

Together with rights arising under that certain Certificate of Transfer of
Development Rights (Number Seven) dated as of April 13, 2006 by and among
Massachusetts Court Apartments, L.L.C., a Delaware limited liability company,
1129 29th Street NY Owner LLC, a Delaware limited liability company, and the
District of Columbia, a municipal corporation, recorded on July 24, 2006 as
Instrument Number 2006099748.
A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Permitted Exceptions
Permitted encumbrances are such matters as are shown on Schedule B, Part I to
the Pro-Forma Title Insurance Policy No. 07-001041 issued by Commonwealth Land
Title Insurance Company to the Agent in connection with this Instrument and
attached to that certain escrow instruction letter dated on or about the date
hereof between LandAmerica Commercial Services and Agent.
B-1

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Note
NOTE

      $                       February ___, 2007

     FOR VALUE RECEIVED, the undersigned, REPUBLIC 20TH STREET LLC, a Delaware
limited liability company (“Maker”), hereby promises to pay to ___  ___
(“Payee”), or order, in accordance with the terms of that certain Construction
Loan Agreement, dated as of February 16, 2007, as from time to time in effect,
among Maker, KeyBank National Association, for itself and as Agent, and such
other Lenders as may be from time to time named therein (the “Loan Agreement”),
to the extent not sooner paid, on or before the Maturity Date, the principal sum
of ___($___), or such amount as may be advanced by the Payee under the Loan
Agreement as a Loan with daily interest from the date thereof, computed as
provided in the Loan Agreement, on the principal amount hereof from time to time
unpaid, at a rate per annum on each portion of the principal amount which shall
at all times be equal to the rate of interest applicable to such portion in
accordance with the Loan Agreement, and with interest on overdue principal and,
to the extent permitted by applicable law, on overdue installments of interest
and late charges at the rates provided in the Loan Agreement. Interest shall be
payable on the dates specified in the Loan Agreement, except that all accrued
interest shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof. Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Loan Agreement.
     Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.
     This Note is one of one or more Notes evidencing borrowings under and is
entitled to the benefits and subject to the provisions of the Loan Agreement.
The principal of this Note may be due and payable in whole or in part prior to
the Maturity Date and is subject to mandatory prepayment in the amounts and
under the circumstances set forth in the Loan Agreement, and may be prepaid in
whole or from time to time in part, all as set forth in the Loan Agreement.
     Notwithstanding anything in this Note to the contrary, all agreements
between the undersigned Maker and the Lenders and the Agent, whether now
existing or hereafter arising and whether written or oral, are hereby limited so
that in no contingency, whether by reason of acceleration of the maturity of any
of the Obligations or otherwise, shall the interest contracted for, charged or
received by the Lenders exceed the maximum amount permissible under applicable
law. If, from any circumstance whatsoever, interest would otherwise be payable
to the Lenders in excess of the maximum lawful amount, the interest payable to
the Lenders shall be reduced to the maximum amount permitted under applicable
law; and if from any circumstance the Lenders shall ever receive anything of
value deemed interest by applicable law in excess of the maximum lawful amount,
an amount equal to any excessive interest shall be applied to the reduction of
the principal balance of the Obligations of the undersigned Maker and to the
payment of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. Maker agrees to pay an effective rate of interest that is the sum of the
applicable rate provided in the Loan Agreement plus any additional rate of
interest resulting from any charges of interest or in the nature of interest
paid or to be paid in connections with the loan evidenced by this Note. This
paragraph shall control all agreements between the undersigned Maker and the
Lenders and the Agent.
     In case an Event of Default shall occur, the entire principal amount of
this Note may become or be declared due and payable in the manner and with the
effect provided in said Loan Agreement.
     This Note shall be governed by the laws of the District of Columbia.
C-1

 



--------------------------------------------------------------------------------



 



     The undersigned Maker and all guarantors and endorsers hereby waive
presentment, demand, notice, protest, notice of intention to accelerate the
indebtedness evidenced hereby, notice of acceleration of the indebtedness
evidenced hereby and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, except as
specifically otherwise provided in the Loan Agreement, and assent to extensions
of time of payment or forbearance or other indulgence without notice.
     IN WITNESS WHEREOF, the undersigned has by its duly authorized officer
executed this Note under seal on the day and year first above written.

                  REPUBLIC 20TH STREET LLC, a Delaware
limited liability company    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
 
      [SEAL]    

C-2

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Intentionally Omitted
D-1

 



--------------------------------------------------------------------------------



 



EXHIBIT E
LIBOR NOTICE ELECTION
NOTICE OF LIBOR FUNDING ELECTION
KeyBank National Association, as Agent
127 Public Square, 8th Floor
OH 01-27-0844
Cleveland, Ohio 44114
Attention: Michael P. Szuba
Date:
Ladies and Gentlemen:
     Reference is made to the promissory notes made by Republic 20th Street LLC
(“Borrower”), in favor or KeyBank National Association and the other Lenders
(the “Notes”) pursuant to that certain Construction Loan Agreement dated as of
February 16, 2007, by and between Borrower, KeyBank National Association, as a
lender and as Administrative Agent and the lenders named therein. The
undersigned hereby gives notice pursuant to Section 5.1 of the Loan Agreement of
its desire for a LIBOR FUNDING ELECTION of a portion of the proceeds of the loan
evidenced by the Notes.
     The Following are the details of the LIBOR funding election to be set up as
of the commencement date specified below:
     1. The LIBOR funding commencement date is:
     2. The LIBOR funding period expires:
     3. The LIBOR funding principal amount is:
     4. The LIBOR funding rate is LIBOR plus ___%, or
     The sources for the above LIBOR are as follows (Choose as appropriate):
Prime Note Outstanding Balance:
Draw #____ Advance:
Interest due:
Current LIBOR maturing _____:
Current LIBOR maturing _____:
Total:
     The next LIBOR FUNDING ELECTION NOTIFICATION date is ___.
E-1

 



--------------------------------------------------------------------------------



 



EXHIBIT F
Insurance Requirements
     Borrower shall obtain and keep in full force and effect either builder’s
risk insurance (the “Builder’s Risk Insurance policy”) coverage or permanent All
Perils insurance coverage as appropriate, satisfactory to Agent, on the Project.
All insurance policies shall be issued by carriers with a Best’s Insurance
Reports policy holder’s rating of A and a financial size category of Class X and
shall include a standard mortgage clause (without contribution) in favor of and
acceptable to Agent. The policies shall provide for the following, and any other
coverage that Agent may from time to time deem necessary:

  a)   Coverage Against All Peril and/or Builders Risk in the amount of 100% of
the replacement cost of all Improvements located or to be located on the Land.
If the policy is written on a CO-INSURANCE basis, the policy shall contain an
AGREED AMOUNT ENDORSEMENT as evidence that the coverage is in an amount
sufficient to insure the full amount of the mortgage indebtedness. “KeyBank
National Association, as Agent, and its successors and assigns” shall be named
as the “Mortgagee” and “Loss Payee”.     b)   Public liability coverage in a
minimum amount of not less than $2,000,000 per occurrence and $5,000,000 in the
aggregate. “KeyBank National Association, as Agent, the Lenders and their
successors and assigns” shall be named as an “Additional Insured”.     c)   Rent
loss or business interruption coverage in a minimum amount approved by Agent of
not less than the appraised rentals for a minimum of twelve months.     d)  
Flood hazard coverage in a minimum amount available, if the premises are located
in a special flood hazard area (“Flood Hazard Area”) as designated by the
Federal Emergency Management Agency on its Flood Hazard Boundary Map and Flood
Insurance Rate Maps, and the Department of Housing and Urban Development,
Federal Insurance Administration, Special Flood Hazard Area Maps.     e)  
Workers Compensation and Disability insurance as required by law.     f)   Such
other types and amounts of insurance with respect to the premises and the
operation thereof which are commonly maintained in the case of other property
and buildings similar to the premises in nature, use, location, height, and type
of construction, as may from time to time be required by the mortgagee.

Each policy shall provide that it may not be canceled, reduced or terminated
without at least thirty (30) days prior written notice to Agent.
F-1

 



--------------------------------------------------------------------------------



 



EXHIBIT G
Architect’s Certificate
     The firm of                      hereby certifies for the benefit of
KeyBank National Association that:
     The firm has been employed by                                         
pursuant to a contract dated                      to provide architectural and
engineering services commonly known as                                         
which is located at                                         .
     The contract provides for the following services:
Preparation of plans and specifications
Pre-qualification of contractors
Contract administration and supervision of construction
Tenant space design
     The firm is duly licensed and in good standing under laws of the state of
___ License No. ___.
     The foundations and existing improvements are sufficient to support the
improvements described in the plans listed on the attached Schedule 1.
     The following are all of the permits or governmental agency approvals
required for the construction and occupancy of the building:

              Issuing Agency   Date Issued
Excavation Permit
       
 
       
Foundation Permit
       
 
       
Building Permit
       
 
       
EPA – Water
       
 
       
EPA – Sewer
       
 
       
EPA – Air
       
 
       
Cert. Of Occupancy Bldg.
       
 
       
Cert. Of Occupancy – Tenant
       
 
       
Other (Specify)
       

     All utilities necessary for the operation of the project are available with
sufficient capacity at the boundaries of the project.
     The plans listed on the attached Schedule I comprise all of the plans which
will be necessary for the complete construction of the project, excepting tenant
space designs, and when the project is built in accordance therewith the project
will (excepting completion of tenant improvements) be ready for occupancy. The
plans are complete and contain all detail necessary for construction.
Calculations of the gross building and the net rentable building area are
attached as Schedule II. The plans (and the project will, when constructed in
accordance
G-1

 



--------------------------------------------------------------------------------



 



therewith) comply with all applicable building, zoning, land use, subdivision,
environmental, fire, safety and other applicable governmental laws, statutes,
codes, ordinances, rules and regulations. The project is in compliance with all
requirements of the Americans with Disabilities Act of 1990 which requires that
places of public accommodation be made readily accessible to disabled
individuals.
     The attached Schedule III, establishing a timetable for completion of the
project and showing on a monthly basis the anticipated progress of the work, is
realistic and can be adhered to.
     The following design drawings or plans have been or will be prepared by
other designers or contractors.

     
Type of Plans
  Name of Preparing Firm

The Specifications are:                                         shown on plans
                                                                      Bound
separately

             
 
  By:        
 
           
 
  Title:        
 
           
 
  Date:        
 
           

G-2

 



--------------------------------------------------------------------------------



 



EXHIBIT H
Initial Budget
H-1

 



--------------------------------------------------------------------------------



 



EXHIBIT I
Borrower’s Certificate
KeyBank National Association, as Agent
127 Public Square, 8th Floor
OH 01-27-0844
Cleveland, Ohio 44114
Attention: Michael P. Szuba

    RE: Application for Advance or confirmation of equity contribution in
connection with a $___loan (#___) to Republic 20th Street LLC (“Borrower”).

  1.   Pursuant to that certain Construction Loan Agreement dated February 16,
2007 (the “Construction Loan Agreement”) between Borrower, KeyBank National
Association (“Agent”) individually and as Administrative Agent, and the other
lenders therein, Borrower

  (a)   hereby requests a loan advance as indicated on the Soft and Hard Cost
Requisition attached hereto. We acknowledge that this amount is subject to
inspection, verification, and available funds.     (b)   acknowledges and
confirms an equity contribution as indicated on the Soft and Hard Cost
Requisition attached hereto.

Funding Instructions

  2.   This Borrower’s Certificate is to be utilized only in satisfaction of
costs and charges with respect to the Project and Improvements thereon as shown
on the Soft and Hard Cost Requisition Form, dated ___, attached hereto.     3.  
The Borrower agrees to provide, if requested by Agent, a vendor payee listing
showing the name and the amount currently due each party to whom Borrower is
obligated for labor, material and/or services supplies. This information would
be provided in support of the disbursements set forth in paragraph 1(a) hereof.
    4.   The Borrower also certifies and agrees that:

  (a)   It has complied with all duties and obligations required to date to be
carried out and performed by it pursuant to the terms of the Construction Loan
Agreement;     (b)   No Event of Default as defined in the Construction Loan
Agreement has occurred and is continuing nor any event, circumstance or
condition which with notice or the passage of time or both would be an Event of
Default, and;     (c)   All Change Orders or changes to the Budget have been
submitted to and approved by Agent to the extent required under the Construction
Loan Agreement;     (d)   All funds previously disbursed have been used for the
purposes as set forth in the Construction Loan Agreement;     (e)   All
outstanding claims for labor, materials and/or services furnished prior to this
draw period have been paid or will be paid from the proceeds of this
disbursement;     (f)   All construction prior to the date of this Borrower’s
Certificate has been accomplished in accordance with the Plans and
Specifications approved by Agent;

I-1

 



--------------------------------------------------------------------------------



 



  (g)   All sums advanced by Lenders will be used solely for the purpose of
paying costs of the project owing as shown on the attached Soft and Hard Cost
Requisition and no disbursement requested hereunder has been the basis for any
prior disbursement of the Loan;     (h)   There are no liens outstanding against
the subject project or its equipment except for Agent’s liens and security
interests as agreed upon in the Construction Loan Agreement;     (i)   The
amount of undisbursed Loan proceeds and/or approved equity requirement remaining
is sufficient to pay the cost of completing the Project in accordance with the
Plans and Specifications and Budget approved by Lenders as modified by Agent
approved Change Orders;     (j)   All representations and warranties contained
in the Construction Loan Agreement are true and correct as of the date hereof.  
  (k)   The undersigned understands that this certification is made for the
purpose of inducing Lenders to make a disbursement to Borrower and that, in
making such disbursement, Lenders will rely upon the accuracy of the matters
stated in this Certificate.

  5.   Disbursement of the loan proceeds hereby requested are subject to the
receipt by Agent, in those states where applicable, of a certificate from the
issuing title company stating that no claims have been filed of record which
adversely affects the title of Borrower to the Project, subsequent to the filing
of the Deed of Trust.     6.   The terms used in this Borrower’s Certificate
have the same meaning and definitions as those set forth in the Construction
Loan Agreement.     7.   The Borrower, or authorized signer, certifies that the
statements made in this Borrower’s Certificate and any documents submitted
herewith and identified herein are true and has duly caused this Borrower’s
Certificate to be signed on its behalf by the Authorized Representative.

             
 
  DATE:        
 
           
 
           
 
  BORROWER:        
 
           
 
           
 
  BY:        
 
           
 
           
 
  ITS:        
 
           

I-2

 



--------------------------------------------------------------------------------



 



EXHIBIT J
Soft and Hard Cost Requisition Form
J-1

 



--------------------------------------------------------------------------------



 



EXHIBIT K
Certificate of Compliance
KeyBank National Association, as Agent
127 Public Square, 8th Floor
OH 01-27-0844
Cleveland, Ohio 44114
Attention: Michael P. Szuba

Re:   Construction Loan Agreement dated as of February 16, 2007 (as amended,
modified, supplemented, restated, or renewed, from time to time, the
“Agreement”), between REPUBLIC 20TH STREET LLC (the “Borrower”), and KEYBANK
NATIONAL ASSOCIATION, for itself and as administrative agent on behalf of the
Lenders included therein (“Agent”).

Reference is made to the Agreement. Capitalized terms used in this Certificate
(including schedules and other attachments hereto, this “Certificate”) without
definition have the meanings specified in the Agreement.
Pursuant to applicable provisions of the Agreement, the undersigned, being the
Authorized Representative designated in the Agreement, hereby certifies to the
Agent that the information furnished in the attached schedules, including,
without limitation, each of the calculations listed below are true, correct and
complete in all material respects as of the last day of the fiscal periods
subject to the financial statements and associated covenants being delivered to
the Agent pursuant to the Agreement together with this Certificate (such
statements the “Financial Statements” and the periods covered thereby the
“reporting period”) and for such reporting periods.
The undersigned hereby further certifies to the Agent that:
1. Debt Service Coverage. As shown below, the Borrower has achieved the Debt
Service Coverage set forth below.
A. Debt Service Coverage of not less than 1.25:1.0
     Calculation:
     Debt Service Coverage = Net Operating Income/Total Annual Debt Service
Calculation : 1.0.
     Net Operating Income =
     Total Annual Debt Service Calculation =
     Debt Service Coverage of ___: 1.0 for period ending ___.
     [Borrower to include specific calculation based upon formula outlined in
Agreement]
IN WITNESS WHEREOF, this Certificate is executed by the undersigned this ___day
of ___.

            REPUBLIC 20TH STREET LLC, a Delaware
limited liability company
      By:           Authorized Representative             

K-1

 



--------------------------------------------------------------------------------



 



EXHIBIT L
ASSIGNMENT AND ASSUMPTION AGREEMENT
DATE: ___, ___, 2___
     This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is dated as of
this ___day of ___, ___, and is made by and between ___(“Assignor”) and
___(“Assignee”).
PRELIMINARY STATEMENT
     Assignor is a party to that certain Construction Loan Agreement dated as of
February 16, 2007 (the Construction Loan Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time shall be referred
to herein as the “Loan Agreement”), by and between Republic 20TH Street LLC
(“Borrower”), and KeyBank National Association, as a lender and as
Administrative Agent and the lenders named therein (collectively, “Lender”).
Pursuant to the Loan Agreement, Lender agreed to make a loan of up to
Seventy-Four Million and No/100 Dollars ($74,000,000.00) (the “Loan”) to
Borrower to finance Project described in the Loan Agreement. Assignee desires to
purchase from Assignor an undivided interest in the Loan under the terms and
conditions set forth herein. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to such terms in the Loan
Agreement.
AGREEMENT
     Assignor and Assignee, in consideration of the matters described in the
foregoing Preliminary Statement, which are incorporated herein, and in
consideration of the mutual covenants and agreements and provisions herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, do hereby covenant and agree as
follows:
     1. Assignment and Assumption. Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
undivided interest in and to the Loan and the Loan Documents and Assignor’s
rights and obligations thereunder, which interest shall equal a percentage of
___% and a corresponding Commitment in the maximum amount of $___, such that
after giving effect to this assignment (i) the Assignee shall hold a Percentage
of the Loan equal to ___% and a Commitment in the maximum amount of $___,
together with the outstanding rights and obligations under the Loan Agreement
and the other Loan Documents in connection with such Commitment, and
(ii) Assignor shall hold a Percentage of the Loan equal to ___% and a Commitment
in the maximum amount of $___.
     2. Effective Date. The effective date of this Agreement (the “Effective
Date”) shall be ___, ___, which shall be no earlier than three (3) Business Days
prior to receipt by the Agent of a fully executed copy of this Agreement. As of
the Effective Date, (i) the Assignee shall have the rights and obligations of a
Bank under the Loan Documents with respect to the rights and obligations
assigned to the Assignee hereunder, the assumption of such obligations by
Assignee inuring to the direct benefit of Borrower, and (ii) the Assignor shall
relinquish its rights and be released from its corresponding obligations under
the Loan Documents with respect to the rights and obligations assigned to the
Assignee hereunder.
     3. Payment Obligations. On the Effective Date the Assignee shall pay to
Assignor the outstanding principal balance in respect of the interest purchased
hereunder. Accrued and unpaid interest shall be prorated when received from the
Borrower. The Assignee shall advance funds directly to the Agent with respect to
all advances and reimbursement payments to be made on or after the Effective
Date with respect to the interest assigned hereby. Assignee shall not be
entitled to any interest or fees, of any nature, paid by the Borrower to
Assignor pursuant to the Loan Agreement and the other Loan Documents or
otherwise owed to Assignor prior to the Effective Date.
     4. Representations of the Assignor; Limitations on the Assignor’s
Liability. The Assignor represents and warrants that (a) it is the legal and
beneficial owner of the interest being assigned by it hereunder and (b) that
such interest is free and clear of any adverse pledge, security interest, claim
or other lien or encumbrance. It is

L-1



--------------------------------------------------------------------------------



 



understood and agreed that the assignment and assumption hereunder are made
without recourse to the Assignor and that the Assignor and Agent make no other
representation or warranty of any kind to the Assignee. Neither the Assignor,
Agent, nor any of their officers, directors, employees, agents or attorneys
shall be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectability of any Loan Document,
including without limitation, documents granting the Assignor and the other
Lenders a security interest in assets of the Borrower or any Guarantor, (ii) any
representation, warranty or statement made in or in connection with any of the
Loan Documents, (iii) the financial condition or creditworthiness of the
Borrower and the Guarantors, (iv) the performance of or compliance with any of
the terms or provisions of any of the Loan Documents, (v) inspecting any of the
property, books or records of the Borrower, (vi) the validity, enforceability,
perfection, priority, condition, value or sufficiency of any collateral securing
or purporting to secure the Loan, or (vii) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loan or the Loan
Documents. This Section shall survive the assignment of the interest assigned
herein.
     5. Representations and Covenants of the Assignee. The Assignee (i) confirms
that it has received a copy of the Loan Agreement, together with copies of such
financial statements, Loan Documents and other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement, (ii) agrees that it will, independently and without
reliance upon Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (iii) appoints and authorizes the Agent to take such action on its
behalf and to exercise such powers under the Loan Documents as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, (iv) agrees for the benefit of Borrower and the
other Lenders that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender, (v) agrees that its payment instructions and notice
instructions are as set forth in Schedule 1, (vi) confirms that none of the
funds, monies, assets or other consideration being used to make the purchase and
assumption hereunder are “plan assets” as defined under ERISA and that its
rights, benefits and interests in and under the Loan Documents will not be “plan
assets” under ERISA, and (vii) attaches the forms prescribed by the Internal
Revenue Service of the United States certifying that the Assignee is entitled to
receive payments under the Loan Documents without deduction or withholding of
any United States federal income taxes.
     6. Subsequent Assignments. After the Effective Date, the Assignee shall
have the right pursuant to Article 24 of the Loan Agreement to assign the rights
which are assigned to the Assignee, provided that any such subsequent assignment
does not violate any of the terms and conditions of the Loan Documents or any
law, rule, regulation, order, writ, judgment, injunction or decree and that any
consent required under the terms of the Loan Documents has been obtained.
     7. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings between the parties hereto relating to the subject matter hereof.
     8. Governing Law. This Agreement shall be governed by the internal law, and
not the law of conflicts, of the District of Columbia.
     9. Notices. Notices shall be given under this Agreement in the manner set
forth in the Loan Agreement.
[remainder of page intentionally left blank]

L-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement by
their duly authorized officers as of the date first above written.

             
ASSIGNOR:
                     
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
ASSIGNEE:
                     
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
            CONSENTED TO:   KEYBANK NATIONAL ASSOCIATION,
as Agent    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
            [ADD BORROWER CONSENT IF REQUIRED]
   
 
            CONSENTED TO:   REPUBLIC 20TH STREET LLC, a Delaware limited
liability company    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

L-3



--------------------------------------------------------------------------------



 



EXHIBIT M
Patriot Act and OFAC Transferee and Assignee Identifying Information Form
1. Patriot Act Checklist

     
ADDITIONAL LENDER REQUIRED INFORMATION
   
 
   
Name:
   
 
   
Identification
   
 
   
     (a) (US Company) TIN
(a)                       
           (b) (Non-US) Gov’t issued document certifying existence
(b)                       
 
   
Phone Number
   
 
   
BUSINESS REPRESENTATIVE REQUIRED INFORMATION
PERSON WHO WILL EXECUTE DOCUMENTS
   
 
   
Name
   
 
   
Residential Address
   
 
   
Date of Birth
   
 
   
Form of Identification
   
 
   
      (a) (US Citizen) Social Security Number
  (a)                     
           (b) (Non-US) TIN, Passport Number (country of issuance, number &
date), or Alien Identification Number
  (b)                     
 
   
2. OFAC Checklist:
   
 
   
Name:
   
 
   
Co-Lenders
   
 
   
General Partner/Managing Member/Trustee
   
 
   
Limited Partners/Members/Beneficiaries
   

